Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 1 of 179




                    EXHIBIT B
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 2 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 3 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 4 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 5 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 6 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 7 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 8 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 9 of 179
                                                                                                                       Filed
             Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 10 of 179                    9/24/2018 5:41 PM
                                               CV-0081964                                                 Dwight D. Sullivan
                                         NO.                           .                                       County Clerk
                                                                                                    Galveston County, Texas

        TIMOTHY RANIERI and RENEE                       §    IN THE COUNTY CIVIL COURT
        BURGESS,                                        §
         Plaintiff                                      §
                                                        §
        v.                                              §    AT LAW NUMBER                             .
                                                        §
        UNITED PROPERTY & CASUALTY                      § Galveston County - County Court at Law No. 3
        INSURANCE COMPANY,                              §
          Defendant                                     §    GALVESTON COUNTY, TEXAS


                                  PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, TIMOTHY RANIERI and RENEE BURGESS (herein “Plaintiff”), who files this, its

Original Petition, against UNITED PROPERTY & CASUALTY INSURANCE COMPANY (herein

“Defendant”) and for cause of action would respectfully show the court as follows:

                                                        I.

                                  Preliminary Information and Definitions

   1. Insured:                   TIMOTHY RANIERI and RENEE BURGESS (herein “Plaintiff”)

       Policy Number:            4310023712000 (herein “Policy”)

       Claim Number:             2017TX030028 (herein “Claim” or “Claim Number”)

       Date of Loss:             8/27/2017 (herein “Date of Loss”)

       Insured Property:         2442 KINSDALE AVENUE, DICKINSON, TX 77539

                                 (herein “Property” or “Insured Property”)

       Insurer:                  UNITED PROPERTY & CASUALTY INSURANCE COMPANY

                                 (herein “Defendant”)

                                 Defendant’s attorney for service is: CT CORPORATION SYSTEM

                                 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201-3136



                                                        II.
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 11 of 179
                                         Discovery Control Plan

2. Plaintiff intends for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil

   Procedure.

                                                      III.

                                    Request for Expedited Trial Date

3. Plaintiff requests that the set the case for a trial date that is within 90 days after the discovery period in

   Rule 190.2(b)(1) ends.

                                                      IV.

                                                  Parties

4. Plaintiff is an individual who resides in Texas.

5. Defendant is a “Foreign” company registered to engage in the business of insurance in the State of Texas.

   This Defendant may be served with process by in person or certified mail, return receipt requested, by

   serving: (1) the president, an active vice president, secretary, or attorney in fact at the home office or

   principal place of business of the company; or (2) leaving a copy of the process at the home office or

   principal business office of the company during regular business hours.

                                                      V.

                                               Jurisdiction

6. The court has jurisdiction over the cause of action because the amount in controversy is within the

   jurisdictional limits of the court and Plaintiff seeks monetary relief less than $100,000 or less, including

   damages or any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. Specifically,

   Plaintiff seeks damages less than $75,000.00 and will not accept any more than $75,000.00 at this time.

7. The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in the

   State of Texas and the cause of action arises out of Defendant's business activities in the State of Texas.

                                                      VI.

                                                   Venue

8. Venue is proper in GALVESTON County, Texas because the insured property is situated in
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 12 of 179
   GALVESTON County, Texas and/or the contract was signed in GALVESTON County, Texas. TEX. CIV.

   PRAC. & REM. CODE. § 15.032

                                                     VII.

                                                    Facts

9. Plaintiff was the owner of the Policy issued by Defendant.

10. Plaintiff owns the insured property.

11. Defendant sold the policy, insuring the property that is the subject of this lawsuit to Plaintiff.

12. The Plaintiff suffered a significant loss with respect to the property at issue and may have suffered

   additional living expenses.

13. Plaintiff submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents of

   the home.

14. Defendant assigned a Claim Number to Plaintiff’s claim.

15. Defendant failed to properly adjust the claim and summarily improperly paid the claim with obvious

   knowledge and evidence of serious cosmetic and structural damage.

16. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy

   provided coverage for losses such as those suffered by Plaintiff.

17. The person hired by Defendant to prepare an estimate on Plaintiff’s property appeared to be an advocate

   for Defendant as he/she advocated for a minimal sum of damages Plaintiff sustained.

18. Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of the

   type and scope of loss, have very little or no hands on experience with construction, and was not qualified

   to prepare the underlying estimate for damages Plaintiff suffered.

19. As Defendant briefly inspected Plaintiff’s home, it created a scope of damages that was significantly less

   than the amount of damages Plaintiff suffered.

20. Defendant has created this environment of hiring poorly trained adjusters so as to create estimates that are

   substantially less than what its insured’s have actually suffered.

21. Therefore Defendant failed to properly adjust both claims and summarily improperly paid the claims with
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 13 of 179
   obvious knowledge and evidence of serious cosmetic and structural damage – hoping that Plaintiff would

   lack the knowledge of the amount of damage she actually suffered.

22. As Plaintiff strongly disagrees with the lowball scope of loss that Defendant’s advocate prepared, Plaintiff

   has invoked appraisal.

23. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff.

24. From and after the time Plaintiffs claims were presented to Defendant, the liability of Defendant to pay the

   full claims in accordance with the terms of the policy was reasonably clear.

25. However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever on which

   a reasonable insurance company would have relied on to deny the full payment.

26. As a result of Defendant's acts and omissions, Plaintiff was forced to retain the attorney who is

   representing Plaintiff in this cause of action.

27. Plaintiffs experience is not an isolated case.

28. The acts and omissions Defendant committed in this case, or similar acts and omission, occur with such

   frequency that they constitute a general business practice of Defendant with regard to handling these types

   of claims.

29. Defendant's entire process is unfairly designed to reach favorable outcomes for the company at the

   expense of the policyholders.

30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and appraisal

   process in an effort to underpay or deny the claim.

31. Furthermore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy

   benefits to which do not exist in the policy.

32. For example, Defendant routinely requires that Plaintiff prove that a dispute exists as to the claimed

   benefits – even though Plaintiff has sent demand letters, invoked appraisal, and filed this lawsuit to force

   the appraisal process.

33. Plaintiff anticipates that Defendant will require or attempt to require that Plaintiff sign a unilateral release

   of claims against Defendant in order for Defendant to pay any appraisal award when the policy for
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 14 of 179
   insurance benefits doesn’t require that.

34. Specifically, Plaintiff anticipates that Defendant will require a unilateral release of claims against

   Defendant before issuing payment as a result of the appraisal process.

35. This behavior is strictly forbidden under Texas Insurance Code 541.060.

36. The above actions from Defendant show that it has no intent preform on the contract when performance is

   due – namely, to pay policy benefits after an insured has suffered a covered loss.

37. This lawsuit is not about the amount of loss. Indeed, it is about Defendant’s refusal to participate in the

   appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the

   appraisal process.

38. Plaintiff reserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit to

   enforce its rights of appraisal.

                                                    VIII.

                                              Causes of Action:

                                                 COUNT 1:

                                            Breach of Contract

1. Plaintiff and Defendant have entered into a contract for insurance benefits.

2. One of the conditions in the policy is appraisal.

3. Plaintiff has timely invoked appraisal yet Defendant refuses to participate.

4. After numerous demands, Defendant has forced Plaintiff to file a lawsuit to make Defendant

   participate in appraisal.

5. Plaintiff seeks an order forcing Defendant to participate in appraisal.

6. Plaintiff seeks the actual damages she/he has suffered in forcing Defendant to participate in

   appraisal.

7. The purpose of appraisal is to determine the amount of an insured loss. Appraisal is a remedy

   available under the applicable policy to determine the amount of loss when the parties disagree.
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 15 of 179
   Plaintiff has invoked the appraisal clause of the policy. Plaintiff seeks Defendant to abide by its

   own policy provision and asks the Court to order the parties to participate in appraisal.

                                          Appraisal Demand

8. As set forth above, Plaintiff and Defendant do not agree on the amount of Plaintiff’s losses. Therefore,

   Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy’s appraisal

   clause referenced above.

                       Once Invoked Appraisal is Mandatory and Enforceable

9. Texas courts specifically enforce the appraisal clause in property insurance policies and this Court has the

   authority to order the parties to participate in compliance with this policy condition. State Farm v.

   Johnson, 290 S.W.3d 886 (Tex. 2009); In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196 (Tex.

   2002). Since 1888, when the Texas Supreme Court decided Scottish Union & National Ins. Co. v. Clancy,

   Texas courts have regularly and consistently enforced appraisal clauses by ordering the parties to comply.

   See Clancy, 8 S.W. 63 (Tex. 1888); In re Allstate, 85 S.W.3d at 196.

10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge every

   reasonable presumption to sustain them. See, e.g., Franco v. Slavonic Mut. Fire Ins. Ass’n, 154 S.W.3d

   777, 786 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

   Once invoked, appraisal is mandatory.

11. A party who refuses to engage in the process is subject to judicial compulsion. Because the amount of loss

   must be determined in every property damage case, “appraisals should generally go forward without

   preemptive intervention by the courts.” Johnson, 290 S.W.3d at 894. Therefore, a court faced with a

   motion to compel appraisal lacks any discretion to deny it, assuming the party has timely invoked the

   process and otherwise complied with the policy. In re Allstate County Mut. Ins. Co., 85 S.W.3d 193 (Tex.

   2002) (orig. proceeding). Johnson, 290 S.W.3d at 888 (“While trial courts have some discretion as to the

   timing of an appraisal, they have no discretion to ignore a valid appraisal clause entirely.”); Vanguard

   Underwriters Ins. Co. v. Smith, 999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet.) (mandamus

   will issue against a failure to order an appraisal in the proper circumstances). An appraisal clause binds
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 16 of 179
   the parties to have the extent or amount of the loss determined in a particular way. Johnson, 290 S.W.3d at

   895.

12. The appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either party.

   See, e.g., Standard Fire Ins. Co. v. Fraiman, 514 S.W.2d 343, 344-46 (Tex. Civ. App.—Houston [14th

   Dist] 1974, no writ) (holding that an insured can enforce the appraisal provision against an unwilling

   insurer); Laas v. State Farm Mut. Ins. Co., 2000 WL 1125287, at *4-5 (Tex. App.—Houston [14th Dist]

   2000, pet. denied) (holding the trial court has power to appoint an umpire when the parties’ appointed

   appraisers fail to do so).

13. In Allstate, the Texas Supreme Court explained that denying appraisal vitiates the insurer’s ability to

   defend against a breach of contract claim because appraisal goes to the heart of such a claim. Allstate, 85

   S.W.3d at 196. Accordingly, the Allstate Court granted mandamus relief when the trial court denied a

   motion to compel appraisal, finding that the denial constituted an abuse of discretion and that the insurer

   lacked an adequate remedy by appeal.

14. The appraisal clause is a condition precedent to coverage for damages under property insurance policies.

   State Farm v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009) (“…appraisal is intended to take place before

   suit is filed; [the Texas Supreme Court] and others have held that it is a condition precedent to suit.”). The

   Policy contains provisions that specifically condition coverage actions on compliance by the insured with

   policy conditions such as the appraisal clause.

15. Pursuant to the appraisal clause and the suit against us clause, compliance with the appraisal process is a

   condition precedent to coverage and to the validity of Plaintiff’s suit against Defendant. Either party can

   invoke appraisal. Both parties are bound by that invocation. Whether appraisal begins before or during

   litigation, the lawsuit must be abated. Woodward v. Liberty Mut. Ins. Co., No. 3:09- CV-0228-G, 2010

   WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance contract properly invokes

   the contract's appraisal clause ... a court should exercise its discretion to stay the suit pending completion

   of the appraisal." Woodward, 2010 WL 1186323 at *3; see also In re Slavonic Mut. Fire Ins. Ass'n, 308

   S.W.3d 556, 565 (Tex. App.—Houston [14th Dist.] 2010, no pet.) ("[a] remedy to enforce a condition
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 17 of 179
   precedent in its policy is abatement of the case"); see also United Neurology, P A v. Hartford Lloyd's Ins.

   Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8, 2012) (abating case while the appraisal goes

   forward); Rice v. Certain Underwriters at Lloyds, Civ. A. No. H-10-4660, 2011 WL 240421 (S.D. Tex.

   Jan. 21, 2011) (abating case until appraisal process is complete). There is no legal, contractual or case law

   support for an attempt to avoid the appraisal process.

16. If either party fails to comply with the appraisal clause, Plaintiff cannot recover under the Policy. Further,

   because the respective appraisal clauses are binding upon the respective parties, there can be no breach of

   contract action for failure to pay amounts in excess of the award. Scottish Union & National Ins. Co. v.

   Clancy, 8 S.W. 630, 632 (Tex. 1888); Waterhill Cos. Ltd. v. Great American Assurance Co., 2006 WL

   696577, slip op. at *2 (S.D. Tex. March 16, 2006); Brownlow v. United States Automobile Ass’n, 2005

   WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshears v. State Farm Lloyds, 155 S.W.3d

   340, 344 (Tex. App.—Corpus Christi 2004, pet. denied); Providence Lloyds Ins. Co. v. Crystal City Indep.

   Sch. Dist., 877 S.W.2d 872, 878 (Tex. App.—San Antonio 1994, no writ).

17. The combination of the appraisal clause and the “suit against us” clause entitles either party to abatement

   of the insured’s action until the completion of the appraisal. Vanguard Underwriters Ins. Co. v. Smith,

   999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet) (the appraisal and no action clauses of the

   policy are unambiguous and enforceable, and the insureds could not sue before they complied with the

   appraisal clause).

18. The Policy provides a specific mechanism for resolution of disputes about the amount of loss. That

   mechanism is appraisal, and it is binding on all parties. As discussed by the courts in Waterhill,

   Brownlow, and Breshears, supra, if Defendant complies with the appraisal award, there can be no breach

   of contract, making Plaintiff’s suit unnecessary. Therefore, abatement of any further proceedings in this

   lawsuit pending completion of the appraisal process promotes judicial efficiency. See Slavonic, 308

   S.W.3d at 565; see also Butler v Prop. & Cas. Ins. Co. of Hartford, Civ. A. No H-10-3613, 2011 WL

   2174965 (S.D. Tex. June 3, 2011) (holding that abatement of the case pending appraisal is appropriate and

   "in the interest of the efficient and inexpensive administration of justice").
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 18 of 179
                                                      IX.

                                        DAMAGES AND PRAYER

19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that

   Defendant be cited to appear and answer and that on a final trial on the merits, Plaintiff recover from

   Defendant the following:

       a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in

           appraisal;

       b. Actual damages and benefit of the bargain from Defendant’s refusal to pay proper policy benefits;

       c. Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in appraisal;

           and

       d. A court order requiring Defendant to participate in appraisal

                                                      X.

                     RESERVATION OF RIGHTS TO APPRAISAL PROCESS

20. Plaintiff has invoked appraisal prior to filing this lawsuit.

21. Furthermore, by filing this Petition Plaintiff again invokes appraisal and renews its requests for appraisal

   as further needed and maintains its rights to the appraisal process.

22. Plaintiff specifically reserve any rights to change, supplement, amend, and add or remove disputed items

   to present to the Appraisal Panel as these items are discovered during the appraisal process.

23. In the event the appraisers are unable to select an umpire during the time period allotted, Defendant is

   formally given notice that Plaintiff intends to ask this Court to select an independent umpire.

24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights because

   this lawsuit is not relating the amount of loss.

25. More specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to avoid

   participation in the appraisal process.

26. Plaintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for having

   this Court compel the appraisal process.
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 19 of 179
                                                    XI.

                      PLAINTIFF MAKES 194 REQUESTS TO DEFENDANT

27. Plaintiff makes 194.2 requests to Defendant.

28. In addition to the content subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all

   documents, electronic information, and tangible items that the Defendant has in its possession, custody, or

   control and may use to support Defendant’s claims or defenses.



                                                   Respectfully Submitted,


                                                   DICK LAW FIRM, PLLC




                                                   Eric B. Dick, LL.M.
                                                   TBN: 24064316
                                                   FIN: 1082959
                                                   Dick Law Firm, PLLC
                                                   3701 Brookwoods Drive
                                                   Houston, Texas 77092
                                                   (832) 207-2007 Office
                                                   (713) 893-6931 Facsimile
                                                   www.dicklawfirm.com
                                                   eric@dicklawfirm.com
                                                   ATTORNEY FOR PLAINTIFF
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 20 of 179



                                   EXHIBIT “A”
                   PLAINTIFF’S FIRST SET OF INTERROGATORIES

                                             I.
                                        DEFINITIONS:

   1. “You” or “Your” means the party responding to these requests.

   2. “The Policy” means the insurance policy that is the basis of claims made against
      Defendant in this lawsuit.

   3. “Your Counsel” means the attorney or attorneys who are representing or have represented
      you either with regard to the claim or in this lawsuit.

   4. The Claim” means the insurance claim made the basis of the breach of contract claim
      made against Defendant in this lawsuit.

   5. “Written Communication” means the conveyance of information by a writing, whether by
      letters, e-mails, memoranda, handwritten notes and/or faxes.

   6. "Document" means letters, words or numbers or their equivalent, set down by
      handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
      impulse, mechanical or electronic recording, or other form of data compilation. See Texas
      Rule of Evidence 1001(a). “Document” specifically includes information that exists in
      electronic or magnetic form.

   7. “Witness Statement” means the statement of any person with knowledge of relevant
      facts, regardless of when the statement was made, and is a (1) written statement signed or
      otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
      mechanical, electrical, or other type of recording of a witness’s oral statement, or any
      substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
      192.3(h).

   8. “Date” means the exact date, month and year, if ascertainable, or, if not, the best
      available approximation.

                                            II.
                                      INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that were
created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data responsive to
the Requests for Production below in tiff or pdf searchable format, including email, instant
message and pdf forms of the documents.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 21 of 179



                                         III.
                                   INTERROGATORIES

  1. Identify the persons involved in the investigation and handling of Plaintiff’s claim for
     insurance benefits arising from the claim subject of this suit, and include a brief
     description of the involvement of each person identified, their employer, and the date(s)
     of such involvement.

ANSWER:

  2. If you performed any investigative steps in addition to what is reflected in the claims file,
     please generally describe those investigative steps conducted by you or any of your
     representatives with respect to the facts surrounding the circumstances of the subject loss.
     Identify the persons involved in each step.

ANSWER:

  3. Identify by date, author, and result the reports generated as a result of your investigation.

ANSWER:

  4. State the following concerning notice of claim and timing of payment:
     a. The date and manner in which you received notice of the claim
     b. The date and manner in which you acknowledged receipt of the claim
     c. The date and manner in which you commenced investigation of the claim
     d. The date and manner in which you requested from the claimant all items, statements,
     and forms that you reasonably believed, at the time, would be required from the claimant
     e. The date and manner in which you notified the claimant in writing of the acceptance or
     rejection of the claim

ANSWER:

  5. Identify by date, amount and reason, the insurance payments made by you to the Plaintiff.

ANSWER:

  6. Has Plaintiff’s claim for insurance benefits been rejected or denied? If so, state the
     reasons for denying the claim.

ANSWER:

  7. Do you contend that appraisal is improper in this matter?

ANSWER:

  8. Do you contend that the Plaintiff has properly invoked appraisal?
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 22 of 179




  9. Do you contend that Defendant should not communicate to any umpire ex parte?

ANSWER:

  10. What relationship do you have, if any, with any umpire that you or your appraiser has
      suggested?

ANSWER:

  11. What relationship do you have, if any, of the umpire selected or appointed in this
      appraisal?
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 23 of 179



                             EXHIBIT “B”
         PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

                                          I.
                                     DEFINITIONS:

1. “You” or “Your” means the party responding to these requests.

2. “The Policy” means the insurance policy that is the basis of claims made against
   Defendant in this lawsuit.

3. “Your Counsel” means the attorney or attorneys who are representing or have represented
   you either with regard to the claim or in this lawsuit.

4. The Claim” means the insurance claim made the basis of the breach of contract claim
   made against Defendant in this lawsuit.

5. “Written Communication” means the conveyance of information by a writing, whether by
   letters, e-mails, memoranda, handwritten notes and/or faxes.

6. "Document" means letters, words or numbers or their equivalent, set down by
   handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
   impulse, mechanical or electronic recording, or other form of data compilation. See Texas
   Rule of Evidence 1001(a). “Document” specifically includes information that exists in
   electronic or magnetic form.

7. “Witness Statement” means the statement of any person with knowledge of relevant
   facts, regardless of when the statement was made, and is a (1) written statement signed or
   otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
   mechanical, electrical, or other type of recording of a witness’s oral statement, or any
   substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
   192.3(h).

8. “Date” means the exact date, month and year, if ascertainable, or, if not, the best
   available approximation.

                                         II.
                                   INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that
   were created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
   responsive to the Requests for Production below in tiff or pdf searchable format,
   including email, instant message and pdf forms of the documents.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 24 of 179



                  PRODUCTION PROTOCOL RELATING TO
                 ELECTRONICALLY STORED INFORMATION
         (ESI ATTENDANT TO DISCOVERY REQUESTS TO DEFENDANT)

  1. “Information items” as used herein encompasses individual documents and records
     (including associated metadata) whether on paper or film, as discrete “files” stored
     electronically, optically, or magnetically or as a record within a database, archive, or
     container file. The term should be read broadly to include e-mails, messaging, word
     processed documents, digital presentations, and spreadsheets.

  2. Consistent with Texas Rule of Civil Procedure 196.4, responsive electronically stored
     information (ESI) has been requested by Plaintiff in its native form; that is, in the form in
     which the information was customarily created, used, and stored by the native application
     employed by the producing party in the ordinary course of business. The producing party
     shall not produce in a format not requested and later assert that production as a basis of
     not producing in the requested format, except upon agreement by the parties prior to
     production or ordered by the Court. The parties are reminded of their obligation to confer
     and to make reasonable efforts to resolve disputes regarding production without court
     intervention. See In re Weekly Homes, L.P., 295 S.W.3d 309 (Tex.2009); TEX. R. CIV.
     P. 192.4(b).

  3. If it is infeasible or unduly burdensome to produce an item of responsive ESI in its native
     form, it may be produced in an agreed-upon near-native form; that is, in a form in which
     the item can be imported into the native application without a material loss of content,
     structure, or functionality as compared to the native form. Static image production
     formats serve as near-alternatives only for information items that are natively static
     images (i.e., photographs and scans). Any and all agreements between the parties on a
     non-native form of production shall occur prior to initial production and the agreements
     shall be in writing. If no agreement can be made between the parties, consistent with
     Texas Rule of Civil Procedure 196.4, Defendant(s) will object and file with the Court
     evidence that production in native or near-native form is unduly burdensome or requires
     extraordinary steps. In the event the Court determines that production in native or near-
     native format is infeasible, production shall be made in accordance with the instruction of
     this Protocol.

  4. The table below supplies examples or agreed-upon native or near-native forms in which
     specific types of ESI should be produced:

Source ESI                             Native or Near Native Form or Forms Sought

Microsoft Word documents               .DOC, .DOCX
Microsoft Excel Spreadsheets           .XLS, .XLSX
Microsoft PowerPoint
Presentations                          .PPT, .PPTX
Microsoft Access Databases             .MDB, .ACCDB
WordPerfect Documents                  .WPD
Adobe Acrobat Documents                .PDF
 Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 25 of 179



Photographs                             .JPG, .PDF
E-mail                                  Messages should be produced in a form or forms that
                                        readily support import into standard e-mail client
                                        programs; that is, the form of production should adhere
                                        to
                                        the conventions set out in RFC 5322 (the internet e-mail
                                        standard). For Microsoft Exchange or Outlook
                                        messaging, .PST format will suffice. Single message
                                        production formats like .MSG or .EML may be
                                        furnished, if source foldering data is preserved and
                                        produced. For Lotus Notes mail, furnish .NSF files or
                                        convert to .PST. If your workflow requires that
                                        attachments be extracted and produced separately from
                                        transmitting messages, attachments should be produced
                                        in their native forms with parent/child relationships to
                                        the
                                        message and container(s) preserved and produced in a
                                        delimited text file.


  5. Absent the showing of need, a party shall only produce reports from databases that can be
     generated in the ordinary course of business (i.e., without specialized programming
     skills), and these shall be produced in a delimited electronic format preserving field and
     record structures and names. The parties will meet and confer prior to initial production
     regarding programming database productions as necessary.

  6. Information items that are paper documents or that require redaction shall be produced in
     static image formats, e.g., single-page .TIF or multipage .PDF images. If an information
     item contains color, the producing party shall not produce the item in a form that does not
     display color. The full content of each document will be extracted by optical character
     recognition (OCR) or other suitable method to a searchable text file produced with the
     corresponding page image(s) or embedded within the image file.

  7. Parties shall take reasonable steps to ensure that text extraction methods produce usable,
     accurate, and complete searchable text.

  8. Individual information items requiring redaction shall (as feasible) be redacted natively
     or produced in .PDF format and redacted using the Adobe Acrobat redaction feature.
     Redactions shall not be accomplished in a manner that serves to downgrade the ability to
     electronically search the unredacted portions of the item. To the extent a producing party
     asserts that production in .PDF format and redaction using the Adobe Acrobat redaction
     feature is unfeasible, the parties are directed to confer in an attempt to resolve any dispute
     without Court intervention. If the dispute cannot be resolved between the parties, the
     manner of production can be brought before the Court consistent with TEX. R. CIV. P.
     196.4.
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 26 of 179




9. Upon a showing of need, a producing party shall make a reasonable effort to locate and
   produce the native counterpart(s) of any .PDF or .TIF document produced. The parties
   agree to meet and confer prior to initial production regarding production of any such
   documents. This provision shall not serve to require a producing party to reveal redacted
   content.

10. Except as set out in this Protocol, a party need not produce identical information items in
    more than one form and shall globally de-duplicate identical items across custodians
    using each document’s unique MD5 hash value. The content, metadata, and utility of an
    information item shall all be considered in determining whether information items are
    identical, and items reflecting different information shall not be deemed identical.

11. Production should be made using appropriate electronic media of the producing party’s
    choosing provided that the production media chosen not impose undue burden or expense
    upon a recipient. All productions should be encrypted for transmission to the receiving
    party. The producing party shall, contemporaneously with production, supply decryption
    credentials and passwords to the receiving party for all items produced in an encrypted or
    password-protected form.

12. Each information item produced shall be identified by naming the item to correspond to a
    Bates identifier according to the following protocol:

       •   The first four (4) characters of the filename will reflect a unique alphanumeric
           designation identifying the party making the production

       •   The next nine (9) characters will be a unique, consecutive numeric value assigned
           to the time by the producing party. This value shall be padded with leading zeros
           as needed to preserve its length

       •   The final five (5) characters are reserved to a sequence beginning with an
           underscore(_) followed by a four digit number reflecting pagination of the item
           when printed to a paper or converted to an image format for use in proceedings or
           when attached as exhibits to pleadings.

       •   By way of example, a Microsoft Word document produced by Joe Johnson in its
           native form might be named: JJSN000000123.docx. Were the document printed
           out for use in deposition, page six of the printed item must be embossed with the
           unique identifier JJSN000000123_0006.

13. Information items designated Confidential may, at the Producing Party’s option:

       •   Be separately produced on electronic production media prominently labeled
           confidential to comply with a Protective Order, if applicable.

       •   When any item so designated is converted to a printed format for any reason or
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 27 of 179



          imaged format for use in any submission or proceeding, the printout or page
          image shall bear be labeled confidential on each page in a clear and conspicuous
          manner, but not so as to obscure content.

14. Producing party shall furnish a delimited load file supplying the metadata field values
    listed below for each information item produced (to the extent the values exist and as
    applicable)

  FIELD

  BeginBates

  EndBates

  BeginAttach

  EndAttach

  Custodian/Source

  Source File Name

  Source File Path

  From/Author

  To

  CC

  BCC

  Date Sent

  Time Sent

  Subject/Title

  Last Modified Date

  Last Modified Time

  Document Type

  Redacted Flag (yes/no)

  Hidden Content/Embedded Objects Flag (yes/no)

  Confidential flag (yes/no)
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 28 of 179




       MD5Hash value

       Hash De-Duplicated Instances (by full path)

   15. Each production should include a cross-reference load file that correlates the various
       files, images, metadata field values and searchable text produced.

   16. Parties shall respond to each request for production by listing the Bates numbers/ranges
       or responsive documents produced, and where an information item responsive to these
       discovery requests has been withheld or redacted on a claim that it is privileged, the
       producing party shall furnish a privilege log in accordance with Texas Rule of Civil
       Procedure 193.3.

                                      III.
                     REQUEST FOR PRODUCTION OF DOCUMENTS

1. The claim files from the home, regional, local offices, and third party adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, “field”
files and notes, and drafts of documents contained in the file.

RESPONSE:

2. If you seek to recover attorney’s fees in this lawsuit, please produce your attorney fee
agreement, your attorney fee statements and invoices, any time-keeping records kept by you or
your attorney, and your checks for payment of attorney’s fees or expenses.

RESPONSE:

3. The underwriting files referring or relating in any way to the policy at issue in this action,
including the file folders in which the underwriting documents are kept and drafts of all
documents in the file.

RESPONSE:

4. A certified copy of the insurance policy pertaining to the claims involved in this suit.

RESPONSE:

5. For the last two years, your written procedures or policies (including document(s) maintained
in electronic form) that pertain to the handling of claims in Texas.

RESPONSE:

6. Contracts between you and the appraiser hired by you in this matter.

RESPONSE:
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 29 of 179



7. The emails, instant messages, and internal correspondence pertaining to Plaintiff’s underlying
claim.

RESPONSE:

8. The Plaintiff’s file from the office of their insurance agent.

RESPONSE:

9. The documents reflecting reserves applied to the subject claim.

RESPONSE:

10. For the past three years, the portions of the personnel file of the adjuster(s) involved in
handling Plaintiff’s claim that pertain to disciplinary actions associated with claims handling,
and performance under a bonus or incentive plan.

RESPONSE:

11. For the last three years, the managerial bonus or incentive plan for managers responsible for
claims.

RESPONSE:

12. The Complaint Log required to be kept by you for complaints in Texas filed over the past
three years.

RESPONSE:

13. As relating to this underlying lawsuit, produce the responses, including all documents you
have received, to all requests you have made for Deposition by Written Questions.

RESPONSE:

14. If you are requesting Plaintiff pay for your costs and/or expenses incurred as a result of this
litigation, produce all invoices, statements, payment vouchers, payment records, checks, and
proof of payment of all costs and/or expenses that you are claiming Plaintiff should be
responsible for.

RESPONSE:

15. Your preferred umpire list.

RESPONSE:
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 30 of 179



                                  EXHIBIT “C”
               PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION

                                              I.
                                         DEFINITIONS:

1. “You” or “Your” means the party responding to these requests.

2. “The Policy” means the insurance policy that is the basis of claims made against
DEFENDANT in this lawsuit.

3. “Insured Location” means the real property at the location described in the Policy declarations.

4. “Dwelling” means the dwelling located at the Insured Location at the time of the claim subject
of this suit.

5. “Other Structures” means any structures located at the Insured Location during the claim
subject of this suit that are set apart from the Dwelling by a clear space, including those
connected only by a fence, utility line, or similar connection.

6. “Other Damages” means debris removal, temporary repairs, tree and shrub removal, personal
property removal and storage, loss of use and additional living expenses.

7. “Personal Property” means any or all of the personal property and business personal property
that is the subject of the claims made against DEFENDANT in this lawsuit.

8. “Your Counsel” means the attorney or attorneys who are representing or have represented you
either with regard to the claim or in this lawsuit.

9. “The Claim” means the insurance claim made the basis of the breach of contract claim made
against DEFENDANT in this lawsuit.

10. “Written Communication” means the conveyance of information by a writing, whether by
letters, e-mails, memoranda, handwritten notes and/or faxes.

11. "Document" means letters, words or numbers or their equivalent, set down by handwriting,
typewriting, printing, photostating, photographing, magnetic or electronic impulse, mechanical
or electronic recording, or other form of data compilation. See Texas Rule of Evidence 1001(a).
“Document” specifically includes information that exists in electronic or magnetic form.

12. “Witness Statement” means the statement of any person with knowledge of relevant facts,
regardless of when the statement was made, and is a (1) written statement signed or otherwise
adopted or approved in writing by the person making it, or (2) a stenographic, mechanical,
electrical, or other type of recording of a witness’s oral statement, or any substantially verbatim
transcript of such recording. See Texas Rule of Civil Procedure 192.3(h).
     Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 31 of 179



13. “Date” means the exact date, month and year, if ascertainable, or, if not, the best available
approximation.

                                              II.
                                        INSTRUCTIONS:

       PLAINTIFF serves these requests for admissions on DEFENDANT, as allowed by Texas
Rule of Civil Procedure 198.

                                          III.
                                REQUESTS FOR ADMISSION


1.      PLAINTIFF has invoked the appraisal.

ANSWER:

2.      DEFENDANT has a preferred list of umpires.

ANSWER:

3.      PLAINTIFF has not waived its rights to appraisal.

ANSWER:

4.      DEFENDANT has refused to participate in appraisal.

ANSWER:

5.      PLAINTIFF has demanded appraisal prior to filing this lawsuit.

ANSWER:

6.      The insurance policy at issue has an appraisal provision.

ANSWER:

7.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT’S attorney fees.

ANSWER:

8.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT’S costs
        associated with this lawsuit.

ANSWER:
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 32 of 179



                                       EXHIBIT “D”
                      PLAINTIFF'S DESIGNATION OF EXPERT WITNESSES

NOW COMES Plaintiff who files this, its Designation of Expert Witnesses, and designates the following
expert witnesses, one or more of whom may testify at trial:

                                                       I.
Plaintiff may call the following experts who are is retained:

   1. Eric Dick, LL.M.
      DICK LAW FIRM, PLLC
      3701 Brookwoods Dr.
      Houston, Texas 77092
      (832) 207-2007
      (713) 893-6931 Fax

The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this action,
pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney’s fees incurred or
recoverable by any party to this lawsuit. Such expert is familiar with the average and reasonable attorney
fees usually and customarily charged by attorneys in various Texas Counties for the handling of similar
claims. The expert identified are aware of the various necessary efforts expended in prosecuting this suit on
behalf of plaintiff, and the reasonable charges therefore, and are expected to testify that the attorney’s fees
incurred by plaintiff in its pursuit of this matter are reasonable and necessary, and that the attorney’s fees
incurred by defendant may not be reasonable or necessary.

Information regarding Eric Dick:

College:               Thomas M. Cooley
Degree:                Juris Doctorate
Distinctions:          Cum Laude
College:               University of Alabama
Degree:                Masters of Laws and Letters

Notable information: Interned for Michigan’s Attorney General in the Tobacco and Special Litigation
Division and worked on the Master Settlement Agreement which is the largest civil settlement in United
States history. Named by Super Lawyers as a Rising Star. Elected as Harris County Department of
Education Trustee. Elected as Vice President of the Board for Harris County Department of Education.

Mr Dick’s report and resume, if not attached, will be provided to Defendant and are incorporated by
reference.

The mental impressions and opinions are that fees and costs associated with this litigation are reasonable,
necessary and customary in this county and surrounding counties. A reasonable fee to be charged in this
case is $450.00 per hour in consideration with several factors, including:

   •   The nature and complexity of the case;
   •   The nature of the services provided by counsel;
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 33 of 179



    •   The time required for trial;
    •   The amount of money involved;
    •   The client’s interest that is at stake;
    •   The responsibility imposed on counsel;
    •   The skill and expertise involved; and
    •   Those matters enumerated in State Bar Rule 1.04(b) (1)-(8), which are:
           o The time and labor required, the novelty and difficulty of the questions presented and the
               skill required to perform the legal services properly;
           o The likelihood, if apparent to the client, that acceptance of the particular employment will
               preclude other employment by the lawyer;
           o The fee customarily charged in the locality for similar legal services;
           o The amount involved and the results obtained;
           o The time limitations imposed by the client or the circumstances;
           o The nature and length of the professional relationship with the client;
    •   The experience, reputation and ability of the lawyer or lawyers performing the service.



                                                         II.

Plaintiff reserves the right to supplement this designation further within the time limitations imposed by the
Court and/or by any alterations of same by subsequent Court order and/or by agreement of the parties and/or
pursuant to the Texas Rules of Civil Procedure and/or the Texas Rules of Evidence.

                                                         III.

Plaintiff reserves the right to withdraw the designation of any expert witness and to aver positively that such
previously designated expert will not be called as an expert witness at trial and to re-designate same as a
consulting expert, who cannot be called by opposing counsel.

                                                         IV.

Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts designated and called
by other parties to this suit.
                                                          V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment, whose identities
and testimony cannot reasonably be foreseen until Defendants have named their experts or presented its evidence
at trial.

                                                         VI.

Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would assist the jury in
determining material issues of fact and that would not violate the Texas Rules of Civil Procedure and/or the
Texas Rules of Evidence.

                                                        VII.
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 34 of 179



Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses designated by
Defendants hereto and any and all expert witnesses designated by any party, whether or not such person or entity
is still a party hereto at the time of trial.

                                                      VIII.

Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony under the Texas
Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any orders issued by this Court or
leave granted therefrom.

                                                       Respectfully Submitted,




                                                       Eric Dick, LLM
                                                       TBN: 24064316
                                                       DICK LAW FIRM, PLLC
                                                       3701 Brookwoods Dr.
                                                       Houston, Texas 77092
                                                       (832) 207-2007 Telephone
                                                       (713) 893-6931 Facsimile
                                                       eric@dicklawfirm.com
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 35 of 179



                                          CV-0081964
                                CAUSE NO. ______________

TIMOTHY RENIERI and                              §        IN THE COUNTY CIVIL COURT
RENEE BURGESS                                    §
  Plaintiff,                                     §
v.                                               §        AT LAW NUMBER ________
UNITED PROPERTY & CASUALTY                       § Galveston County - County Court at Law No. 3
INSURANCE COMPANY                                §
   Defendants.                                   §         GALVESTON COUNTY, TEXAS

                                             EXHIBIT E

       COMES NOW Plaintiff by and through his/her attorney, who stipulates as follows:

  1.      The total sum or value in controversy in this cause of action does not exceed

          $75,000.00 exclusive of interest and costs.

  2.      The total damages sought by the Plaintiff in this cause of action does not exceed

          $75,000.00 exclusive of interest and costs.

  3.      Neither Plaintiff nor his/her attorney will accept an amount that exceeds $75,000.00

          exclusive of interest and costs.

  4.      Neither Plaintiff of his/her attorney will amend his/her petition after one year to plead

          an amount in controversy in excess of $75,000.00, exclusive of interest and costs.

  5.      Neither Plaintiff nor his/her attorney will authorize anyone on his/her behalf or

          his/her future heirs and/or assigns, to make such an amendment.

  6.      Plaintiff and his/her attorney understand and agree that Plaintiff’s recovery is limited

          to an amount less than $75,000.00 exclusive of interest and costs.

                                                    Signed on February 9, 2018

                                                    DICK LAW FIRM, PLLC
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 36 of 179



                                       Eric B. Dick, LL.M.
                                       TBN: 24064316
                                       FIN: 1082959
                                       DICK LAW FIRM, PLLC
                                       3701 B rookwoods Drive
                                       Houston, Texas 77092
                                       (832) 207-2007 Office
                                       (713) 893-6931 Facsimile
                                       www.dicklawfirm.com
                                       ATTORNEY FOR PLAINTIFF




                                   2
              CaseGalveston County - County
                   3:19-cv-00370            Court at
                                      Document    1-2LawFiled
                                                        No. 3 on 11/06/19 in TXSD Page 37 of 179                                             Filed
                                                                                                                               9/24/2018 5:41 PM
                                                        CIVIL CASE INFORMATION SHEET                                            Dwight D. Sullivan
                                                                                                                                      County Clerk
                                                     CV-0081964                                                        Galveston County, Texas
           CAUSE NUMBER (FOR        CLERK USE ONLY): _ _ _ _ _ _ _ _ _ _ _ _ _ _ COURT (FOR CLERK USE O N L Y ) : - - - - - - - - - -
                         TIMOTHY RANIERI and RENEE BURGESS V. UNITED PROPERTY & CASUALTY INSUANCE COMPANY
              STYLED _ _ _~~~~~~~~~~~~~~~~~~~~~==~~~~~~~~~---------
                                  (e.g., Jolm Smith v. All American Insmance Co; In re lvla1y Ann Jones; In the Matter ofthe Estate of George Jackson)
A civil case infonnation sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case. The infonnation should be the best available at
the time of filing
1. Contact information for person completing case information sheet:                    Names of parties in case:                                    Person or entity completing sheet is:
      ERIC B. DICK                                                                                                                                  0Attomey for Plaintiff/Petitioner
Name: DICK LAW FIRM,                  Email:                                            Plaintiff( s)/Petitioner( s):                               OPro Se Plaintiff/Petitioner
                                                                                                                                                    0Title IV-D Agency
      ATTORNEY                       dickdidit911@gmail.com                              TIMOTHY RANIERI and                                        OOther:
                                                                                         RENEE BURGESS
Address:                                    Telephone:
                                                                                                                                                    Additional Parties in Child Support Case:
 3701 BROOKWOODS DR.                            (832)      207-2007
                                                                                        Defendant(s)/Respondent(s):                                 Custodial Parent:
                                            Fax:
City/State/Zip:                                                                         UNITED PROPERTY & CASUALTY
HOUSTON, TX 77092                             (7l3)       893-6931
                                                                                         INSURANCE COMPANY                                          Non-Custodial Parent:




nLJ                       State                    Bar No:

                                             24064316

2. Indicate case type, or identify the most important issue in the case (select only 1):
                                                   Civil
                                                                                        {Attach additional page ns necessary to list all parties]
                                                                                                                                                    Presumed Father:




                                                                                                                                                        Family Law
                                                                                                                                                                  Post-judgment Actions
            Contract                      Injury or Damage                           Real Property                           Marriage Relationship                   (non-Title XV-D)
Debt/Contract                         OAssault/Battery                         OEminent Domain/                             0Annulment                          OEnforcement
   0Consumer/DTPA                     0Constmction                               Condemnation                               0Declare Marriage Void              0Modification-custody
   ODebt/Contract                     ODefamation                              0Partition                                   Divorce                             0Modification-Other
   0Fraud/Misrepresentation           Malpractice                              DQuiet Title                                     0With Children                          TitlelV-D
   OOther Debt/Contract:                 OAccounting                           0Trespass to Try Title                           ONo Children                    D Enforcement/Modification
                                         OLegal                                D Other Property:                                                                OPatemity
Foreclosure                              0Medical                                                                                                               0Reciprocals (UIFSA)
  OHome Equity-Expedited                 D Other Professional                                                                                                   0Support Order
  OOther Foreclosure                       Liability:
OFranchise                                                                        Related to Criminal
Olnsurance                            0Motor Vehicle Accident                           Matters                                Other Family Law                  Parent-Child Relationship
OLandlord/Tenant                      OPremises                                OExpunction                                   OEnforce Foreign                   0Adoption!Adoption with
ON on-Competition                     Product Liability                        0Judgment Nisi                                  Judgment                           Termination
OPartnership                            0Asbestos/Silica                       ON on-Disclosure                              OHabeas Corpus                     0Child Protection
D Other Contract:                       0 Other Product Liability              D Seizure/Forfeiture                          0Name Change                       0Child Support
                                          List Product:                        0Writ of Habeas Corpus-                       OProtective Order                  0Custody or Visitation
                                                                                 Pre-indictment                              0Removal of Disabilities           0Gestational Parenting
                                      OOther Injury or Damage:                 OOther:                                         of Minority                      0Grandparent Access
                                                                                                                             OOther:                            0Parentage/Paternity
                                                                                                                                                                0Tennination of Parental
        Employment                                                   Other Civil                                                                                   Rights
                                                                                                                                                                OOther Parent-Child:
ODiscrimination                        0Administrative Appeal                OLawyer Discipline
ORetaliation                           0Antitmst/Unfair                      OPerpetuate Testimony
0Termination                             Competition                         D Securities/Stock
0Workers' Compensation                 0Code Violations                      0Tortious Interference
D Other Employment:                    OForeign Judgment                     OOther:
                                       Olntellectual Property

            Tax                                                                                   Probate & .Mental Health
 0Tax Appraisal                        Probate/Wills/Intestate Administration                                       0 Guardianship-Adult
 OTax Delinquency                          0Dependent Administration                                                D Guardianship-Minor
 OOtherTax                                 Olndependent Administration                                              OMental Health
                                           0 Other Estate Proceedings                                               OOther:

3. Indicate procedure or remedy, if applicable (may select more titan I):
 0Appeal from Municipal or Justice Court                     ODeclaratory Judgment                               OPrejudgment Remedy
 0Arbitration-related                                        0Gamishment                                         OProtective Order
 OAttaclunent                                                D Interpleader                                      0Receiver
 0Bill of Review                                             OLicense                                            0Sequestration
 0Certiorari                                                 OMan damus                                          OTemporary Restraining Order/Injunction
 0Class Action                                               0Post-judgment                                      0Tumover
4. Indicate damages sought (do not select if it is a .family lmv case):
 OLess than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attomey fees
 OLess than $100,000 and non-monetary relief
 DOver $100, 000 but not more than $200,000
 DOver $200,000 but not more than $1,000,000
 DOver $1,000,000
                                                                                                                                                                                   Rev 2/13
                    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 38 of 179

                                                                                                                                                                                                  a Ij       Fl! r
                                                                   County Court            at     Law       N0. 3 ofGalveston County, Texas                                                                              F

                                                                                                                                                                                                                             00Py
                                                                                          Case Information Statement
    September      26,      2018

                   'l'he   case informalion slalcmenl   is   for administralirc purpusts only.   l!   shy" he ﬁled wilh lhe pnnies‘ original pleadings and   shall   be served upon n" alhcr parties   m   (he nclian.




    Style:


    Timothy Ranieri,                         et al                                                                      Cause N0. CV-0081964 Filed 09/24/18
                                                                                                                        Status Conference Set For
vs.
                                                                                                                        01/10/19                                1:30 P.M.
                                                                                                                                                     Sq)

    United Property                       &     Casualty Insurance
    Company
    7':1':*******************************************£k*****************************************************************



     Attorney for Petitioner 0r Pro Se                                                                                                Attorney for Respondent or Pro Se




     State   Bar Number                                                                                                               State    Bar Number



     Address                                                                                                                          Address


_
     Phone Number                                                                                                                     Phone Number


I




     Fax Number                                                                                                                       Fax Number
**>‘<*****************************************************************~k***************************************************
Brieﬂy describe lhe case including any special characteristics lhnt            may warrant extended          discovery or accelerated disposition. Ifcomplcx or expedited track requested. explain why. Attach
additional sheets if necessary.


    Estimated time for Discovery                                                                               Estimated time for Trial

Level        l                               Level 2                                        Level 3

Signature 0f Attorney 0r Pro Sc Party:                                                                                                                  Date

                                                        Only attorncy(s) 0r Pro Se Party(ies) are to be present at Conference
                                       You may submit          a Docket Control Order in lieu ofappearance at the status conference.




                 Failure t0 appear at status conference may result in case being
                               Dismissed for Want 0f Prosecution

                                                                                          Please          Fill   Out and Return
                                                                                                                                                             FxLED
                                                                                                                                                                                   PH         \u
                                                                                                                                                 rm                          7.6




                                                                                                                                                                               A
                                                                                                                                                                                        Y"
                                                                                                                                                                 '
                                                                                                                                                                      .r‘;




                                                                                                                                                                 In
               Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 39 of 179




                                                  County Court                       at   Law      No. 3
                                                                Galveston, County, Texas


                                                                     Jack Ewing
                                                                              Judge


                                    NOTICE OF CASE SETTING/ACTION
February O4, 2019

ERIC B. DICK                                                                                             FAX: 71 3-893-6931
DICK LAW FIRM PLLC

agasaomgaim                                                                   Emma:                azxwmcmwamw
CASE NUMBER:             CV-0081964

CASE STYLE:              TIMOTHY RANIERI, ET AL

VS.

UNITED PROPERTY & CASUALTY INSURANCE                               COMPANY
DATE:                         February 19, 2019

TIME:                        9:30   AM
TYPE OF SETTING/ACTION: DISMISSAL DOCKET
FAILURE TO APPEAR AT THIS HEARING WILL RESULT IN DISMISSAL OF CASE
MISSED COURT DATE: STATUS CONFERENCE 01/1 0/2019

FROM;            M   Cele/gte/Huﬁ‘xtetler
                     Celeste Huffstetler
                                                     M
                     COURT COORDINATOR
                     COUNTY COURT AT LAW No.3
                     600 59TH ST, 2nd FLOOR
                     GALVESTON, TX 77551
                     (409) 621 -7920
                                                                                           RETURN TO FAX        NO.: (409) 765~3154

                                                    CONFIDENTIALITY NOTE

The information contained in this   facsimile message      is   legally privileged   and conﬁdential information intended only   for the use of the
individual or entity named above.   [f the     reader of this message     not the intended recipient, you are hereby notiﬁed that any dissemination,
                                                                         is

distribution or copy of this facsimile   is   strictly prohibited. If you have received this facsimile in error, please notify us immediately and we
will   arrange to retrieve the document from you.
           Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 40 of 179


FAX CONFIRMATION                                                                                                                                  sult:   Failure

Sent by:
Name:                                                   Fax Sender
Voice Number:
Fax Number:
RjghtFax 1D:                                           WALKUP

Sent       t0:
Name:                                                   Fax User
Company:
Number/Address:                                         7138936931
Voice Number:
Remote CSID:                                            Unknown




                                           County Court      at   Law     .Vo.   3                                  Details:
                                                 Galveswn. Com:y, Texas


                                                     Jack Ewing
                                                         Judg:
                                                                                                                    Type:
                                     NOTICE OF CASE SETTING/ACTION
   Founaryo‘. 23‘9

                                                                             FAX.    713M?-                         Cover     Sheet:          has a cover pagc
   ERICB DICK
   UICK LAW HRM LC   ?’l

   3701 BROOKWOODS DRIVE
   HOUSTON IX 77092
                                                                                                                    Body Pages:

   CASE NUMBER'            CV-0081964

   CASE s1VLE              1':va RAMERI      Er AL                                                                  Billing   Code      #1:
   vsv
                                                                                                                    Billing   Code      #2:
   Luna) PROPERTY a (:ASUAL'V INSURANCE COMPANY
   :ATE'                      Foam 19. 2c-9
   nME                        9.30   AM                                                                             Unﬁlle ID:                WAL5C584A78BE39
   TYPE O" SETYIWACHCN. DISMISSAL DOCKET
   FALUE T0 APPEAR AT Tl-IS HEMNG WLL RESULT IN DSIISSAL OF CASE                                                    Fax Channek
   MISSED COURT DATE: STATUS              COFMNCE
                                       01l10r2019


   FROM.     /.\/   Calm Ramada N
                    Celeste   Hummus
                    coum WINATCR
                    couer COURT AT LAW No J                                                                         Scanning Device:          172.21.16.49
                    mo 59'" ST, 2- rLDCR
                    SALVESION. Tx 17551
                    1409) 621.7920
                                                                  RETURN To      ux NC   ‘   (A09)   $53154

                                           COWB'TIALITY SOTE
                                                                                                                    Scanned     at:           02/04/19 14:21:43
         mmnu mmw-ua mmm anmquumuw wu-u— minim», mm m
   no unn-                                                                                                    um:
                                                                                                                                              02/04/19 l4:2l:44
   Mung   u—dﬁow."rumdndmwkmmhwmmmmhamwlmuyﬁmm
   ammun-uqydnuI-cdn.unmmmnmmmmaiwﬂnum.pl—mry-Mmuymm
                                                                                                                    Submitted     at:

   um mug:   ummmkm-th— yn.                                                                                         Completed         at:     02/04/19 14:43:35
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 41 of 179
Xerox WorkCentre 5330
Transmission Report

                                                                                                                                                                  Dale   8:   Time   02/06-'20l9 2 l0   PM
                                                                                                                                                                                      Page   I(LaslPage)




  Thc job has been       sent,



  Job Date   &    Time                                02/06/2019             2:   10   PM




                                                                                   County Court                 at    Law      N0. 3
                                                                                                (nah estun Count}, Texas


                                                                                                        Jack Ewing
                                                                                                           Judge


                                                                            NOTICE 0F CASE SETTING/ACTION
                                     Fearua’y Dd 20'9


                                     thsc a ascx                                                                                  rAx   rugsegsa
                                                                                                                                                       '
                                     gsfsbnxgolusv'gggscamve
                                     Houswon 1x 77092                                                      EmeQ      In
                                                                                                                              ERIV gm
                                                                                                                                  (z
                                                                                                                                        wLLW 2M. L OM‘
                                                                                                                                             -,
                                                                                                                                                              ’




                                     CASE NUMBER               cmnemsa
                                     CASE snag                 ‘momv         RANIERa E7 AL

                                     vs

                                     UNIT   ED PROPER'Y 8 CASUAL ’V INSURANCE COMPANV

                                     DATE                            Febuary 19 2019

                                     TIME                            9 30   AM
                                     TYPE OF- SETTINGIACTION DISMISSAL DOCKF'
                                     FAILURE TO APPEAR AT THlS HEARING WILL RESULT IN DISMISSAL OF CASE
                                     MISSED COURT DATE STATUS CONFERENCE 01110f2019

                                     CROM           «3/   cwm Ramada 6/
                                                          Ce   esle Huffsteue:
                                                          coum COORDINATOR
                                                          COUNTY COURT A1 mm No                     3
                                                          Goo 59" ST 2~ =L00R
                                                          GALVESYON TX 7755‘
                                                          mag; 62147920
                                                                                                                          RETURN To rAx No mom 7653154
                                                                                       (   ()‘FIDFSTIAIJH \(Hl

                                     lb: mlnrnunnu   cuuum m uh unnmk mugr a kgnlh prmbgod uni mnﬂdnml mionmmo- minded uh luv lb1 cw ol \Le
                                     ud-Mul   or   mun ulna nbovz u (be rude: ol um nnur n nu me m:ndcd vecupmn. ‘ou u: hen!» notiﬁed nu um «mum»;
                                     dinribunn   u com ol un (nulmk n unnh "rammed H mu h-u waned on I-rmuk m gnu. plant mm!) nu madman nd u
                                     ulu Irving: Io ran'ew      me   aoumm 1mm )ou




Dale & Time Sent                 ReCIpIent Information                                                                                            Result

02/06/20l9 2 l0   PM             enc(q=dlck|awﬁrm         com                                               '
                                                                                                                                                  Completed




                                                                                                          HLED
                                                                                                                                        35
                                                                                              2mm —1                         Au    8=




                                                                                              W '


                                                                                                GALvFSTcN
                                                                                                                     x2
                                                                                                           counT‘fﬁ‘kgﬁgrf y 5;
                                                                                                                c. .uh)
                                                                                                                                w
                                                                                                                      Filed
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 42 of 179                           3/18/2019 10:43 AM
                                                                                                         Dwight D. Sullivan
                                                                                                              County Clerk
                                                                                                   Galveston County, Texas


                                      CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                            §           IN THE COUNTY CIVIL COURT
BURGESS                                              §
                                                     §
VS.                                                  §                                 AT LAW NO. 3
                                                     §
UNITED PROPERTY & CASUALTY                           §
INSURANCE COMPANY                                    §            GALVESTON COUNTY, TEXAS


     DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
     VERIFIED ORIGINAL ANSWER, SUBJECT TO DEFENDANT’S PLEA TO THE
               JURISDICTION, AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in

the above-entitled and numbered cause and files this, its Answer to Plaintiffs’ Original Petition,

subject to United Property’s Plea to the Jurisdiction 1 , which it will file shortly, and would

respectfully show unto the Court the following:

                                                    I.

                                        GENERAL DENIAL

         United Property & Casualty Insurance Company asserts a general denial as is authorized

by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiffs be required to

prove their charges and allegations against United Property & Casualty Insurance Company by a

preponderance of the evidence as is required by the Constitution and law of the State of Texas.




         1
         Defendant reserves its right to challenge whether Plaintiffs have affirmatively demonstrated that
the Court has subject matter jurisdiction to address Plaintiffs’ claims.




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 43 of 179



                                                    II.

                               DENIAL OF CONDITION PRECEDENT

         2.1       The Policy contains certain conditions that have not been satisfied that bar

Plaintiffs’ recovery, in whole or in part:

         A.        NO ACTION CLAUSE

         2.2       The Policy specifically provides, as a condition to property loss coverage, that no

suit can be brought against United Property unless the policy provisions have been complied

with:

                   C.     Duties After Loss

                          In case of a loss to covered property, we have no duty to provide coverage
                          under this policy if the failure to comply with the following duties is
                          prejudicial to us. These duties must be performed either by you, an
                          “insured” seeking coverage, or a representative of either:

                          5.      Cooperate with us in the investigation of a claim;

                          7.      As often as we reasonably require:

                                  a. Show the damaged property:
                                  b. Provide us with records and documents we request and permit
                                  us to make copies;

                          8.      Send to us, within 60 days after our request, your signed, sworn
                                  proof of loss which sets forth, to the best of your knowledge and
                                  belief:

                                  a. The time and cause of loss;

                                  b. The interests of all “insureds” and all others in the property
                                  involved and all liens on the property;

                                  c. Other insurance which may cover the loss;

                                  d. Changes in title or occupancy of the property during the term of
                                  the policy;




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 44 of 179



                                 e. Specifications of damaged buildings and detailed repair
                                 estimates;

                                 f. The inventory of damages personal property described in 6.
                                 above;

                                 g. Receipts for additional living expenses incurred and records that
                                 support the fair rental value loss;

                                         ***

                   F.     Appraisal

                          If you and we fail to agree on the amount of loss, either may demand an
                          appraisal of the loss. In this event, each party will choose a competent and
                          impartial appraiser within 20 days after receiving a written request from
                          the other. The two appraisers will choose an umpire. If they cannot agree
                          upon an umpire within 15 days, you or we may request that the choice be
                          made by a judge of a court of record in the state where the “residence
                          premises” is located. The appraisers will separately set the amount of loss.
                          If the appraisers submit a written report of an agreement to us, the amount
                          agreed upon will be the amount of loss. If they fail to agree, they will
                          submit their differences to an umpire. A decision agreed to by any two
                          will set the amount of loss.

                                         ***

                   H.     Suit Against Us

                          No action can be brought against us unless there has been full compliance
                          with all the terms under Section I of this policy and the action is started
                          within two years after the date of loss.

         2.3       Both Plaintiffs’ failure to submit a signed and sworn proof of loss within 60 days

of United Property’s request, as well as Plaintiffs’ failure to comply with the Appraisal provision

and complete the appraisal process, constitute a breach of the “no action” clause. Accordingly,

Plaintiffs are barred from proceeding with their lawsuit and from recovering damages, attorneys’

fees, interest or other amounts from United Property unless and until the policy conditions have

been satisfied.




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 45 of 179



         B.         LOSS DURING THE POLICY PERIOD

         2.4        The Policy does not cover damages which occurred prior to Policy inception

regardless of whether such damages were apparent at the time of the inception of the Policy or

discovered at a later date. To the extent that any part of the loss which Plaintiffs complain did not

occur during the applicable policy period, the Policy provides no coverage for same.

         C.         LOSS ABOVE THE DEDUCTIBLE

         2.5        United Property’s obligation to pay under the Policy extends, if at all, only to a

covered loss that exceeds the Policy deductible. If there is an obligation to pay, it applies only to

the amount of covered loss that exceeds the deductible.

                                                        III.

                                                   DEFENSES

         3.1        Plaintiffs have failed to affirmatively allege a justiciable controversy within this

Court’s subject matter jurisdiction. Specifically, Plaintiffs state that they have made a demand

for appraisal, Defendant has refused to participate in appraisal, and therefore, Plaintiffs seek an

“order forcing Defendant to participate in appraisal.”2 Despite the fact that Defendant had agreed

to participate in appraisal prior to the filing of this lawsuit, the Court should dismiss this case

because Plaintiffs merely seek an advisory opinion from the Court, which is prohibited under

Texas law.

         3.2        United Property & Casualty Insurance Company denies that the required

conditions precedent were performed and/or occurred.




         2
             See Plaintiffs’ Original Petition, at Causes of Action, ¶¶ 1-8.




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 46 of 179



         3.3       The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiffs, therefore, United Property is not liable to Plaintiffs.

         3.4       United Property issued a policy of insurance to Timothy Ranieri and Renee

Burgess, and United Property adopts its terms, conditions and exclusions as if copied in extenso.

         3.5       The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

         3.6       The Policy does not cover loss caused by mold, fungus or wet rot.

         3.7       The Policy does not cover damages caused by flood, surface water or water below

the surface of the ground.

         3.8       The Policy does not cover loss caused by constant or repeated seepage or leakage

of water or steam or the presence or condensation of humidity, moisture or vapor, over a period

of weeks, months or years.

         3.9       The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

         3.10      United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

         3.11      To the extent that some or all of Plaintiffs’ claims may have been fully adjusted

and payment tendered, Plaintiffs are only entitled to one satisfaction or recovery for their alleged

damages.

         3.12      To the extent that Plaintiffs’ damages are determined to be the result of a failure

by Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 47 of 179



         3.13      To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

                                                   IV.

                                   REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiffs are requested to disclose the information or material

described in Rule 194.

                                                    V.

                                        PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiffs take nothing by their suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                                 Respectfully Submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 By: /s/ Sarah R. Smith
                                                     Sarah R. Smith
                                                     Texas State Bar No. 24056346
                                                     Sarah C. Plaisance
                                                     Texas State Bar No. 24102361
                                                     24 Greenway Plaza, Suite 1400
                                                     Houston, Texas 77046
                                                     Telephone: 713.659.6767
                                                     Facsimile: 713.759.6830
                                                     sarah.smith@lewisbrisbois.com
                                                     sarah.plaisance@lewisbrisbois.com

                                                     ATTORNEYS FOR DEFENDANT,
                                                     UNITED PROPERTY & CASUALTY
                                                     INSURANCE COMPANY




4823-5968-0393.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 48 of 179




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 18th day of March, 2019.

Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs
                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith




4823-5968-0393.1
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 49 of 179
                                                                                                              Filed
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 50 of 179                    3/21/2019 4:30 PM
                                                                                                 Dwight D. Sullivan
                                                                                                      County Clerk
                                                                                           Galveston County, Texas




                                   CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                        §          IN THE COUNTY CIVIL COURT
BURGESS                                          §
                                                 §
VS.                                              §                               AT LAW NO. 3
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §           GALVESTON COUNTY, TEXAS


                       NOTICE OF FILING NOTICE OF REMOVAL

         Defendant, United Property & Casualty Insurance Company, filed a Notice of Removal in

federal court at 4:10 p.m. on March 21, 2019.   The Notice of Removal is attached as Exhibit A.

This action is now pending in the United States District Court for the Southern District of Texas,

Galveston Division.

                                             Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH



                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 Sarah C. Plaisance
                                                 Texas State Bar No. 24102361
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com

                                                 ATTORNEYS FOR DEFENDANT,
                                                 UNITED PROPERTY & CASUALTY
                                                 INSURANCE COMPANY




4816-9505-3453.1
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 51 of 179




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 21st day of March, 2019.

Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs



                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith




4816-9505-3453.1
    Case
      Case
         3:19-cv-00370
            3:19-cv-00115Document
                           Document
                                  1-21 Filed
                                        Filedon
                                              on11/06/19
                                                 03/21/19ininTXSD
                                                              TXSD Page
                                                                    Page52
                                                                         1 of
                                                                           of 8179

                                                                                  EXHIBIT A

                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

TIMOTHY RANIERI AND                             §
RENEE BURGESS                                   §        CIVIL ACTION NO. 3:19-cv-00115
                                                §
VS.                                             §
                                                §
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY                               §



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property” or “Defendant”),

Defendant herein, removes to this Court the state court action pending in the County Court at

Law No. 3 of Galveston County, Texas, invoking this Court’s diversity jurisdiction, on the

grounds explained below.

                                       I.     BACKGROUND

         1.        On September 24, 2018, Plaintiffs Timothy Ranieri and Renee Burgess

(“Plaintiffs”) filed the present action in the County Court at Law No. 3 of Galveston County,

Texas, bearing Cause No. CV-0081964 (the “State Court Action”) against United Property. See

State Court Action Petition, attached hereto as Exhibit 2.

       2.          United Property was served/received notice of this lawsuit on February 19, 2019.

Thus, this Notice of Removal of the case to the United States District Court is timely filed by

Defendant, as it is filed not more than thirty (30) days after service of the Petition on United

Property, in accordance with 28 U.S.C. §§ 1441 and 1446.


4843-2678-2605.1                                Page 1
      Case
        Case
           3:19-cv-00370
              3:19-cv-00115Document
                             Document
                                    1-21 Filed
                                          Filedon
                                                on11/06/19
                                                   03/21/19ininTXSD
                                                                TXSD Page
                                                                      Page53
                                                                           2 of
                                                                             of 8179



                      II.    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

            3.       Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiffs and

United Property, and (2) the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

A.       Complete diversity exists between Plaintiff and Ocean Harbor.

            4.       Plaintiffs’ State Court Action may be removed to this Court because it arises

under 28 U.S.C. § 1332.

            5.       Plaintiffs are citizens of Texas. In their Petition, Plaintiffs allege that they are

individuals who reside in Texas, own property in Dickinson, Texas, and own the policy of

insurance issued by Defendant to cover that property.1

            6.       United Property is not a citizen of the State of Texas. United Property is a foreign

organization incorporated pursuant to the laws of the State of Florida and has its principle place

of business is in Florida.

            7.       Thus, there is complete diversity of citizenship between Plaintiffs and United

Property.

B.          Amount in Controversy Exceeds $75,000.

            8.       Plaintiffs’ Original Petition states that Plaintiffs seek “monetary relief less than

$100,000 or less, including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorneys’ fees.” Plaintiffs go on to state that “specifically,” they seek “damages less

than $75,000.00 and will not accept any more than $75,000.00 at this time.”2 (Emphasis added).

Further, although it is not mentioned or referenced anywhere within the body of Plaintiffs’


1
    See Plaintiffs’ Original Petition, at ¶¶ 1, 4, 9, and 10.
2
    Id. at ¶ 6.


4843-2678-2605.1                                                Page 2
    Case
      Case
         3:19-cv-00370
            3:19-cv-00115Document
                           Document
                                  1-21 Filed
                                        Filedon
                                              on11/06/19
                                                 03/21/19ininTXSD
                                                              TXSD Page
                                                                    Page54
                                                                         3 of
                                                                           of 8179



Petition, Exhibit E attached to the Petition, following 15 pages and four other exhibits, is a

document which characterizes itself as a stipulation and states that the “total sum or value in

controversy in this cause of action does not exceed $75,000.00 exclusive of interests and costs.”3

The exhibit goes on to state that the “total damages sought by Plaintiff…does not exceed

$75,000.00 exclusive of interests and costs,” “neither Plaintiff nor his/her attorney will accept an

amount that exceeds $75,000.00 exclusive of interests in costs,” nor will they “amend his/her

petition after one year to plead an amount in controversy in excess of $75,000.00, exclusive of

interest and costs,” nor will they “authorize anyone on his/her behalf or his/her future heirs

and/or assigns, to make such an amendment.”4 The final paragraph of the exhibit states that

“Plaintiff and his/her attorney understand and agree that Plaintiff’s recovery is limited to an

amount less than $75,000.00 exclusive of interests and costs.”5 The exhibit, or alleged

“stipulation”, is not signed by either Plaintiff, but rather only by Plaintiffs’ counsel of record,

Eric Dick, and it is dated February 9, 2018, over seven months before the Petition was filed.6

         9.        As an initial matter, the Petition itself states two different maximum amounts of

damages. In Section V, Jurisdiction, the Petition states that the amount in controversy is “less

than $100,000 or less”, but also that Plaintiffs seek “damages less than $75,000.00 and will not

accept any more than $75,000.00 at this time.”7 (Emphasis added). However, Texas law does not

permit a plaintiff to plead a specific amount of damages.8 Rule 47 of the Texas Rules of Civil

Procedure requires an initial pleading to elect from among a pre-defined set of ranges of

damages; the Rule does not permit a plaintiff to plead that plaintiff’s damages are less than



3
  See Plaintiffs’ Petition, at Exhibit E, ¶ 1.
4
  Id. at ¶¶ 2-4.
5
  Id. at ¶ 5.
6
  Plaintiffs’ Petition, at Exhibit E.
7
  Plaintiffs’ Petition, at ¶ 6.
8
  TEX. R. CIV. P. 47(b)-(c).


4843-2678-2605.1                                 Page 3
    Case
      Case
         3:19-cv-00370
            3:19-cv-00115Document
                           Document
                                  1-21 Filed
                                        Filedon
                                              on11/06/19
                                                 03/21/19ininTXSD
                                                              TXSD Page
                                                                    Page55
                                                                         4 of
                                                                           of 8179



$75,000.00 or that plaintiff’s damages do not exceed $75,000.00 at this time.9 Here, Plaintiffs’

Original Petition fails to comply with Rule 47 of the Texas Rules of Civil Procedure. A bare

assertion in a pleading that damages are less than $75,000, “at this time,” without more, is not

binding on Plaintiffs and does not determine the amount in controversy for purposes of federal

jurisdiction, especially when that assertion is preceded by a confusing statement that the amount

in controversy is “less than $100,000 or less.”10

         10.       “Where diversity of citizenship exists, the amount in controversy requirement is

met if (1) it ‘is apparent from the face of the petition that the claims are likely to exceed $75,000,

or, alternatively, (2) the defendant sets forth ‘summary judgment type evidence’’ of facts in

controversy that support a finding of the requisite amount.”11 Thus, where the amount in

controversy is not facially apparent in the petition, courts may look past the pleadings to analyze

a plaintiff’s pre-suit demand as well as all categories of damages sought in the lawsuit, including

punitive damages.12 Here, this analysis plainly sets the amount in controversy past the $75,000

threshold for this Court’s jurisdiction.13

         11.       Plaintiffs’ pre-suit demand dated April 16, 2018, claims that “the specific amount


9
   See Plaintiffs’ Original Petition, attached hereto in Exhibit 2, at ¶ 6; see also De Aguilar v. Boeing Co., 47 F.3d
1404, 1410 (5th Cir. 1995); Ford v. United Parcel Service, Inc. (Ohio), No. 3:14-cv-1872-D, 2014 WL 4105965, at
*2 (N.D. Tex. Aug. 21, 2014) (Fitzwater, J.) (There is no provision in Rule 47 permitting a plaintiff to plead for
damages “not to exceed $74,000”); Chavez v. State Farm Lloyds, No. 7:15-CV-487, 2016 WL 641634, at *2 (S.D.
Tex. Feb. 18, 2016) (Alvarez, J.) (Texas law simply does not permit a plaintiff to plead that he or she seeks damages
not to exceed $75,000); Manesh v. Nationwide General Insurance Company, No. 5:17-CV-1213-DAE, 2018 WL
1887291, at *2 (W.D. Tex. Mar. 2, 2018) (Ezra, D.) (finding that the language in plaintiffs state court petition
“damages are less than $75,000, exclusive of interest and costs,” did not control because it violated TRCP 47 and
constituted bad faith).
10
    Ford v. United Parcel Service (Ohio), 2014 WL 41059565 at *4; Manesh v. Nationwide General Insurance
Company, 2018 WL 1887291 at *2.
11
    Real T LLC v. State Farm Fire and Cas. Co., No. 07-8754, at *1 (E.D. La. Nov. 18, 2008) (citing Manguno v.
Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)) (quoting Simon v. Wal-Mart Stores, Inc., 193
F.3d 848, 850 (5th Cir. 1990)).
12
   See Villarreal v. State Farm Lloyds, No. 7:15-CV-292, 2015 WL 5838876, at *2 (S.D. Tex. Oct. 7, 2015)
(Alvarez, J.).
13
    See Exhibit 3, Plaintiffs’ demand letter dated April 16, 2018; see also Exhibit 4, Plaintiffs’ Sworn Statement in
Proof of Loss, dated February 23, 2019; see also Molina v. Wal-Mart Stores Texas, L.P., 535 F. Supp. 2d 805, 807-
08 (W.D. Tex. 2008) (Martinez, J.) (considering pre-suit demand to establish amount in controversy).


4843-2678-2605.1                                       Page 4
     Case
       Case
          3:19-cv-00370
             3:19-cv-00115Document
                            Document
                                   1-21 Filed
                                         Filedon
                                               on11/06/19
                                                  03/21/19ininTXSD
                                                               TXSD Page
                                                                     Page56
                                                                          5 of
                                                                            of 8179



alleged to be owed by the insurer on the claim for damage to or loss of covered property” is

$69,152.41 in replacement cost value, $41,491.45 on an actual cash value basis, and that their

attorneys’ fees and costs total $10,000.14 More recently, Plaintiffs submitted a Sworn Statement

in Proof of Loss, which was signed by both Plaintiffs and notarized on February 23, 2019—over

one year after the document attached to Plaintiffs’ Petition as Exhibit E was signed and five

months after the Petition was filed.15 In the Sworn Statement in Proof of Loss, Plaintiffs swear

that the amount claimed to be owed to them under their policy with United Property is $86,634.16

Plaintiffs’ Petition asserts a cause of action for Breach of Contract and states that Plaintiffs seek

to recover actual damages and attorneys’ fees.17

         12.       The Exhibit E attached to Plaintiffs’ Petition should be disregarded by the Court

and not considered for the purposes of diversity jurisdiction because it is ambiguous and

unclear.18 The alleged “stipulation” does not reference either Plaintiff by name, except for in the

lawsuit caption; it is not referred to or otherwise mentioned in the body of the actual Petition; it

is not signed by either Plaintiff; and it is dated February 9, 2018, which is over seven months

before the lawsuit was actually filed.19 When construing a stipulation, Texas courts determine the

“intent of the parties from the language used in the entire agreement, examining the surrounding

circumstances, including the state of the pleadings, the allegations made therein, and the attitude

of the parties with respect to the issue.”20

         13.       The Plaintiffs’ intent in attaching exhibit E to their Petition is unclear. It appears

that this was done by their counsel in attempt to undermine federal jurisdiction. Plaintiffs’

14
   See Exhibit 3.
15
   See Exhibit 4.
16
   Id.
17
   See Plaintiffs’ Petition, at P. 13.
18
   Rosenboom Mach. & Tool, Inc. v. Machala, 995 S.W.2d 817, 822 (Tex. App.—Houston [1st Dist.] 1999) (“If the
stipulation is ambiguous or unclear, it should be disregarded by the trial court.”)
19
   Id. at Exhibit E.
20
   Rosenboom, 995 S.W.2d at 822.


4843-2678-2605.1                                   Page 5
      Case
        Case
           3:19-cv-00370
              3:19-cv-00115Document
                             Document
                                    1-21 Filed
                                          Filedon
                                                on11/06/19
                                                   03/21/19ininTXSD
                                                                TXSD Page
                                                                      Page57
                                                                           6 of
                                                                             of 8179



Petition alleges the amount in controversy is less than $100,000, but also that the Plaintiffs’ do

not seek an amount in excess of “75,000, at this time.” That language does not allude to the

alleged “stipulation” attached by Plaintiffs’ counsel nor does it state the parties intent to never

seek more than $75,000 in this lawsuit. Rather, the “at this time” language provides Plaintiffs

with an escape route in the event they can establish, throughout the course of this litigation, that

their damages exceed $75,000, or in the event that a jury believes they are entitled to more than

$75,000. Further, the attachment of exhibit E to the Petition provides Plaintiffs’ counsel with an

escape route in the event defense counsel decided to remove this case to federal court. This is

even more evident in light of the Sworn Statement in Proof of Loss that was just submitted to

United Property by Plaintiffs’ counsel and was signed by both Plaintiffs and notarized on

February 23, 2019, and swears that Plaintiffs’ are claiming Defendant owes them $86,634 under

the policy.21

           14.        The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibits 2, 3, and 4. Accordingly, the amount in controversy requirement of 28 U.S.C.

§ 1332(b) is satisfied.

                                               III. VENUE

           15.        Venue for removal is proper in this district and division because this district

embraces the County Court at Law No. 3 of Galveston County, Texas, the forum in which the

removed action was pending.

                                          IV. ATTACHMENTS

           16.        United Property will promptly provide written notice to Plaintiffs through

delivery of a copy of this Notice and the state court Notice of Filing of Notice of Removal to

Plaintiffs’ counsel of record, and to the Clerk of the Court for the County Court at Law No. 3 of
21
     See Exhibit 4.


4843-2678-2605.1                                   Page 6
    Case
      Case
         3:19-cv-00370
            3:19-cv-00115Document
                           Document
                                  1-21 Filed
                                        Filedon
                                              on11/06/19
                                                 03/21/19ininTXSD
                                                              TXSD Page
                                                                    Page58
                                                                         7 of
                                                                           of 8179



Galveston County, Texas through the filing of this Notice and the Notice of Filing of Notice of

Removal into the record of the state court action.

         17.       Copies of all pleadings, process, order, requests for trial by jury, and other filings

in the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a).

         18.       The following documents are being filed with this Court as exhibits to this Notice

of Removal:

         EXHIBIT 1                Index of Matters Being Filed;

         EXHIBIT 2                All executed process in this case, including a copy of the
                                  Plaintiffs’ Original Petition and a copy of Defendant’s Original
                                  Answer;

         EXHIBIT 3                Plaintiffs’ Demand Letter;

         EXHIBIT 4                Plaintiffs’ Sworn Statement in Proof of Loss;

         EXHIBIT 5                List of all Counsel of Record;

         EXHIBIT 6                Civil Cover Sheet.

                                         V.      CONCLUSION

         19.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts

of the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and

as all requirements for removal under 28 U.S.C. § 1446 have been met.


         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary

orders. United Property further requests any additional relief to which it may be justly entitled.

DATE: March 21, 2019.




4843-2678-2605.1                                  Page 7
    Case
      Case
         3:19-cv-00370
            3:19-cv-00115Document
                           Document
                                  1-21 Filed
                                        Filedon
                                              on11/06/19
                                                 03/21/19ininTXSD
                                                              TXSD Page
                                                                    Page59
                                                                         8 of
                                                                           of 8179



                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP



                                              By: /s/ Sarah R. Smith
                                                  Sarah R. Smith
                                                  Texas State Bar No. 24056346
                                                  Sarah C. Plaisance
                                                  Texas State Bar No. 24102361
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046
                                                  Telephone: 713.659.6767
                                                  Facsimile: 713.759.6830
                                                  sarah.smith@lewisbrisbois.com
                                                  sarah.plaisance@lewisbrisbois.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   UNITED PROPERTY & CASUALTY
                                                   INSURANCE COMPANY




                                 CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on March 21, 2019,
via e-filing addressed to:

Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs

                                                        /s/ Sarah R. Smith
                                                        Sarah R. Smith




4843-2678-2605.1                               Page 8
     Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 60 of 179



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

TIMOTHY RANIERI AND                           §
RENEE BURGESS                                 §               CIVIL ACTION NO. _______
                                              §
VS.                                           §
                                              §
UNITED PROPERTY & CASUALTY                    §
INSURANCE COMPANY                             §


                      INDEX OF MATTERS BEING FILED
______________________________________________________________________________

1.       Notice of Removal

2.       Exhibit 1 – Index of Matters Being Filed

3.       Exhibit 2 – All executed process in this case, including a copy of the Plaintiffs’ Original
         Petition and a copy of Defendant’s Original Answer

4.       Exhibit 3 – Plaintiffs’ Demand Letter

5.       Exhibit 4 – Plaintiffs’ Sworn Statement in Proof of Loss

6.       Exhibit 5 – List of All Counsel of Record

7.       Exhibit 6 – Civil Cover Sheet




4825-0290-9838.1                                 Page 1
                                                                                       EXHIBIT 1
3/21/2019                                              Details
                Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 61 of 179




            Case Information

            CV-0081964 | Timothy Ranieri, et al vs. United Property & Casualty Insurance
            Company

            Case Number                   Court                    Judicial Officer
            CV-0081964                    County Court at Law      Ewing, Jack
                                          No. 3
            File Date                     Case Type                Case Status
            09/24/2018                    Contract -               Filed/Open
                                          Consumer/Commercial/Debt




            Party

            Plaintiff                                                Active Attorneys 
            Ranieri, Timothy                                         Lead Attorney
                                                                     Dick, Eric B.
                                                                     Retained




            Plaintiff                                                Active Attorneys 
            Renee Burgess                                            Lead Attorney
                                                                     Dick, Eric B.
                                                                     Retained




            Defendant                                                Active Attorneys 
            United Property & Casualty Insurance Company             Lead Attorney
            Address                                                  Smith, Sarah R.
            Ct Corporation System - 1999 BRYAN Street, Suite         Retained
            900
            Dallas TX 75201-3136




                                                                                           EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                                     1/4
3/21/2019                                              Details
                Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 62 of 179




            Events and Hearings


               09/24/2018 Original Petition (OCA) 


               Original Petition


               09/24/2018 Case Cover Sheet 


               Case Cover Sheet

                  Comment
                  e-mail citation to dickdidit911@gmail.com (citation paid)


               09/26/2018 Status Conference 


               Status Conference


               09/26/2018 Citation - Service 


               Anticipated Server
               Private Process Server

               Anticipated Method
               In Person
               Comment
               e-mailed to dickdidit911@gmail.com



               01/10/2019 Status Conference 


               Judicial Officer(s)
               Ewing, Jack, Ewing, Jack, Ewing, Jack, Ewing, Jack

               Hearing Time
               1:30 PM

               Result
               Failure to Appear - Unexcused


               02/07/2019 Court Fax Transmission 


               Court Fax Transmission



               02/19/2019 Dismissal Docket 


               Original Type
               Dismissal Docket
                                                                                 EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                           2/4
3/21/2019      Case Officer(s)
                        3:19-cv-00370 Document 1-2 Filed                     Details
                                                                            on 11/06/19 in TXSD Page 63 of 179
               Judicial
               Ewing, Jack, Ewing, Jack, Ewing, Jack, Ewing, Jack

               Hearing Time
               9:30 AM

               Result
               Held

               Comment
               Missed Court Date: SC 1/10


               03/18/2019 Original Answer 


               Original Answer



               04/11/2019 Status Conference 


               Judicial Officer(s)
               Ewing, Jack, Ewing, Jack, Ewing, Jack, Ewing, Jack

               Hearing Time
               1:30 PM

               Comment
               Retained from 2/19 DD. Must enter a DCO. FTA=dism




            Financial

            Ranieri, Timothy
                   Total Financial Assessment                                     $263.00
                   Total Payments and Credits                                     $263.00


             9/25/2018         Transaction                                       $263.00
                               Assessment

             9/25/2018         Payment           Receipt #           Ranieri,   ($263.00)
                                                 2018-16226-         Timothy
                                                 CC
            United Property & Casualty Insurance Company
                   Total Financial Assessment                                       $2.00
                   Total Payments and Credits                                       $2.00


             3/19/2019         Transaction                                         $2.00
                               Assessment
                                                                                                       EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                                                 3/4
3/21/2019                                              Details
                Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 64 of 179
             3/19/2019       Payment           Receipt #        United Property   ($2.00)
                                               2019-5434-       & Casualty
                                               CC               Insurance
                                                                Company




            Documents


               Original Petition
               Case Cover Sheet
               United Property & Casualty Insurance Company - Cit
               Status Conference
               Court Fax Transmission
               Original Answer




                                                                                            EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/Home/WorkspaceMode?p=0                                      4/4
3/21/2019                                          Tyler on
                 Case 3:19-cv-00370 Document 1-2 Filed   Odyssey Portal in TXSD Page 65 of 179
                                                            11/06/19




            View Document - Case Cover Sheet
            Pages: 1




            Pages: 1                                                                                        EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/DocumentViewer/Index/DAx8VmSlTSuFrMcmeNq2Zln7NTnqf5WM9axuYKRTPZ4t8eKW6LXoS7YkrUihn8h… 1/2
3/21/2019                                          Tyler on
                 Case 3:19-cv-00370 Document 1-2 Filed   Odyssey Portal in TXSD Page 66 of 179
                                                            11/06/19




            View Document - United Property & Casualty Insurance Company - Cit
            Pages: 1




                                                                                                              EXHIBIT 2
https://portal.galvestoncountytx.gov/portal/DocumentViewer/Index/kXqwAUSzhrM4L8y9gKCFRb4hvH9igP2aESXIstTKxll9W3IrLCk1PK0AcTqM4FUX…   1/2
                                                                                                                       Filed
             Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 67 of 179                    9/24/2018 5:41 PM
                                               CV-0081964                                                 Dwight D. Sullivan
                                         NO.                           .                                       County Clerk
                                                                                                    Galveston County, Texas

        TIMOTHY RANIERI and RENEE                       §    IN THE COUNTY CIVIL COURT
        BURGESS,                                        §
         Plaintiff                                      §
                                                        §
        v.                                              §    AT LAW NUMBER                             .
                                                        §
        UNITED PROPERTY & CASUALTY                      § Galveston County - County Court at Law No. 3
        INSURANCE COMPANY,                              §
         Defendant                                      §    GALVESTON COUNTY, TEXAS


                                  PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, TIMOTHY RANIERI and RENEE BURGESS (herein “Plaintiff”), who files this, its

Original Petition, against UNITED PROPERTY & CASUALTY INSURANCE COMPANY (herein

“Defendant”) and for cause of action would respectfully show the court as follows:

                                                        I.

                                  Preliminary Information and Definitions

   1. Insured:                   TIMOTHY RANIERI and RENEE BURGESS (herein “Plaintiff”)

       Policy Number:            4310023712000 (herein “Policy”)

       Claim Number:             2017TX030028 (herein “Claim” or “Claim Number”)

       Date of Loss:             8/27/2017 (herein “Date of Loss”)

       Insured Property:         2442 KINSDALE AVENUE, DICKINSON, TX 77539

                                 (herein “Property” or “Insured Property”)

       Insurer:                  UNITED PROPERTY & CASUALTY INSURANCE COMPANY

                                 (herein “Defendant”)

                                 Defendant’s attorney for service is: CT CORPORATION SYSTEM

                                 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201-3136



                                                        II.

                                                                                              EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 68 of 179
                                         Discovery Control Plan

2. Plaintiff intends for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil

   Procedure.

                                                      III.

                                    Request for Expedited Trial Date

3. Plaintiff requests that the set the case for a trial date that is within 90 days after the discovery period in

   Rule 190.2(b)(1) ends.

                                                      IV.

                                                  Parties

4. Plaintiff is an individual who resides in Texas.

5. Defendant is a “Foreign” company registered to engage in the business of insurance in the State of Texas.

   This Defendant may be served with process by in person or certified mail, return receipt requested, by

   serving: (1) the president, an active vice president, secretary, or attorney in fact at the home office or

   principal place of business of the company; or (2) leaving a copy of the process at the home office or

   principal business office of the company during regular business hours.

                                                      V.

                                               Jurisdiction

6. The court has jurisdiction over the cause of action because the amount in controversy is within the

   jurisdictional limits of the court and Plaintiff seeks monetary relief less than $100,000 or less, including

   damages or any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. Specifically,

   Plaintiff seeks damages less than $75,000.00 and will not accept any more than $75,000.00 at this time.

7. The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in the

   State of Texas and the cause of action arises out of Defendant's business activities in the State of Texas.

                                                      VI.

                                                   Venue

8. Venue is proper in GALVESTON County, Texas because the insured property is situated in

                                                                                             EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 69 of 179
   GALVESTON County, Texas and/or the contract was signed in GALVESTON County, Texas. TEX. CIV.

   PRAC. & REM. CODE. § 15.032

                                                     VII.

                                                    Facts

9. Plaintiff was the owner of the Policy issued by Defendant.

10. Plaintiff owns the insured property.

11. Defendant sold the policy, insuring the property that is the subject of this lawsuit to Plaintiff.

12. The Plaintiff suffered a significant loss with respect to the property at issue and may have suffered

   additional living expenses.

13. Plaintiff submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents of

   the home.

14. Defendant assigned a Claim Number to Plaintiff’s claim.

15. Defendant failed to properly adjust the claim and summarily improperly paid the claim with obvious

   knowledge and evidence of serious cosmetic and structural damage.

16. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy

   provided coverage for losses such as those suffered by Plaintiff.

17. The person hired by Defendant to prepare an estimate on Plaintiff’s property appeared to be an advocate

   for Defendant as he/she advocated for a minimal sum of damages Plaintiff sustained.

18. Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of the

   type and scope of loss, have very little or no hands on experience with construction, and was not qualified

   to prepare the underlying estimate for damages Plaintiff suffered.

19. As Defendant briefly inspected Plaintiff’s home, it created a scope of damages that was significantly less

   than the amount of damages Plaintiff suffered.

20. Defendant has created this environment of hiring poorly trained adjusters so as to create estimates that are

   substantially less than what its insured’s have actually suffered.

21. Therefore Defendant failed to properly adjust both claims and summarily improperly paid the claims with

                                                                                              EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 70 of 179
    obvious knowledge and evidence of serious cosmetic and structural damage – hoping that Plaintiff would

    lack the knowledge of the amount of damage she actually suffered.

22. As Plaintiff strongly disagrees with the lowball scope of loss that Defendant’s advocate prepared, Plaintiff

    has invoked appraisal.

23. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff.

24. From and after the time Plaintiffs claims were presented to Defendant, the liability of Defendant to pay the

    full claims in accordance with the terms of the policy was reasonably clear.

25. However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever on which

    a reasonable insurance company would have relied on to deny the full payment.

26. As a result of Defendant's acts and omissions, Plaintiff was forced to retain the attorney who is

    representing Plaintiff in this cause of action.

27. Plaintiffs experience is not an isolated case.

28. The acts and omissions Defendant committed in this case, or similar acts and omission, occur with such

    frequency that they constitute a general business practice of Defendant with regard to handling these types

    of claims.

29. Defendant's entire process is unfairly designed to reach favorable outcomes for the company at the

    expense of the policyholders.

30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and appraisal

    process in an effort to underpay or deny the claim.

31. Furthermore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy

    benefits to which do not exist in the policy.

32. For example, Defendant routinely requires that Plaintiff prove that a dispute exists as to the claimed

    benefits – even though Plaintiff has sent demand letters, invoked appraisal, and filed this lawsuit to force

    the appraisal process.

33. Plaintiff anticipates that Defendant will require or attempt to require that Plaintiff sign a unilateral release

    of claims against Defendant in order for Defendant to pay any appraisal award when the policy for

                                                                                               EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 71 of 179
   insurance benefits doesn’t require that.

34. Specifically, Plaintiff anticipates that Defendant will require a unilateral release of claims against

   Defendant before issuing payment as a result of the appraisal process.

35. This behavior is strictly forbidden under Texas Insurance Code 541.060.

36. The above actions from Defendant show that it has no intent preform on the contract when performance is

   due – namely, to pay policy benefits after an insured has suffered a covered loss.

37. This lawsuit is not about the amount of loss. Indeed, it is about Defendant’s refusal to participate in the

   appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the

   appraisal process.

38. Plaintiff reserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit to

   enforce its rights of appraisal.

                                                    VIII.

                                              Causes of Action:

                                                 COUNT 1:

                                            Breach of Contract

1. Plaintiff and Defendant have entered into a contract for insurance benefits.

2. One of the conditions in the policy is appraisal.

3. Plaintiff has timely invoked appraisal yet Defendant refuses to participate.

4. After numerous demands, Defendant has forced Plaintiff to file a lawsuit to make Defendant

   participate in appraisal.

5. Plaintiff seeks an order forcing Defendant to participate in appraisal.

6. Plaintiff seeks the actual damages she/he has suffered in forcing Defendant to participate in

   appraisal.

7. The purpose of appraisal is to determine the amount of an insured loss. Appraisal is a remedy

   available under the applicable policy to determine the amount of loss when the parties disagree.



                                                                                              EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 72 of 179
   Plaintiff has invoked the appraisal clause of the policy. Plaintiff seeks Defendant to abide by its

   own policy provision and asks the Court to order the parties to participate in appraisal.

                                          Appraisal Demand

8. As set forth above, Plaintiff and Defendant do not agree on the amount of Plaintiff’s losses. Therefore,

   Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy’s appraisal

   clause referenced above.

                       Once Invoked Appraisal is Mandatory and Enforceable

9. Texas courts specifically enforce the appraisal clause in property insurance policies and this Court has the

   authority to order the parties to participate in compliance with this policy condition. State Farm v.

   Johnson, 290 S.W.3d 886 (Tex. 2009); In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196 (Tex.

   2002). Since 1888, when the Texas Supreme Court decided Scottish Union & National Ins. Co. v. Clancy,

   Texas courts have regularly and consistently enforced appraisal clauses by ordering the parties to comply.

   See Clancy, 8 S.W. 63 (Tex. 1888); In re Allstate, 85 S.W.3d at 196.

10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge every

   reasonable presumption to sustain them. See, e.g., Franco v. Slavonic Mut. Fire Ins. Ass’n, 154 S.W.3d

   777, 786 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

   Once invoked, appraisal is mandatory.

11. A party who refuses to engage in the process is subject to judicial compulsion. Because the amount of loss

   must be determined in every property damage case, “appraisals should generally go forward without

   preemptive intervention by the courts.” Johnson, 290 S.W.3d at 894. Therefore, a court faced with a

   motion to compel appraisal lacks any discretion to deny it, assuming the party has timely invoked the

   process and otherwise complied with the policy. In re Allstate County Mut. Ins. Co., 85 S.W.3d 193 (Tex.

   2002) (orig. proceeding). Johnson, 290 S.W.3d at 888 (“While trial courts have some discretion as to the

   timing of an appraisal, they have no discretion to ignore a valid appraisal clause entirely.”); Vanguard

   Underwriters Ins. Co. v. Smith, 999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet.) (mandamus

   will issue against a failure to order an appraisal in the proper circumstances). An appraisal clause binds

                                                                                           EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 73 of 179
   the parties to have the extent or amount of the loss determined in a particular way. Johnson, 290 S.W.3d at

   895.

12. The appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either party.

   See, e.g., Standard Fire Ins. Co. v. Fraiman, 514 S.W.2d 343, 344-46 (Tex. Civ. App.—Houston [14th

   Dist] 1974, no writ) (holding that an insured can enforce the appraisal provision against an unwilling

   insurer); Laas v. State Farm Mut. Ins. Co., 2000 WL 1125287, at *4-5 (Tex. App.—Houston [14th Dist]

   2000, pet. denied) (holding the trial court has power to appoint an umpire when the parties’ appointed

   appraisers fail to do so).

13. In Allstate, the Texas Supreme Court explained that denying appraisal vitiates the insurer’s ability to

   defend against a breach of contract claim because appraisal goes to the heart of such a claim. Allstate, 85

   S.W.3d at 196. Accordingly, the Allstate Court granted mandamus relief when the trial court denied a

   motion to compel appraisal, finding that the denial constituted an abuse of discretion and that the insurer

   lacked an adequate remedy by appeal.

14. The appraisal clause is a condition precedent to coverage for damages under property insurance policies.

   State Farm v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009) (“…appraisal is intended to take place before

   suit is filed; [the Texas Supreme Court] and others have held that it is a condition precedent to suit.”). The

   Policy contains provisions that specifically condition coverage actions on compliance by the insured with

   policy conditions such as the appraisal clause.

15. Pursuant to the appraisal clause and the suit against us clause, compliance with the appraisal process is a

   condition precedent to coverage and to the validity of Plaintiff’s suit against Defendant. Either party can

   invoke appraisal. Both parties are bound by that invocation. Whether appraisal begins before or during

   litigation, the lawsuit must be abated. Woodward v. Liberty Mut. Ins. Co., No. 3:09- CV-0228-G, 2010

   WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance contract properly invokes

   the contract's appraisal clause ... a court should exercise its discretion to stay the suit pending completion

   of the appraisal." Woodward, 2010 WL 1186323 at *3; see also In re Slavonic Mut. Fire Ins. Ass'n, 308

   S.W.3d 556, 565 (Tex. App.—Houston [14th Dist.] 2010, no pet.) ("[a] remedy to enforce a condition

                                                                                            EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 74 of 179
   precedent in its policy is abatement of the case"); see also United Neurology, P A v. Hartford Lloyd's Ins.

   Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8, 2012) (abating case while the appraisal goes

   forward); Rice v. Certain Underwriters at Lloyds, Civ. A. No. H-10-4660, 2011 WL 240421 (S.D. Tex.

   Jan. 21, 2011) (abating case until appraisal process is complete). There is no legal, contractual or case law

   support for an attempt to avoid the appraisal process.

16. If either party fails to comply with the appraisal clause, Plaintiff cannot recover under the Policy. Further,

   because the respective appraisal clauses are binding upon the respective parties, there can be no breach of

   contract action for failure to pay amounts in excess of the award. Scottish Union & National Ins. Co. v.

   Clancy, 8 S.W. 630, 632 (Tex. 1888); Waterhill Cos. Ltd. v. Great American Assurance Co., 2006 WL

   696577, slip op. at *2 (S.D. Tex. March 16, 2006); Brownlow v. United States Automobile Ass’n, 2005

   WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshears v. State Farm Lloyds, 155 S.W.3d

   340, 344 (Tex. App.—Corpus Christi 2004, pet. denied); Providence Lloyds Ins. Co. v. Crystal City Indep.

   Sch. Dist., 877 S.W.2d 872, 878 (Tex. App.—San Antonio 1994, no writ).

17. The combination of the appraisal clause and the “suit against us” clause entitles either party to abatement

   of the insured’s action until the completion of the appraisal. Vanguard Underwriters Ins. Co. v. Smith,

   999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet) (the appraisal and no action clauses of the

   policy are unambiguous and enforceable, and the insureds could not sue before they complied with the

   appraisal clause).

18. The Policy provides a specific mechanism for resolution of disputes about the amount of loss. That

   mechanism is appraisal, and it is binding on all parties. As discussed by the courts in Waterhill,

   Brownlow, and Breshears, supra, if Defendant complies with the appraisal award, there can be no breach

   of contract, making Plaintiff’s suit unnecessary. Therefore, abatement of any further proceedings in this

   lawsuit pending completion of the appraisal process promotes judicial efficiency. See Slavonic, 308

   S.W.3d at 565; see also Butler v Prop. & Cas. Ins. Co. of Hartford, Civ. A. No H-10-3613, 2011 WL

   2174965 (S.D. Tex. June 3, 2011) (holding that abatement of the case pending appraisal is appropriate and

   "in the interest of the efficient and inexpensive administration of justice").

                                                                                             EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 75 of 179
                                                      IX.

                                        DAMAGES AND PRAYER

19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that

   Defendant be cited to appear and answer and that on a final trial on the merits, Plaintiff recover from

   Defendant the following:

       a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in

           appraisal;

       b. Actual damages and benefit of the bargain from Defendant’s refusal to pay proper policy benefits;

       c. Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in appraisal;

           and

       d. A court order requiring Defendant to participate in appraisal

                                                      X.

                     RESERVATION OF RIGHTS TO APPRAISAL PROCESS

20. Plaintiff has invoked appraisal prior to filing this lawsuit.

21. Furthermore, by filing this Petition Plaintiff again invokes appraisal and renews its requests for appraisal

   as further needed and maintains its rights to the appraisal process.

22. Plaintiff specifically reserve any rights to change, supplement, amend, and add or remove disputed items

   to present to the Appraisal Panel as these items are discovered during the appraisal process.

23. In the event the appraisers are unable to select an umpire during the time period allotted, Defendant is

   formally given notice that Plaintiff intends to ask this Court to select an independent umpire.

24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights because

   this lawsuit is not relating the amount of loss.

25. More specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to avoid

   participation in the appraisal process.

26. Plaintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for having

   this Court compel the appraisal process.

                                                                                            EXHIBIT 2
       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 76 of 179
                                                    XI.

                      PLAINTIFF MAKES 194 REQUESTS TO DEFENDANT

27. Plaintiff makes 194.2 requests to Defendant.

28. In addition to the content subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all

   documents, electronic information, and tangible items that the Defendant has in its possession, custody, or

   control and may use to support Defendant’s claims or defenses.



                                                   Respectfully Submitted,


                                                   DICK LAW FIRM, PLLC




                                                   Eric B. Dick, LL.M.
                                                   TBN: 24064316
                                                   FIN: 1082959
                                                   Dick Law Firm, PLLC
                                                   3701 Brookwoods Drive
                                                   Houston, Texas 77092
                                                   (832) 207-2007 Office
                                                   (713) 893-6931 Facsimile
                                                   www.dicklawfirm.com
                                                   eric@dicklawfirm.com
                                                   ATTORNEY FOR PLAINTIFF




                                                                                             EXHIBIT 2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 77 of 179



                                   EXHIBIT “A”
                   PLAINTIFF’S FIRST SET OF INTERROGATORIES

                                             I.
                                        DEFINITIONS:

   1. “You” or “Your” means the party responding to these requests.

   2. “The Policy” means the insurance policy that is the basis of claims made against
      Defendant in this lawsuit.

   3. “Your Counsel” means the attorney or attorneys who are representing or have represented
      you either with regard to the claim or in this lawsuit.

   4. The Claim” means the insurance claim made the basis of the breach of contract claim
      made against Defendant in this lawsuit.

   5. “Written Communication” means the conveyance of information by a writing, whether by
      letters, e-mails, memoranda, handwritten notes and/or faxes.

   6. "Document" means letters, words or numbers or their equivalent, set down by
      handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
      impulse, mechanical or electronic recording, or other form of data compilation. See Texas
      Rule of Evidence 1001(a). “Document” specifically includes information that exists in
      electronic or magnetic form.

   7. “Witness Statement” means the statement of any person with knowledge of relevant
      facts, regardless of when the statement was made, and is a (1) written statement signed or
      otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
      mechanical, electrical, or other type of recording of a witness’s oral statement, or any
      substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
      192.3(h).

   8. “Date” means the exact date, month and year, if ascertainable, or, if not, the best
      available approximation.

                                            II.
                                      INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that were
created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data responsive to
the Requests for Production below in tiff or pdf searchable format, including email, instant
message and pdf forms of the documents.




                                                                                      EXHIBIT 2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 78 of 179



                                         III.
                                   INTERROGATORIES

  1. Identify the persons involved in the investigation and handling of Plaintiff’s claim for
     insurance benefits arising from the claim subject of this suit, and include a brief
     description of the involvement of each person identified, their employer, and the date(s)
     of such involvement.

ANSWER:

  2. If you performed any investigative steps in addition to what is reflected in the claims file,
     please generally describe those investigative steps conducted by you or any of your
     representatives with respect to the facts surrounding the circumstances of the subject loss.
     Identify the persons involved in each step.

ANSWER:

  3. Identify by date, author, and result the reports generated as a result of your investigation.

ANSWER:

  4. State the following concerning notice of claim and timing of payment:
     a. The date and manner in which you received notice of the claim
     b. The date and manner in which you acknowledged receipt of the claim
     c. The date and manner in which you commenced investigation of the claim
     d. The date and manner in which you requested from the claimant all items, statements,
     and forms that you reasonably believed, at the time, would be required from the claimant
     e. The date and manner in which you notified the claimant in writing of the acceptance or
     rejection of the claim

ANSWER:

  5. Identify by date, amount and reason, the insurance payments made by you to the Plaintiff.

ANSWER:

  6. Has Plaintiff’s claim for insurance benefits been rejected or denied? If so, state the
     reasons for denying the claim.

ANSWER:

  7. Do you contend that appraisal is improper in this matter?

ANSWER:

  8. Do you contend that the Plaintiff has properly invoked appraisal?




                                                                                      EXHIBIT 2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 79 of 179




  9. Do you contend that Defendant should not communicate to any umpire ex parte?

ANSWER:

  10. What relationship do you have, if any, with any umpire that you or your appraiser has
      suggested?

ANSWER:

  11. What relationship do you have, if any, of the umpire selected or appointed in this
      appraisal?




                                                                                    EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 80 of 179



                             EXHIBIT “B”
         PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

                                          I.
                                     DEFINITIONS:

1. “You” or “Your” means the party responding to these requests.

2. “The Policy” means the insurance policy that is the basis of claims made against
   Defendant in this lawsuit.

3. “Your Counsel” means the attorney or attorneys who are representing or have represented
   you either with regard to the claim or in this lawsuit.

4. The Claim” means the insurance claim made the basis of the breach of contract claim
   made against Defendant in this lawsuit.

5. “Written Communication” means the conveyance of information by a writing, whether by
   letters, e-mails, memoranda, handwritten notes and/or faxes.

6. "Document" means letters, words or numbers or their equivalent, set down by
   handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
   impulse, mechanical or electronic recording, or other form of data compilation. See Texas
   Rule of Evidence 1001(a). “Document” specifically includes information that exists in
   electronic or magnetic form.

7. “Witness Statement” means the statement of any person with knowledge of relevant
   facts, regardless of when the statement was made, and is a (1) written statement signed or
   otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
   mechanical, electrical, or other type of recording of a witness’s oral statement, or any
   substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
   192.3(h).

8. “Date” means the exact date, month and year, if ascertainable, or, if not, the best
   available approximation.

                                         II.
                                   INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that
   were created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
   responsive to the Requests for Production below in tiff or pdf searchable format,
   including email, instant message and pdf forms of the documents.




                                                                                   EXHIBIT 2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 81 of 179



                  PRODUCTION PROTOCOL RELATING TO
                 ELECTRONICALLY STORED INFORMATION
         (ESI ATTENDANT TO DISCOVERY REQUESTS TO DEFENDANT)

  1. “Information items” as used herein encompasses individual documents and records
     (including associated metadata) whether on paper or film, as discrete “files” stored
     electronically, optically, or magnetically or as a record within a database, archive, or
     container file. The term should be read broadly to include e-mails, messaging, word
     processed documents, digital presentations, and spreadsheets.

  2. Consistent with Texas Rule of Civil Procedure 196.4, responsive electronically stored
     information (ESI) has been requested by Plaintiff in its native form; that is, in the form in
     which the information was customarily created, used, and stored by the native application
     employed by the producing party in the ordinary course of business. The producing party
     shall not produce in a format not requested and later assert that production as a basis of
     not producing in the requested format, except upon agreement by the parties prior to
     production or ordered by the Court. The parties are reminded of their obligation to confer
     and to make reasonable efforts to resolve disputes regarding production without court
     intervention. See In re Weekly Homes, L.P., 295 S.W.3d 309 (Tex.2009); TEX. R. CIV.
     P. 192.4(b).

  3. If it is infeasible or unduly burdensome to produce an item of responsive ESI in its native
     form, it may be produced in an agreed-upon near-native form; that is, in a form in which
     the item can be imported into the native application without a material loss of content,
     structure, or functionality as compared to the native form. Static image production
     formats serve as near-alternatives only for information items that are natively static
     images (i.e., photographs and scans). Any and all agreements between the parties on a
     non-native form of production shall occur prior to initial production and the agreements
     shall be in writing. If no agreement can be made between the parties, consistent with
     Texas Rule of Civil Procedure 196.4, Defendant(s) will object and file with the Court
     evidence that production in native or near-native form is unduly burdensome or requires
     extraordinary steps. In the event the Court determines that production in native or near-
     native format is infeasible, production shall be made in accordance with the instruction of
     this Protocol.

  4. The table below supplies examples or agreed-upon native or near-native forms in which
     specific types of ESI should be produced:

Source ESI                             Native or Near Native Form or Forms Sought

Microsoft Word documents               .DOC, .DOCX
Microsoft Excel Spreadsheets           .XLS, .XLSX
Microsoft PowerPoint
Presentations                          .PPT, .PPTX
Microsoft Access Databases             .MDB, .ACCDB
WordPerfect Documents                  .WPD
Adobe Acrobat Documents                .PDF




                                                                                     EXHIBIT 2
 Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 82 of 179



Photographs                             .JPG, .PDF
E-mail                                  Messages should be produced in a form or forms that
                                        readily support import into standard e-mail client
                                        programs; that is, the form of production should adhere
                                        to
                                        the conventions set out in RFC 5322 (the internet e-mail
                                        standard). For Microsoft Exchange or Outlook
                                        messaging, .PST format will suffice. Single message
                                        production formats like .MSG or .EML may be
                                        furnished, if source foldering data is preserved and
                                        produced. For Lotus Notes mail, furnish .NSF files or
                                        convert to .PST. If your workflow requires that
                                        attachments be extracted and produced separately from
                                        transmitting messages, attachments should be produced
                                        in their native forms with parent/child relationships to
                                        the
                                        message and container(s) preserved and produced in a
                                        delimited text file.


  5. Absent the showing of need, a party shall only produce reports from databases that can be
     generated in the ordinary course of business (i.e., without specialized programming
     skills), and these shall be produced in a delimited electronic format preserving field and
     record structures and names. The parties will meet and confer prior to initial production
     regarding programming database productions as necessary.

  6. Information items that are paper documents or that require redaction shall be produced in
     static image formats, e.g., single-page .TIF or multipage .PDF images. If an information
     item contains color, the producing party shall not produce the item in a form that does not
     display color. The full content of each document will be extracted by optical character
     recognition (OCR) or other suitable method to a searchable text file produced with the
     corresponding page image(s) or embedded within the image file.

  7. Parties shall take reasonable steps to ensure that text extraction methods produce usable,
     accurate, and complete searchable text.

  8. Individual information items requiring redaction shall (as feasible) be redacted natively
     or produced in .PDF format and redacted using the Adobe Acrobat redaction feature.
     Redactions shall not be accomplished in a manner that serves to downgrade the ability to
     electronically search the unredacted portions of the item. To the extent a producing party
     asserts that production in .PDF format and redaction using the Adobe Acrobat redaction
     feature is unfeasible, the parties are directed to confer in an attempt to resolve any dispute
     without Court intervention. If the dispute cannot be resolved between the parties, the
     manner of production can be brought before the Court consistent with TEX. R. CIV. P.
     196.4.



                                                                                      EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 83 of 179




9. Upon a showing of need, a producing party shall make a reasonable effort to locate and
   produce the native counterpart(s) of any .PDF or .TIF document produced. The parties
   agree to meet and confer prior to initial production regarding production of any such
   documents. This provision shall not serve to require a producing party to reveal redacted
   content.

10. Except as set out in this Protocol, a party need not produce identical information items in
    more than one form and shall globally de-duplicate identical items across custodians
    using each document’s unique MD5 hash value. The content, metadata, and utility of an
    information item shall all be considered in determining whether information items are
    identical, and items reflecting different information shall not be deemed identical.

11. Production should be made using appropriate electronic media of the producing party’s
    choosing provided that the production media chosen not impose undue burden or expense
    upon a recipient. All productions should be encrypted for transmission to the receiving
    party. The producing party shall, contemporaneously with production, supply decryption
    credentials and passwords to the receiving party for all items produced in an encrypted or
    password-protected form.

12. Each information item produced shall be identified by naming the item to correspond to a
    Bates identifier according to the following protocol:

       •   The first four (4) characters of the filename will reflect a unique alphanumeric
           designation identifying the party making the production

       •   The next nine (9) characters will be a unique, consecutive numeric value assigned
           to the time by the producing party. This value shall be padded with leading zeros
           as needed to preserve its length

       •   The final five (5) characters are reserved to a sequence beginning with an
           underscore(_) followed by a four digit number reflecting pagination of the item
           when printed to a paper or converted to an image format for use in proceedings or
           when attached as exhibits to pleadings.

       •   By way of example, a Microsoft Word document produced by Joe Johnson in its
           native form might be named: JJSN000000123.docx. Were the document printed
           out for use in deposition, page six of the printed item must be embossed with the
           unique identifier JJSN000000123_0006.

13. Information items designated Confidential may, at the Producing Party’s option:

       •   Be separately produced on electronic production media prominently labeled
           confidential to comply with a Protective Order, if applicable.

       •   When any item so designated is converted to a printed format for any reason or




                                                                                  EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 84 of 179



          imaged format for use in any submission or proceeding, the printout or page
          image shall bear be labeled confidential on each page in a clear and conspicuous
          manner, but not so as to obscure content.

14. Producing party shall furnish a delimited load file supplying the metadata field values
    listed below for each information item produced (to the extent the values exist and as
    applicable)

  FIELD

  BeginBates

  EndBates

  BeginAttach

  EndAttach

  Custodian/Source

  Source File Name

  Source File Path

  From/Author

  To

  CC

  BCC

  Date Sent

  Time Sent

  Subject/Title

  Last Modified Date

  Last Modified Time

  Document Type

  Redacted Flag (yes/no)

  Hidden Content/Embedded Objects Flag (yes/no)

  Confidential flag (yes/no)



                                                                               EXHIBIT 2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 85 of 179




       MD5Hash value

       Hash De-Duplicated Instances (by full path)

   15. Each production should include a cross-reference load file that correlates the various
       files, images, metadata field values and searchable text produced.

   16. Parties shall respond to each request for production by listing the Bates numbers/ranges
       or responsive documents produced, and where an information item responsive to these
       discovery requests has been withheld or redacted on a claim that it is privileged, the
       producing party shall furnish a privilege log in accordance with Texas Rule of Civil
       Procedure 193.3.

                                      III.
                     REQUEST FOR PRODUCTION OF DOCUMENTS

1. The claim files from the home, regional, local offices, and third party adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, “field”
files and notes, and drafts of documents contained in the file.

RESPONSE:

2. If you seek to recover attorney’s fees in this lawsuit, please produce your attorney fee
agreement, your attorney fee statements and invoices, any time-keeping records kept by you or
your attorney, and your checks for payment of attorney’s fees or expenses.

RESPONSE:

3. The underwriting files referring or relating in any way to the policy at issue in this action,
including the file folders in which the underwriting documents are kept and drafts of all
documents in the file.

RESPONSE:

4. A certified copy of the insurance policy pertaining to the claims involved in this suit.

RESPONSE:

5. For the last two years, your written procedures or policies (including document(s) maintained
in electronic form) that pertain to the handling of claims in Texas.

RESPONSE:

6. Contracts between you and the appraiser hired by you in this matter.

RESPONSE:




                                                                                          EXHIBIT 2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 86 of 179



7. The emails, instant messages, and internal correspondence pertaining to Plaintiff’s underlying
claim.

RESPONSE:

8. The Plaintiff’s file from the office of their insurance agent.

RESPONSE:

9. The documents reflecting reserves applied to the subject claim.

RESPONSE:

10. For the past three years, the portions of the personnel file of the adjuster(s) involved in
handling Plaintiff’s claim that pertain to disciplinary actions associated with claims handling,
and performance under a bonus or incentive plan.

RESPONSE:

11. For the last three years, the managerial bonus or incentive plan for managers responsible for
claims.

RESPONSE:

12. The Complaint Log required to be kept by you for complaints in Texas filed over the past
three years.

RESPONSE:

13. As relating to this underlying lawsuit, produce the responses, including all documents you
have received, to all requests you have made for Deposition by Written Questions.

RESPONSE:

14. If you are requesting Plaintiff pay for your costs and/or expenses incurred as a result of this
litigation, produce all invoices, statements, payment vouchers, payment records, checks, and
proof of payment of all costs and/or expenses that you are claiming Plaintiff should be
responsible for.

RESPONSE:

15. Your preferred umpire list.

RESPONSE:




                                                                                         EXHIBIT 2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 87 of 179



                                  EXHIBIT “C”
               PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION

                                              I.
                                         DEFINITIONS:

1. “You” or “Your” means the party responding to these requests.

2. “The Policy” means the insurance policy that is the basis of claims made against
DEFENDANT in this lawsuit.

3. “Insured Location” means the real property at the location described in the Policy declarations.

4. “Dwelling” means the dwelling located at the Insured Location at the time of the claim subject
of this suit.

5. “Other Structures” means any structures located at the Insured Location during the claim
subject of this suit that are set apart from the Dwelling by a clear space, including those
connected only by a fence, utility line, or similar connection.

6. “Other Damages” means debris removal, temporary repairs, tree and shrub removal, personal
property removal and storage, loss of use and additional living expenses.

7. “Personal Property” means any or all of the personal property and business personal property
that is the subject of the claims made against DEFENDANT in this lawsuit.

8. “Your Counsel” means the attorney or attorneys who are representing or have represented you
either with regard to the claim or in this lawsuit.

9. “The Claim” means the insurance claim made the basis of the breach of contract claim made
against DEFENDANT in this lawsuit.

10. “Written Communication” means the conveyance of information by a writing, whether by
letters, e-mails, memoranda, handwritten notes and/or faxes.

11. "Document" means letters, words or numbers or their equivalent, set down by handwriting,
typewriting, printing, photostating, photographing, magnetic or electronic impulse, mechanical
or electronic recording, or other form of data compilation. See Texas Rule of Evidence 1001(a).
“Document” specifically includes information that exists in electronic or magnetic form.

12. “Witness Statement” means the statement of any person with knowledge of relevant facts,
regardless of when the statement was made, and is a (1) written statement signed or otherwise
adopted or approved in writing by the person making it, or (2) a stenographic, mechanical,
electrical, or other type of recording of a witness’s oral statement, or any substantially verbatim
transcript of such recording. See Texas Rule of Civil Procedure 192.3(h).




                                                                                        EXHIBIT 2
     Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 88 of 179



13. “Date” means the exact date, month and year, if ascertainable, or, if not, the best available
approximation.

                                              II.
                                        INSTRUCTIONS:

       PLAINTIFF serves these requests for admissions on DEFENDANT, as allowed by Texas
Rule of Civil Procedure 198.

                                          III.
                                REQUESTS FOR ADMISSION


1.      PLAINTIFF has invoked the appraisal.

ANSWER:

2.      DEFENDANT has a preferred list of umpires.

ANSWER:

3.      PLAINTIFF has not waived its rights to appraisal.

ANSWER:

4.      DEFENDANT has refused to participate in appraisal.

ANSWER:

5.      PLAINTIFF has demanded appraisal prior to filing this lawsuit.

ANSWER:

6.      The insurance policy at issue has an appraisal provision.

ANSWER:

7.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT’S attorney fees.

ANSWER:

8.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT’S costs
        associated with this lawsuit.

ANSWER:




                                                                                        EXHIBIT 2
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 89 of 179



                                       EXHIBIT “D”
                      PLAINTIFF'S DESIGNATION OF EXPERT WITNESSES

NOW COMES Plaintiff who files this, its Designation of Expert Witnesses, and designates the following
expert witnesses, one or more of whom may testify at trial:

                                                       I.
Plaintiff may call the following experts who are is retained:

   1. Eric Dick, LL.M.
      DICK LAW FIRM, PLLC
      3701 Brookwoods Dr.
      Houston, Texas 77092
      (832) 207-2007
      (713) 893-6931 Fax

The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this action,
pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney’s fees incurred or
recoverable by any party to this lawsuit. Such expert is familiar with the average and reasonable attorney
fees usually and customarily charged by attorneys in various Texas Counties for the handling of similar
claims. The expert identified are aware of the various necessary efforts expended in prosecuting this suit on
behalf of plaintiff, and the reasonable charges therefore, and are expected to testify that the attorney’s fees
incurred by plaintiff in its pursuit of this matter are reasonable and necessary, and that the attorney’s fees
incurred by defendant may not be reasonable or necessary.

Information regarding Eric Dick:

College:               Thomas M. Cooley
Degree:                Juris Doctorate
Distinctions:          Cum Laude
College:               University of Alabama
Degree:                Masters of Laws and Letters

Notable information: Interned for Michigan’s Attorney General in the Tobacco and Special Litigation
Division and worked on the Master Settlement Agreement which is the largest civil settlement in United
States history. Named by Super Lawyers as a Rising Star. Elected as Harris County Department of
Education Trustee. Elected as Vice President of the Board for Harris County Department of Education.

Mr Dick’s report and resume, if not attached, will be provided to Defendant and are incorporated by
reference.

The mental impressions and opinions are that fees and costs associated with this litigation are reasonable,
necessary and customary in this county and surrounding counties. A reasonable fee to be charged in this
case is $450.00 per hour in consideration with several factors, including:

   •   The nature and complexity of the case;
   •   The nature of the services provided by counsel;



                                                                                             EXHIBIT 2
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 90 of 179



    •   The time required for trial;
    •   The amount of money involved;
    •   The client’s interest that is at stake;
    •   The responsibility imposed on counsel;
    •   The skill and expertise involved; and
    •   Those matters enumerated in State Bar Rule 1.04(b) (1)-(8), which are:
           o The time and labor required, the novelty and difficulty of the questions presented and the
               skill required to perform the legal services properly;
           o The likelihood, if apparent to the client, that acceptance of the particular employment will
               preclude other employment by the lawyer;
           o The fee customarily charged in the locality for similar legal services;
           o The amount involved and the results obtained;
           o The time limitations imposed by the client or the circumstances;
           o The nature and length of the professional relationship with the client;
    •   The experience, reputation and ability of the lawyer or lawyers performing the service.



                                                         II.

Plaintiff reserves the right to supplement this designation further within the time limitations imposed by the
Court and/or by any alterations of same by subsequent Court order and/or by agreement of the parties and/or
pursuant to the Texas Rules of Civil Procedure and/or the Texas Rules of Evidence.

                                                         III.

Plaintiff reserves the right to withdraw the designation of any expert witness and to aver positively that such
previously designated expert will not be called as an expert witness at trial and to re-designate same as a
consulting expert, who cannot be called by opposing counsel.

                                                         IV.

Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts designated and called
by other parties to this suit.
                                                          V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment, whose identities
and testimony cannot reasonably be foreseen until Defendants have named their experts or presented its evidence
at trial.

                                                         VI.

Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would assist the jury in
determining material issues of fact and that would not violate the Texas Rules of Civil Procedure and/or the
Texas Rules of Evidence.

                                                        VII.




                                                                                                  EXHIBIT 2
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 91 of 179



Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses designated by
Defendants hereto and any and all expert witnesses designated by any party, whether or not such person or entity
is still a party hereto at the time of trial.

                                                      VIII.

Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony under the Texas
Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any orders issued by this Court or
leave granted therefrom.

                                                       Respectfully Submitted,




                                                       Eric Dick, LLM
                                                       TBN: 24064316
                                                       DICK LAW FIRM, PLLC
                                                       3701 Brookwoods Dr.
                                                       Houston, Texas 77092
                                                       (832) 207-2007 Telephone
                                                       (713) 893-6931 Facsimile
                                                       eric@dicklawfirm.com




                                                                                               EXHIBIT 2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 92 of 179



                                          CV-0081964
                                CAUSE NO. ______________

TIMOTHY RENIERI and                              §        IN THE COUNTY CIVIL COURT
RENEE BURGESS                                    §
  Plaintiff,                                     §
v.                                               §        AT LAW NUMBER ________
UNITED PROPERTY & CASUALTY                       § Galveston County - County Court at Law No. 3
INSURANCE COMPANY                                §
   Defendants.                                   §         GALVESTON COUNTY, TEXAS

                                             EXHIBIT E

       COMES NOW Plaintiff by and through his/her attorney, who stipulates as follows:

  1.      The total sum or value in controversy in this cause of action does not exceed

          $75,000.00 exclusive of interest and costs.

  2.      The total damages sought by the Plaintiff in this cause of action does not exceed

          $75,000.00 exclusive of interest and costs.

  3.      Neither Plaintiff nor his/her attorney will accept an amount that exceeds $75,000.00

          exclusive of interest and costs.

  4.      Neither Plaintiff of his/her attorney will amend his/her petition after one year to plead

          an amount in controversy in excess of $75,000.00, exclusive of interest and costs.

  5.      Neither Plaintiff nor his/her attorney will authorize anyone on his/her behalf or

          his/her future heirs and/or assigns, to make such an amendment.

  6.      Plaintiff and his/her attorney understand and agree that Plaintiff’s recovery is limited

          to an amount less than $75,000.00 exclusive of interest and costs.

                                                    Signed on February 9, 2018

                                                    DICK LAW FIRM, PLLC




                                                                                       EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 93 of 179



                                       Eric B. Dick, LL.M.
                                       TBN: 24064316
                                       FIN: 1082959
                                       DICK LAW FIRM, PLLC
                                       3701 B rookwoods Drive
                                       Houston, Texas 77092
                                       (832) 207-2007 Office
                                       (713) 893-6931 Facsimile
                                       www.dicklawfirm.com
                                       ATTORNEY FOR PLAINTIFF




                                   2
                                                                 EXHIBIT 2
                                                                                                                      Filed
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 94 of 179                           3/18/2019 10:43 AM
                                                                                                         Dwight D. Sullivan
                                                                                                              County Clerk
                                                                                                   Galveston County, Texas


                                      CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                            §           IN THE COUNTY CIVIL COURT
BURGESS                                              §
                                                     §
VS.                                                  §                                 AT LAW NO. 3
                                                     §
UNITED PROPERTY & CASUALTY                           §
INSURANCE COMPANY                                    §            GALVESTON COUNTY, TEXAS


     DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
     VERIFIED ORIGINAL ANSWER, SUBJECT TO DEFENDANT’S PLEA TO THE
               JURISDICTION, AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in

the above-entitled and numbered cause and files this, its Answer to Plaintiffs’ Original Petition,

subject to United Property’s Plea to the Jurisdiction 1 , which it will file shortly, and would

respectfully show unto the Court the following:

                                                    I.

                                        GENERAL DENIAL

         United Property & Casualty Insurance Company asserts a general denial as is authorized

by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiffs be required to

prove their charges and allegations against United Property & Casualty Insurance Company by a

preponderance of the evidence as is required by the Constitution and law of the State of Texas.




         1
         Defendant reserves its right to challenge whether Plaintiffs have affirmatively demonstrated that
the Court has subject matter jurisdiction to address Plaintiffs’ claims.




4823-5968-0393.1                                                                             EXHIBIT 2
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 95 of 179



                                                    II.

                               DENIAL OF CONDITION PRECEDENT

         2.1       The Policy contains certain conditions that have not been satisfied that bar

Plaintiffs’ recovery, in whole or in part:

         A.        NO ACTION CLAUSE

         2.2       The Policy specifically provides, as a condition to property loss coverage, that no

suit can be brought against United Property unless the policy provisions have been complied

with:

                   C.     Duties After Loss

                          In case of a loss to covered property, we have no duty to provide coverage
                          under this policy if the failure to comply with the following duties is
                          prejudicial to us. These duties must be performed either by you, an
                          “insured” seeking coverage, or a representative of either:

                          5.      Cooperate with us in the investigation of a claim;

                          7.      As often as we reasonably require:

                                  a. Show the damaged property:
                                  b. Provide us with records and documents we request and permit
                                  us to make copies;

                          8.      Send to us, within 60 days after our request, your signed, sworn
                                  proof of loss which sets forth, to the best of your knowledge and
                                  belief:

                                  a. The time and cause of loss;

                                  b. The interests of all “insureds” and all others in the property
                                  involved and all liens on the property;

                                  c. Other insurance which may cover the loss;

                                  d. Changes in title or occupancy of the property during the term of
                                  the policy;




4823-5968-0393.1                                                                          EXHIBIT 2
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 96 of 179



                                 e. Specifications of damaged buildings and detailed repair
                                 estimates;

                                 f. The inventory of damages personal property described in 6.
                                 above;

                                 g. Receipts for additional living expenses incurred and records that
                                 support the fair rental value loss;

                                         ***

                   F.     Appraisal

                          If you and we fail to agree on the amount of loss, either may demand an
                          appraisal of the loss. In this event, each party will choose a competent and
                          impartial appraiser within 20 days after receiving a written request from
                          the other. The two appraisers will choose an umpire. If they cannot agree
                          upon an umpire within 15 days, you or we may request that the choice be
                          made by a judge of a court of record in the state where the “residence
                          premises” is located. The appraisers will separately set the amount of loss.
                          If the appraisers submit a written report of an agreement to us, the amount
                          agreed upon will be the amount of loss. If they fail to agree, they will
                          submit their differences to an umpire. A decision agreed to by any two
                          will set the amount of loss.

                                         ***

                   H.     Suit Against Us

                          No action can be brought against us unless there has been full compliance
                          with all the terms under Section I of this policy and the action is started
                          within two years after the date of loss.

         2.3       Both Plaintiffs’ failure to submit a signed and sworn proof of loss within 60 days

of United Property’s request, as well as Plaintiffs’ failure to comply with the Appraisal provision

and complete the appraisal process, constitute a breach of the “no action” clause. Accordingly,

Plaintiffs are barred from proceeding with their lawsuit and from recovering damages, attorneys’

fees, interest or other amounts from United Property unless and until the policy conditions have

been satisfied.




4823-5968-0393.1                                                                         EXHIBIT 2
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 97 of 179



         B.         LOSS DURING THE POLICY PERIOD

         2.4        The Policy does not cover damages which occurred prior to Policy inception

regardless of whether such damages were apparent at the time of the inception of the Policy or

discovered at a later date. To the extent that any part of the loss which Plaintiffs complain did not

occur during the applicable policy period, the Policy provides no coverage for same.

         C.         LOSS ABOVE THE DEDUCTIBLE

         2.5        United Property’s obligation to pay under the Policy extends, if at all, only to a

covered loss that exceeds the Policy deductible. If there is an obligation to pay, it applies only to

the amount of covered loss that exceeds the deductible.

                                                        III.

                                                   DEFENSES

         3.1        Plaintiffs have failed to affirmatively allege a justiciable controversy within this

Court’s subject matter jurisdiction. Specifically, Plaintiffs state that they have made a demand

for appraisal, Defendant has refused to participate in appraisal, and therefore, Plaintiffs seek an

“order forcing Defendant to participate in appraisal.”2 Despite the fact that Defendant had agreed

to participate in appraisal prior to the filing of this lawsuit, the Court should dismiss this case

because Plaintiffs merely seek an advisory opinion from the Court, which is prohibited under

Texas law.

         3.2        United Property & Casualty Insurance Company denies that the required

conditions precedent were performed and/or occurred.




         2
             See Plaintiffs’ Original Petition, at Causes of Action, ¶¶ 1-8.




4823-5968-0393.1                                                                           EXHIBIT 2
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 98 of 179



         3.3       The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiffs, therefore, United Property is not liable to Plaintiffs.

         3.4       United Property issued a policy of insurance to Timothy Ranieri and Renee

Burgess, and United Property adopts its terms, conditions and exclusions as if copied in extenso.

         3.5       The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

         3.6       The Policy does not cover loss caused by mold, fungus or wet rot.

         3.7       The Policy does not cover damages caused by flood, surface water or water below

the surface of the ground.

         3.8       The Policy does not cover loss caused by constant or repeated seepage or leakage

of water or steam or the presence or condensation of humidity, moisture or vapor, over a period

of weeks, months or years.

         3.9       The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

         3.10      United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

         3.11      To the extent that some or all of Plaintiffs’ claims may have been fully adjusted

and payment tendered, Plaintiffs are only entitled to one satisfaction or recovery for their alleged

damages.

         3.12      To the extent that Plaintiffs’ damages are determined to be the result of a failure

by Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.




4823-5968-0393.1                                                                          EXHIBIT 2
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 99 of 179



         3.13      To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

                                                   IV.

                                   REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiffs are requested to disclose the information or material

described in Rule 194.

                                                    V.

                                        PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiffs take nothing by their suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                                 Respectfully Submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 By: /s/ Sarah R. Smith
                                                     Sarah R. Smith
                                                     Texas State Bar No. 24056346
                                                     Sarah C. Plaisance
                                                     Texas State Bar No. 24102361
                                                     24 Greenway Plaza, Suite 1400
                                                     Houston, Texas 77046
                                                     Telephone: 713.659.6767
                                                     Facsimile: 713.759.6830
                                                     sarah.smith@lewisbrisbois.com
                                                     sarah.plaisance@lewisbrisbois.com

                                                     ATTORNEYS FOR DEFENDANT,
                                                     UNITED PROPERTY & CASUALTY
                                                     INSURANCE COMPANY




4823-5968-0393.1                                                                          EXHIBIT 2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 100 of 179




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 18th day of March, 2019.

Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs
                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith




4823-5968-0393.1                                                                     EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 101 of 179




                                                                 EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 102 of 179




                                                                 EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 103 of 179




                                                                 EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 104 of 179




                                                                 EXHIBIT 2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 105 of 179




                                                                 EXHIBIT 2
            Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 106 of 179




April 16, 2018


                             Demand Letter and Invocation of Appraisal

Insured: TIMOTHY RANIERI AND RENEE BURGESS
Policy Number: 2017TX030028
Claim Number: 4310023712000
Date of Loss: 08/27/2017
Insured Property: 2442 KINSDALE AVE, DICKINSON, TEXAS 77539

Insurer: UPC INSURANCE

                                                  I.
                                             Demand Letter

As a result of an insured peril, my client has suffered significant damage to their home. We have
attached an estimate performed by an independent expert which outlines the damages that my client has
suffered. This estimate is substantially different from the amount of loss that you believe my client
suffered. We believe that your adjuster did not perform an adequate inspection or was not adequately
trained.

Nonetheless, my client is claiming the specific amount alleged to be owed by the insurer on the claim
for damage to or loss of covered property as follows that are subject to any prior payments and any
applicable deductible:

       1.   $69,152.41 Recoverable Cost Value
       2.   $27,660.96 Recoverable Depreciation (if available)
       3.   $41,491.45 Actual Cash Value
       4.   $10,000 in Attorney fees and costs

You are put on notice that we are demanding immediate payment of Actual Cash Value (minus any
applicable deductible) plus $10,000 in attorney fees and costs. In the event my client repairs their
property, we will demand immediate payment any recoverable depreciation.

                                                  II.
                                                 Notice

Pursuant to Texas Business and Practice Code § 17.505 and Texas Insurance Code § 541.154, you are
entitled to notice as a prerequisite to filing a claim under the Deceptive Trade Practices Act and Texas
Insurance Code. This letter serves this notice requirement.


                                           DICK LAW FIRM, PLLC
                                         3701 Brookwoods, TX 77092
                                      (844) 447-3234; (713)893-6931(fax)
                                             www.dicklawfirm.com
                                                                                             EXHIBIT 3
          Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 107 of 179

                                               III.
                    Statement of the Acts or Omissions Giving Rise to the Claim

You failed to perform your contractual duty to adequately compensate my client under the terms of your
insurance policy.

You failed and refused to pay the full proceeds of the policy, although due demand was made for
proceeds to be paid in an amount sufficient to cover the damaged property and all conditions precedent
to recovery upon the policy had been carried out and accomplished. This behavior equates to breach of
the insurance contract between you and my client.

You misrepresented to my client that the damage to the property was not in excess to the amount paid,
even though the damage was caused by a covered occurrence. This behavior equates to violations of the
Texas Insurance Code.

You failed to make an attempt to settle my client’s claims in a fair manner, although they were aware of
liability to my client under the insurance policy. Your behavior equates to violations of the Texas Unfair
Competition and Unfair Practices Act. See: TEX. INS. CODE. Section 541.060(2).

You failed to explain to my client the reasons for your offer of an inadequate settlement. Specifically,
you failed to offer my client adequate compensation, without any explanations why full payment was
not being made.

You did not communicate that any future settlements or payments would be forthcoming to pay for the
entire losses covered under the policies, nor did you provide any explanation for the failure to
adequately settle my client’s claim. Your behavior equates to violations of the Texas Unfair Competition
and Unfair Practices Act. TEX. INS. CODE. Section 541.060(3).

You failed to affirm or deny coverage of my client’s claims within a reasonable time. Specifically, my
client did not receive timely indication of acceptance or rejection, regarding the full and entire claims,
in writing from you. This conduct constitutes violations of the Texas Unfair Competition and Unfair
Practices Act. TEX. INS. CODE. Section 541.060(4).

You refused to fully compensate my client, under the terms of the policy, even though you failed to
conduct a reasonable investigation. Specifically, you performed an outcome-oriented investigation of
my client’s claim, which resulted in a biased, unfair and inequitable evaluation of my client’s losses on
the property. This behavior by you constitutes violations of the Texas Unfair Competition and Unfair
Practices Act. TEX. INS. CODE. Section 541.060(7).

You failed to meet your obligations under the Texas Insurance Code regarding acknowledging my
client’s claims, beginning investigations to my client’s claims and requesting all information reasonably
necessary to investigate my client’s claim within fifteen (15) days of receiving notice of my client’s
claims. Your conduct constitutes violations of the Texas Prompt Payment of Claims Act. TEX. INS.
CODE. Section 542.055.




                                           DICK LAW FIRM, PLLC
                                         3701 Brookwoods, TX 77092
                                      (844) 447-3234; (713)893-6931(fax)
                                             www.dicklawfirm.com
                                                                                              EXHIBIT 3
          Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 108 of 179
You failed to accept or deny my client’s full and entire claims within fifteen (15) business days of
receiving all required information. Your conduct constitutes a violation of the Texas Prompt Payment of
Claims Act. TEX. INS. CODE. Section 542.056.

You failed to meet your obligations under the Texas Insurance Code regarding payment of claims
without delay. Specifically, you have delayed full payment of My client’s claims longer than allowed
and, to date, my client have not yet received full payment for the claims. Your conduct constitutes a
violation of the Texas Prompt Payment of Claims Act. TEX. INS. CODE. Section 542.055.

From and after the time my client’s claims were presented to you, the liability for you to pay the full
claims in accordance with the terms of the policy was reasonably clear. However, you have refused to
pay my client in full, despite there being no basis whatsoever on which a reasonable insurance company
would have relied on to deny the full payment. Your conduct constitutes breaches of the common law
duty of good faith and fair dealing.

As a result of your acts and omissions, my client was forced to retain the undersigned attorney.

My client’s experience is not an isolated case. Your acts and omissions here, or similar acts and
omissions, occur with such frequency that they constitute your general business practice with regard to
handling these types of claims. Your entire process is unfairly designed to reach favorable outcomes for
the company at the expense of the policyholders.

Your conduct constitutes multiple violations of the Texas Unfair Compensation and Unfair Practices
Act. TEX. INS. CODE Chapter 541. All violations under this article are made actionable by TEX. INS.
CODE Section 541.151.

Your unfair practice of misrepresenting to my client material facts relating to the coverage at issue,
constitutes an unfair method of competition and an unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE Sections 541.051, 541.060 and 541.061.

Your unfair settlement practice, as described above, of failing to attempt in good faith to effectuate a
prompt, fair, and equitable settlement of the claims, even though Your liability under the policy was
reasonably clear, constitutes an unfair method of competition and an unfair and deceptive act or practice
in the business of insurance. TEX. INS. CODE Sections 541.051, 541.060 and 541.061.

Your unfair settlement practice of failing to promptly provide my client with a reasonable explanation of
the basis in the policy, in relation to the facts or applicable law, for its offer of a compromise settlement
of the claims, constitutes an unfair method of competition and an unfair and deceptive act or practice in
the business of insurance. TEX. INS. CODE ANN. Sections 541.051, 541.060 and 541.061.

Your unfair settlement practice of failing within a reasonable time to affirm or deny coverage of the
claims of my client or to submit a reservation of rights to my client, constitutes an unfair method of
competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE
Sections 541.051, 541.060, and 541.061.

Your unfair settlement practice, as described above, of refusing to pay my client’s claims without
conducting a reasonable investigation, constitutes an unfair method of competition an unfair and

                                            DICK LAW FIRM, PLLC
                                          3701 Brookwoods, TX 77092
                                       (844) 447-3234; (713)893-6931(fax)
                                              www.dicklawfirm.com
                                                                                                EXHIBIT 3
          Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 109 of 179
deceptive act or practice in the business of insurance. TEX. INS. CODE Sections 541.051, 541.060, and
541.061.

                                                IV.
                Invocation of Appraisal & Demand that Insurer Participate in Appraisal

After reviewing the estimate prepared by the independent expert, we believe that there is dispute as to
the amount of loss. In that regard, the insurance policy allows our client to resolve this dispute through
the appraisal process.

Consider this written notice required pursuant to the appraisal clause in the contract of insurance and
claim number referenced above as necessary to trigger your duty to name an appraiser and participate in
the appraisal process.

In the event that you do not immediately name your appraiser as required in the insurance policy,
consider this notice that we fully intend to file a lawsuit to force you to participate in appraisal. We will
ask for $10,000 in attorney fees and costs for filing the lawsuit, having you served, and attending any
hearing.

In the event that an umpire must be appointed by a local court because of an impasse between the
appraisers, consider this notice that we intend to file a petition to appoint an umpire in either the county
civil court or district court where the property is located.

Pursuant to the terms and conditions of the insurance policy, My client names its appraiser as:

SCOTT BERKENKAMP
BK APPRAISALS
SBERKENKAMP@BKAPPRAISALS.NET
Phone: (832) 272-0272
Appraiser


Best regards,




DICK LAW FIRM, PLLC
Eric B. Dick, LL.M.
TBN: 24064316
FIN: 1082959
3701 Brookwoods Dr.
Houston, Texas 77092
(844) 447-3234 Office
(713) 893-6931 Facsimile
eric@dicklawfirm.com
ATTORNEY FOR THE INSURED


                                            DICK LAW FIRM, PLLC
                                          3701 Brookwoods, TX 77092
                                       (844) 447-3234; (713)893-6931(fax)
                                              www.dicklawfirm.com
                                                                                                 EXHIBIT 3
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 110 of 179




                                                                 EXHIBIT 4
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 111 of 179




                                                                 EXHIBIT 4
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 112 of 179



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

TIMOTHY RANIERI AND                     §
RENEE BURGESS                           §       CIVIL ACTION NO. _______
                                        §
VS.                                     §
                                        §
UNITED PROPERTY & CASUALTY              §
INSURANCE COMPANY                       §


                     LIST OF ALL COUNSEL OF RECORD
______________________________________________________________________________


Sarah R. Smith
Texas State Bar No. 24056346
Sarah C. Plaisance
Texas State Bar No. 24102361
LEWIS BRISBOIS BISGAARD & SMITH LLP
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Telephone: 713.659.6767
Facsimile: 713.759.6830
sarah.smith@lewisbrisbois.com
sarah.plaisance@lewisbrisbois.com
Attorneys for Defendant
United Property & Casualty Insurance Company


Eric B. Dick, LLM
Texas State Bar No. 24064316
Dick Law Firm, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
Telephone: (832) 207-2007
Facsimile: (713) 893-6931
eric@dicklawfirm.com
Attorney for Plaintiffs




4826-6701-7869.1
                                                                    EXHIBIT 5
                       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 113 of 179
JS 44 (Rev. 08/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Timothy Ranieri and Renee Burgess                                                                           United Property & Casualty Insurance Company

    (b) County of Residence of First Listed Plaintiff             Harris County                               County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Eric Dick, Dick Law Firm, PLLC; 3701 Brookwoods Drive, Houston,                                             Sarah R. Smith; Lewis Brisbois Bisgaard & Smith LLP; 24 Greenway
Texas 77092; 832-207-2007                                                                                   Plaza, Suite 1400, Houston, Texas 77046; 713-659-6767

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                          3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                    Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                 IMMIGRATION                                                             State Statutes
                                             Employment                 Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                  Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §§ 1332, 1441 and 1446
VI. CAUSE OF ACTION Brief description of cause:
                                           Plaintiffs allege insurer failed to pay damages owed under insurance policy
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         100,000.00                                JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Jack Ewing                                                                                  DOCKET NUMBER CV-0081964
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/21/2019                                                              /s/ Sarah R. Smith
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                 EXHIBIT 6                                                                         Reset
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 114 of 179
       Case 3:19-cv-00115 Document 17 Filed on 06/07/19 in TXSD Page 1 of 3
                                                                                                          United States District Court
                                                                                                            Southern District of Texas

                                                                                                                    ENTERED
                                 UNITED          DISTRICT COURT
                                               S'I‘A'l‘us                                                        JPne 07' 2°19
                                   SOU'I‘leRN DISTRICT 0F TEXAS                                             Dav'd            J~   B'ad'ey' C'e’k

                                          GALVESTON              131v1§fog'
                                                                       Em         4—
                                                                                 ‘0
                                                                                                          Wmm‘ww
                                                                                                           “ammo” ml”
                                                                                                                                                    a

TIMOTHY RANIERI,                er a1,
                                                                 (1“
                                                             §
                                                             §
            Plaintiffs,                                      §
vs.                                                          §   CIVIL ACTION N0. 3:19—cv-1                         15
                                                             §
UNI'I‘ED PROPER'I‘Y            & CASUAL'I‘Y                  §
INSURANCE COMPANY,                                           §
                                                             §
            Defendant.                                       §


                                        ORDER REMANDING CASE
          'l‘hc plaintiffs   brought     this action against       Defendant United Property                &    Casualty


Insurance       Company       (“United”) in Galveston County Court                        at   Law    No.      3.    United


removed the        case, invoking this         Coun’s   divcrsily jurisdiction;            and the    plaintiffs                  have


moved      to   remand based on          their stipulation        ﬁled    in    state court that the        amount                  in



controversy      is   less than the jurisdictional      minimum          set out in    28 U.S.C.      §   1332(a).                The

Coun      GRANTS        the motion to remand' and            ORDERS            that this case   is   REMANDED t0
Galveston County Civil Court             at   Law No.   3.



                                                     Analysis

          “A    [defendant]   may remove        an action from state court to federal coun                if    the action


is   one over which the federal court possesses subject matter jurisdiction." Manguno                                                v.




'



 Thc plaintiffs’ counsel did not comply with the Court‘s prc—motion conference requirement,
which extends lo motions Io remand. See Hanks Procedures 6.8. The Court ordinarily strikes
noncompliant motions t0 remand but will rule 0n this motion in the interest 0f efﬁciency because
United has ﬁled a response. Moreover, the Court is conﬁdent that counsel for the plai     fpgwiﬂ'
not repeat his mistake. after ﬁling this motion to remand, the plaintiffs counsel had ose'cka                                              D
pre--moti0n conference in another case (case                 number    3: |9-   CV- 98)   after the   (M struchhi§39     ~
                                                                                                                                      n
                                                                                                                                           1


                                                                                                                                          11   3:
mOIlon IO remdnd        In Ihal caSC.




    1/3
     Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 115 of 179
        Case 3:19-cv-00115 Document 17 Filed on 06/07/19 in TXSD Page 2 of 3




Prudential Prop.         &    Cas. Ins.          Ca. 276 F.3d         720, 723 (5th Cir. 2002);                .s‘ee    28 U.S.C.      §

                                                                                                                                                    q
1441(a).    However, the defendant then “bears                              the    burden 0f establishing                  t’hél'f’aiété’
                                                                                                                                                L




                                                                                                                                            H



necessary to         show   that [subject matter] jurisdiction exists.” Allen                      v.    R &       H     Oil   &    Gas

Coi, 63 F.3d 1326, 1335 (51h Cir.                      I995). In the evcnt a defendant asserts removal 0n


diversity   grounds speciﬁcally, a                 district court will refuse jurisdiction          unless Ihc defendant


can prove      all   necessary jurisdictional facts by “a preponderance of the evidence.” See


New     Orleans      &   Gulf Coast Ry. C0.             v.   Barrois, 533 F.3d 321, 327 (51h Cir. 2008). All


ambiguities and “doubts regarding whether removal jurisdiction                                          is   proper        [will]    bc


resolved against federal jurisdiction.” See                        Acuna    v.    Brown   &   Root, Ina, 200 F.3d 335,


339 (5th    Cir. 2000).


         The   parties      concede         that    complete diversity            exists, so thc   Court only needs to


decide whether the $75,000 requirement                        is   met   in order to    determine       if   it   has jurisdiction


over this case. See 28 U.S.C. § 1332(21). United argues that removal was proper because


the parties arc completely diverse and the                         amount       in controversy   exceeds $75,000 (Dkt.


12 at p. 3).    The      plaintiffs seek           remand based 0n          a binding stipulation attached 10 their


slate-court petition,        which    states that lhc         amount       in    controversy does not exceed $75,000


and    that “[n]either Plaintiff        nor his/her          [sic]   attorney will accept an        amount              that   exceeds


$75.000 exclusive of interest and costs" (Dkt. 1-2                         at p. 32).



         In the Fifth Circuit.         it   is   well settled that “a binding stipulation that a plaintiff will


not accept     damages       in   excess of lhc [875.000] defeats diversity jurisdiction.“ Expinola-E


v.   Coahoma Chem.           (70.,   Nos. 98-60240, 98—60454, 98-60467, 98-605                           10,      98-60646, 2001


U.S. App.      LEXIS 32198,            at    *3-4 (5th Cir. Jan.           19,    200]); see Williams              v.    Companion


2/3
    Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 116 of 179
       Case 3:19-cv-00115 Document 17 Filed on 06/07/19 in TXSD Page 3 of 3




Prop.      &    Cas. Ins.          (‘0.,   No. 4:13-cv-733, 2013 U.S.                             Dist.      LEXIS 75125,            at    *4-5 (S.D.


'l'cx.
          May    27, 2013) (Rosenthal,                      1.):   xee also Makhtari              v.    Geovera Specialty             Ins.       Ca, N0.

4:14-cv-3676, 2015 U.S. Dist.                          LEXIS 57941,                  at   *2 (SD. Tcx. 2015) (Lake,                       1.);   see also


Stephens        v.   Geovera Specialty                 Ins.        C0., No. 4:16-cv-2372, at 3                      (SD. Tex. December                    20,


2016) (Ellison,                    'l‘hc plaintiffs            have provided such a stipulation here (Dkl. 1-2
                            J.).                                                                                                                     at p.



32). Accordingly, the                 amount           in    controversy requirement                        is   n01    mct and   the Court docs


not have subject-matter jurisdiction over this dispute. “Should Plaintifﬂs]                                                          amend         [their]


state-court petition in the future in a                                     way    that   somehow            negates [Plaintiffs’] existing


stipulation not to accept                   damages                in   excess of lhc jurisdictional limit, Defendant                                may

seek to remove again at that time.” See Mokhlari. 2015 U.S. Dist.                                                       LEXIS 57941,             at *5.



                                                                        Conclusion

           For the foregoing reasons, thc Court                                    GRANTS              the plaintiffs’ motion to                  remand

(Dkt. 10). Accordingly, the Court                             ORDERS                this case to        be       REMANDED             to Galveston


County Court           at   Law      No.    3.2   The Clerk ofthc Court                      is   directed t0 send a certiﬁed copy 0f


this     order via certiﬁed mail, return receipt requested. t0 the County Clerk of Galveston


County, Texas and thc Clerk of Galveston County                                            Coun        at   Law     N0.    3.



           SIGNED           at     Galveston, Texas, this 7th day ofJune, 2019.



                                                                                     M9406 Q
                                                                                   Géorge C. Hanks
                                                                                                                  WMQ
                                                                                                                  Jr.
                                                                                                                                  I

                                                                                   United Slates District Judge


                                                                                                                            F?!       FT)
                                                                                                                            1""
                                                                                                                        ‘,.Ju.. II
                                                                                                                                          D
                                                                                                                                          lxl-J  M2
2
    The   state—court cause          number       is   CV—008           l   964.



3/3
           CLERK
                                                                      _

UNITED STATES DISTRICTCOURT                                          .'
                                                                                                                              24
                                                                                                    -
                                                          11c;
                                                            ~
                                                                          5’                                    z   8"         “3°
                                                                                                                '
  SOUTHERN DISTRICTOFTEXAS
                                                                          -                             '           ’=
    60! Rosmazac. Room 4n                                            1             . : .
                                                                                                    '_          r
                                                                                                                            "I"
                                                                          -

     GAchsTo~.TEXAs 77550
                                                                1f
                                                                     ‘l
                                                                               -
                                                                                      .        :‘p
                                                                                                   -
                                                                                                            .
                                                                                                                    z (1w
                                                                                                                    3
                                                                                                                                   ~—
                                                                                                                                   ——
                                                                                                                            —-—mmzv aowns
                                                                     1
                                                                                                   ﬁ) 02 1P     $ 006                    800
                                                                     ‘         "           I        ,303019»6034 JuNo7
                                                                      I
                                                                                                                                         20 9
                              701.5   1mm   Dunn ales 251:0;                        hymn“                                E§momz-pcoog.   ,550




     Galveston County Clerk                    OJ %\q                                          ‘




     722 Moody
     Galveston, TX 77550
                                                                                                                                            Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 117 of 179
                Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 118 of 179

                                                                                                 /




                                                                              ”2
                                                                            «.1
                                                                                                     SVXQEstgy



                                                                     KIT)




                                                                     1U

                                                                       \
                                                                              THE
                                                                                     Wm
                                                                                            W                    UUIU‘“




                                                   County Court                             at       Law                  N0. 3
                                                                 Galveston, County, Texas


                                                                            Jack Ewing
                                                                                         Judge


                                     NOTICE OF CASE SETTINGIACTION
June     13,   2019

ERIC     B.    DICK                                                                                                          FAX: 713-893-6931
DICK     LAW FIRM PLLC
3701     BROOKWOODS DRIVE
HOUSTON TX            77092


CASE NUMBER:             CV-0081964

CASE STYLE:              TIMOTHY RANIERI, ET AL

VS.

UNITED PROPERTY & CASUALTY INSURANCE                                 COMPANY
DATE:                         June   25.       2019

TIME:                         9:30   AM
TYPE OF SETTING/ACTION: STATUS CONFERENCE JUDGE



FROM:             /s/ Camuuﬁatetw A/
                     Celeste Huffstetler
                      COURT COORDINATOR
                      COUNTY COURT AT LAW No.3
                      600 59TH ST, 2nd FLOOR
                      GALVESTON, TX 77551
                      (409) 621 -7920
                                                                                                          RETURN TO FAX           NO.: (409) 765-3154

                                                      CONFIDENTIALITY NOTE

The information contained in this    facsimile message      is                    and conﬁdential information intended only for the use of the
                                                                 legally privileged
individual or entity named above.    1f   the reader of this message       not the intended recipient, you are hereby notiﬁed that any dissemination,
                                                                                    is

distribution or copy of this facsimile    is   strictly prohibited. If you have received this facsimile in error, please notify us immediately and we
will   arrange to retrieve the document from you.
         Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 119 of 179


FAX CONFIRMATION                                                                                                                     Result:        Success

Sent by:
Name:                                                        Fax Sender
Voice Number:
Fax Number:
RightFax ID:                                                 WALKUP

Sent        t0:
Name:                                                        Fax User
Company:
Number/Address:                                              7 l 3 8936931
Voice Number:
Remote CSID:                                                  17138936931




                                                           iﬂ‘i

                                                                                                           Details:
                                                County Court   at Law No. 3
                                                      Galvam Countyj‘ua

                                                          Jack Ewing                                       Type:                    Fax
                                                              Judy:


                                           NOTICE OF CASE SETTING/ACTION
   m      13,   2019
                                                                                                           Cover     Sheet:         has a cover page
   ERIC B DICK                                                                 FAX   71m m1                Body Pages:              l
   DID< LAW FIRM PLLC
   3701BROOKWOODS                  DRIVE
   HOUSTON T'X 77092


   WE NWBR                CV-wolw                                                                          Billing   Code     #1:
   CASE   SME              TmrHY RMIEM. ET A.
                                                                                                           Billing   Code     #2:
   VS‘


   UNITE        9mm WWW mURANCE6                          COMPANY

   DATE                            Jun 25.    2019
                                                                                                           Unique ID:               WAI5DOZO688AD3B
   TIME                            9   w AM
   TYPE OF      SETTWACTIOM STATUS CONFERENCE JUDGE
                                                                                                           Fax ChanneL'             15


   FROM            /y cumudfmdu hr
                       Come        Mum                                                                     Scannhg Device:          172.21.16.49
                       couRT coonomroa
                       couNW COURT AT LAW N0          a
                       coo 59'“ ST. z- FLOOR
                       GALVESTON. 1x 77551
                       1409)   mu .mo
                                                                      RErURN To FAX no   (coo)   7654154
                                                                                                           Scanned     at:          06/13/ﬁ3idazﬁﬁ
                                                     mmmm      WOT!
                                                                                                           Submitted     at:
                                                                                                                                    99/53,].99    gszlzgp
   nuwmmulmw-ﬁ—uwmwwwww.mhm-Mdyhmmdu
   muumnnod”mummiﬁ-wnuﬁMWLy-mwymuuqhn—un.
   um-undouhdmnmru—tlyuhnMu—‘hm.ﬂuuv-M-Mmmu                                                                Compbted          at:    (36/1   719   §z4‘llii4wm3
   mmmmmu—n—M
                    Case 3:19-cv-00370 Document 1-2 Filed
                                                    a
                                                          on
                                                          ‘5
                                                             11/06/19 in TXSD Page 120 of 179
                                                                                      Q
                                                                                     ‘K

                                                                               ’1’!
                                                                                          \S‘
                                                                            y                        _




                                                                                                         I’m
                                                                                                                    svxa‘
                                                                                THE                                         ”Yurtu‘”




                                                                      ‘(K‘XLE‘UY—U


                                                                                            [{W
                                                                                                .‘«*“‘

                                                                                                            g  \g




                                                                                                    sznni‘o



                                                   County Court                                          at         Law                  No. 3
                                                                 Galveston, County, Texas


                                                                            Jack Ewing
                                                                                                    Judge


                                         NOTICE OF CASE SETTING/ACTION
June     13,   2019

SARAH          R.   SMITH                                                                                                              FAX: 71 3-759-6830
24GREENWAY PLAZA SUITE                      1400
HOUSTON TX 77046


CASE NUMBER:                  CV-0081 964

CASE STYLE:                  TIMOTHY RANIERI, ET AL

VS.

UNITED PROPERTY & CASUALTY INSURANCE                                  COMPANY
DATE:                             June 25, 2019

TIME:                             9:30   AM
TYPE OF SETTING/ACTION: STATUS CONFERENCE JUDGE



FROM:                A/   CWHwﬁBW                         /5/
                          Celeste Huffstetler
                          COURT COORDINATOR
                          COUNTY COURT AT LAW No.3
                          600 59TH ST, 2"“ FLOOR
                          GALVESTON, TX 77551
                          (409) 621 -7920
                                                                                                                       RETURN TO FAX                NO.: (409) 765-31 54

                                                      CONFIDENTIALITY NOTE

The information contained in this facsimile message is legally privileged and conﬁdential information intended only                                             for the use of the
individual or entity named above. lf the reader of this message is not the intended recipient, you are hereby notiﬁed                                           that any dissemination,
distribution or copy of this facsimile      is strictly   prohibited. If you have received this facsimile in error, please notify us immediately and                                 we
will   arrange to retrieve the document from you.
        Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 121 of 179

FAX CONFIRMATION                                                                                                                             Result:     Success

Sent by:
Name:                                                                Fax Sender
Voice Number:
Fax Number:
Ri ghLFax ID:                                                        WALKUP

Sent        t0:
Name:                                                                Fax User
Company:
Number/Address:                                                      7l       37596830
Voice Number:
Remote CSID:                                                         17137596830




                                                               i’é’ftﬁw‘

                                                              5?»:
                                                                     ﬂ   ‘2
                                                                               1“}.

                                                                               .3?
                                                                                  3
                                                              ail.   .322
                                                                     *3»
                                          County Court                    at   Law     No. 3                  Details:
                                                      Gnlveswn. County          Tm
                                                               Jack Ewing
                                                                      M“                                      Type:                          Fax
                                  NOTICE OF CASE SETTING/ACTION
   m      13.   2019
                                                                                                              cover smet'                    has a cover page
   SARAHR SMIIH                                                                       FAX 7‘3-7ﬁ-0m

   $$$$$V¥QVW
              5m ”0°
                                                                                                              Body         Pages:            l



   CASE NUMBER            Cv-oom964

   CASE STYIL             1mm RANEm              ET AL
                                                                                                              Bn-              Code    #l
   VS
                                                                                                               I   .


   mrraa        mnsasmwmsuamce cowmv                                                                          Blllmg           Code    #21
   DAVE                      NME‘ 20|9
   TIME                      Q‘NAM

   m       06   smmcmmnou sums CONFERENCE JUDGE                                                               Umw ID.
                                                                                                                   I



                                                                                                                                             WAL5D02067EAD3A
                                                                                                              Fax Cfamet                     5
   FROM                CMKW
                   NWM!”                       IA/


                       COLRT OOOWNATOR                                                                                     .            I
                                                     "°   3
                       a‘ﬂscr‘ﬁ'sfééﬁw                                                                        Scannng Devnce:                172.21.16.49
                       GALVESTW.   I’X   1755!
                       (409)621-7920
                                                                                 REILRN TO =AX N0 (m) 7M3!“

                                               mmmmm‘“                                                        Scanned           at:          06/13/19   05%09:
   mdmmmI-mkm                                                        pwﬁ-ﬂMMMHyhmrndﬂ
   mmmmrﬂﬁﬁmmmmmmmmm:
    M                                      I
                                                     I                                                                 .


                                                                                                              Submmd at;                     06/134}? quwa‘
                                                                                                              Completed               at:    06/1   imbez’lhmmlomg
                                                                                                              Filed
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 122 of 179                       7/8/2019 2:13 PM
                                                                                                 Dwight D. Sullivan
                                                                                                       County Clerk
                                                                                           Galveston County, Texas


                                       CAUSE NO. CV-0081964

 TIMOTHY      RANIERI              AND        §           IN THE COUNTY CIVIL COURT
 RENEE BURGESS,                               §
   Plaintiff,                                 §
                                              §
 v.                                           §                         AT LAW NUMBER 3
                                              §
 UNITED PROPERTY &                            §
 CASUALTY INSURANCE                           §
 COMPANY,                                     §
   Defendant.                                 §            GALVESTON COUNTY, TEXAS


       MOTION TO QUASH NOTICE OF DEPOSITION OF TIMOTHY RANIERI
                     AND FOR PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

               COMES NOW TIMOTHY RANIERI, ("Movant" herein), and requests the Court

to quash a NOTICE OF DEPOSITION OF TIMOTHY RANIERI and issue a protective order in

connection therewith, and would show the following:

                                                  I.

       On or about July 5, 2019, UNITED PROPERTY & CASUALTY INSURANCE

COMPANY purportedly served TIMOTHY RANIERI with a NOTICE OF DEPOSITION OF

TIMOTHY RANIERI (attached hereto as “Exhibit A”).

                                                  II.

       Under the Texas Rules of Civil Procedure, Movant has only three (3) business days to file

a Motion to Quash. Therefore, this Motion is being filed within three business days after the date

of receipt of the deposition notice.

                                               III.

       At this time, Movant requests that the Court quash the NOTICE OF DEPOSITION OF

TIMOTHY RANIERI, in accordance with Rule 199.4, because the NOTICE OF DEPOSITION



                                                  1
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 123 of 179



OF TIMOTHY RANIERI was not properly served upon Movant. Movant would specifically show

that the date and time for the deposition notice is at a date and time that was not agreed to by the

parties.

                                                    IV.

           Movant generally objects to the NOTICE OF DEPOSITION OF TIMOTHY RANIERI as

follows:

                  a.      Movant was not given sufficient advance notice of the deposition.

                  b.      Movant objects to the date and time of the proposed deposition.

                  c.      Movant objects to the place of the taking of the proposed deposition.

                  d.      Movant’s attorney is not available on the date and time of the proposed

                          deposition.

                                                    V.

           A trial court has broad discretion to protect a party with a protective order. Movant asks

the Court to exercise its discretion and grant a protective order because it is necessary to protect

Movant from undue burden, unnecessary expense, harassment, annoyance, or invasion of personal,

constitutional, or property rights.

                                                    VI.

           In the interest of justice, Movant requests that a protective order be entered as follows:

                  a.      The deposition rescheduled for a time, date and place convenient for

                          Movant and Plaintiff’s counsel.

                                                   VII.

           Rule 199.4 of the Texas Rules of Civil Procedure provides as follows:

           A party or witness may object to the time and place designated for an oral deposition by




                                                     2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 124 of 179



Motion for Protective Order or by Motion to Quash the notice of deposition. If the Motion is filed

by the third business day after service of the notice of deposition, an objection to the time and

place of a deposition stays the oral deposition until the motion can be determined.

       Movant is asserting its rights under Rule 199.4 in requesting that the deposition be

automatically stayed. Counsel for Movant also reserves the right to file and/or lodge additional

objections to this deposition notice.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant requests that the Court quash the

above-described Notice of Deposition, that a protective order be entered herein as requested

hereinabove, and for such other and further relief that may be awarded at law or in equity.



                                             Respectfully submitted,

                                             Dick Law Firm, PLLC




                                             Eric Dick, LL.M.
                                             Texas Bar #24064316
                                             (844) 447-3234 Telephone
                                             3701 Brookwoods Dr.
                                             Houston, TX 77092
                                             eric@dicklawfirm.com
                                             Attorney for Plaintiff




                                                3
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 125 of 179




                                CERTIFICATE OF SERVICE

I certify that on July 8, 2019 a true and correct copy of the above pleading was served by the
undersigned to parties or its attorney of record in a manner appropriate under Texas Rules of
Civil Procedure.




                                                     Eric Dick, LL.M.




                                                4
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 126 of 179



                                   CAUSE NO:
                                   CAUSE NO: CV-0081964
                                             CV-0081964

TIMOTHY RANIERI
TIMOTHY         AND RENEE
        RANIERI AND RENEE                        §§        IN THE
                                                           IN     COUNTY CIVIL
                                                              THE COUNTY       COURT
                                                                         CIVIL COURT
BURGESS
BURGESS                                          §§
                                                 §§
VS.
VS.                                              §§                             AT LAW NO.
                                                                                AT LAW No. 3
                                                 §§
UNITED PROPERTY
UNITED          & CASUALTY
       PROPERTY & CASUALTY                       §§
INSURANCE COMPANY
INSURANCE COMPANY                                §§         GALVESTON COUNTY,
                                                            GALVESTON         TEXAS
                                                                      COUNTY, TEXAS

    DEFENDANT’S NOTICE
    DEFENDANT’S            OF INTENTION
                   NOTICE OF  INTENTION TOTO TAKE   ORAL DEPOSITION
                                              TAKE ORAL   DEPOSITION OFOF
                                   TIMOTHY RANIERI
                        PLAINTIFF, TIMOTHY
                        PLAINTIFF,            RANIERI
______________________________________________________________________________

TO:
TO:                                      Renee Burgess, by
         Plaintiffs, Timothy Ranieri and Renee                                        of record,
                                                        by and through their attorney of
                             Law Firm, PLLC,
                        Dick Law
         Eric B. Dick, Dick            PLLC, 3701 Brookwoods Drive, Houston, TX
                                             3701 Brookwoods                    TX 77092.
         PLEASE TAKE NOTICE
         PLEASE TAKE                                               Timothy Ranieri, will be
                     NOTICE that the oral deposition of Plaintiff, Timothy
                   August 22, 2019
taken on Thursday, August                                 Law Firm, 3701
                              2019 at 10:00 a.m., at Dick Law            Brookwoods Drive,
                                                                    3701 Brookwoods
Houston, Texas 77092, before a court reporter lawfully authorized to take the deposition.



                                             Respectfully submitted,

                                             LEWIS BRISBOIS
                                             LEWIS BRISBOIS BISGAARD & SMITH
                                                            BISGAARD & SMITH LLP
                                                                             LLP

                                                     /S/Sarah  R. Smith
                                                     /s/ Sarah R.
                                             Sarah R. Smith
                                                              24056346
                                                    Bar No: 24056346
                                             Texas Bar
                                             Sarah C. Plaisance
                                                    Bar No:
                                             Texas Bar       24102361
                                                         No: 24102361
                                             24 Greenway Plaza, Suite 1400
                                             24 Greenway                1400
                                                              77046
                                             Houston, Texas 77046
                                                            659-6767
                                             Phone: (713) 659-6767
                                             Fax: (713) 759-6830
                                             sarah.smith@1ewisbrisbois.com
                                             sarah.smith@lewisbrisbois.com
                                             sarah.plaisance@lewisbrisbois.com

                                                                                      &
                                             Attorneys for Defendant, United Property &
                                                                Company
                                             Casualty Insurance Company




                                                          EXHIBIT A
4817-5813-46831
4817-5813-4683.1                             Page 11
                                             Page
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 127 of 179



                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE
                                     of Civil Procedure, II hereby certify that a true and correct
        Pursuant to the Texas Rules of
      of the foregoing instrument has been delivered to all interested parties on July 5, 2019, via
copy of
copy
electronic mail addressed to:
                           to:

        Dick
Eric B. Dick                          Via Eserve
                                      Via Eserve
DICK
D     LAW
  ICK LAW FFIRM,  PLLC
             IRM, PLLC
      Brookwoods Drive
3701 Brookwoods
3701
          TX 77092
Houston, TX    77092
eric@dick1awﬁrm.com
eric@dicklawfirm.com
Attorney for
         for Plaintiffs

                                                       /S/Sarah  R. Smith
                                                       /s/ Sarah R.
                                                       Sarah R. Smith




4817-5813-46831
4817-5813-4683.1                              Page 2
                                              Page
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 128 of 179



                                  CAUSE NO. CV-0081964

 TIMOTHY      RANIERI            AND         §           IN THE COUNTY CIVIL COURT
 RENEE BURGESS,                              §
   Plaintiff,                                §
                                             §
 v.                                          §                         AT LAW NUMBER 3
                                             §
 UNITED PROPERTY &                           §
 CASUALTY INSURANCE                          §
 COMPANY,                                    §
   Defendant.                                §            GALVESTON COUNTY, TEXAS

                      ORDER ON PLAINTIFF’S MOTION TO QUASH
                     NOTICE OF DEPOSITION OF TIMOTHY RANIERI

After considering Plaintiff’s Motion to Quash Notice of Deposition of TIMOTHY RANIERI and
for Protective Order, the Court finds there is good and sufficient cause for the Motion and that
the Motion should be GRANTED.


IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion is hereby in all
things GRANTED.




SIGNED on ________________________________.



                                            ____________________________________
                                            JUDGE PRESIDING


APPROVED AS TO FORM ONLY:

/s/ Eric B. Dick__________
Eric B. Dick, LL.M.
SBN: 24064316
3701 Brookwoods Dr.
Houston, Texas 77092
(844) 447-3234 Telephone
eric@dicklawfirm.com
                                                                                                              Filed
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 129 of 179                       7/8/2019 2:15 PM
                                                                                                 Dwight D. Sullivan
                                                                                                       County Clerk
                                                                                           Galveston County, Texas


                                       CAUSE NO. CV-0081964

 TIMOTHY      RANIERI              AND        §           IN THE COUNTY CIVIL COURT
 RENEE BURGESS,                               §
   Plaintiff,                                 §
                                              §
 v.                                           §                         AT LAW NUMBER 3
                                              §
 UNITED PROPERTY &                            §
 CASUALTY INSURANCE                           §
 COMPANY,                                     §
   Defendant.                                 §            GALVESTON COUNTY, TEXAS


        MOTION TO QUASH NOTICE OF DEPOSITION OF RENEE BURGESS
                     AND FOR PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

               COMES NOW RENEE BURGESS, ("Movant" herein), and requests the Court to

quash a NOTICE OF DEPOSITION OF RENEE BURGESS and issue a protective order in

connection therewith, and would show the following:

                                                  I.

       On or about July 5, 2019, UNITED PROPERTY & CASUALTY INSURANCE

COMPANY purportedly served RENEE BURGESS with a NOTICE OF DEPOSITION OF

RENEE BURGESS (attached hereto as “Exhibit A”).

                                                  II.

       Under the Texas Rules of Civil Procedure, Movant has only three (3) business days to file

a Motion to Quash. Therefore, this Motion is being filed within three business days after the date

of receipt of the deposition notice.

                                               III.

       At this time, Movant requests that the Court quash the NOTICE OF DEPOSITION OF

RENEE BURGESS, in accordance with Rule 199.4, because the NOTICE OF DEPOSITION OF



                                                  1
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 130 of 179



RENEE BURGESS was not properly served upon Movant. Movant would specifically show that

the date and time for the deposition notice is at a date and time that was not agreed to by the parties.

                                                  IV.

        Movant generally objects to the NOTICE OF DEPOSITION OF RENEE BURGESS as

follows:

                a.      Movant was not given sufficient advance notice of the deposition.

                b.      Movant objects to the date and time of the proposed deposition.

                c.      Movant objects to the place of the taking of the proposed deposition.

                d.      Movant’s attorney is not available on the date and time of the proposed

                        deposition.

                                                  V.

        A trial court has broad discretion to protect a party with a protective order. Movant asks

the Court to exercise its discretion and grant a protective order because it is necessary to protect

Movant from undue burden, unnecessary expense, harassment, annoyance, or invasion of personal,

constitutional, or property rights.

                                                  VI.

        In the interest of justice, Movant requests that a protective order be entered as follows:

                a.      The deposition rescheduled for a time, date and place convenient for

                        Movant and Plaintiff’s counsel.

                                                 VII.

        Rule 199.4 of the Texas Rules of Civil Procedure provides as follows:

        A party or witness may object to the time and place designated for an oral deposition by

Motion for Protective Order or by Motion to Quash the notice of deposition. If the Motion is filed




                                                   2
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 131 of 179



by the third business day after service of the notice of deposition, an objection to the time and

place of a deposition stays the oral deposition until the motion can be determined.

       Movant is asserting its rights under Rule 199.4 in requesting that the deposition be

automatically stayed. Counsel for Movant also reserves the right to file and/or lodge additional

objections to this deposition notice.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant requests that the Court quash the

above-described Notice of Deposition, that a protective order be entered herein as requested

hereinabove, and for such other and further relief that may be awarded at law or in equity.



                                             Respectfully submitted,

                                             Dick Law Firm, PLLC




                                             Eric Dick, LL.M.
                                             Texas Bar #24064316
                                             (844) 447-3234 Telephone
                                             3701 Brookwoods Dr.
                                             Houston, TX 77092
                                             eric@dicklawfirm.com
                                             Attorney for Plaintiff




                                                3
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 132 of 179




                                CERTIFICATE OF SERVICE

I certify that on July 8, 2019 a true and correct copy of the above pleading was served by the
undersigned to parties or its attorney of record in a manner appropriate under Texas Rules of
Civil Procedure.




                                                     Eric Dick, LL.M.




                                                4
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 133 of 179



                                    CAUSE NO:
                                    CAUSE NO: CV-0081964
                                              CV-0081964

TIMOTHY RANIERI
TIMOTHY         AND RENEE
        RANIERI AND RENEE                         §§           IN THE
                                                               IN     COUNTY CIVIL
                                                                  THE COUNTY       COURT
                                                                             CIVIL COURT
BURGESS
BURGESS                                           §§
                                                  §§
VS.
VS.                                               §§                             AT LAW NO.
                                                                                 AT LAW No. 3
                                                  §§
UNITED PROPERTY
UNITED          & CASUALTY
       PROPERTY & CASUALTY                        §§
INSURANCE COMPANY
INSURANCE COMPANY                                 §§            GALVESTON COUNTY,
                                                                GALVESTON         TEXAS
                                                                          COUNTY, TEXAS

    DEFENDANT’S NOTICE
    DEFENDANT’S            OF INTENTION
                   NOTICE OF  INTENTION TOTO TAKE   ORAL DEPOSITION
                                              TAKE ORAL   DEPOSITION OFOF
                                     RENEE BURGESS
                         PLAINTIFF, RENEE
                         PLAINTIFF,         BURGESS
______________________________________________________________________________

TO:
TO:      Plaintiffs, Timothy Ranieri and Renee Burgess, by
                                     and Renee          by and through their attorney of record,
                            Law Firm, PLLC,
                       Dick Law
         Eric B. Dick, Dick            PLLC, 3701 Brookwoods Drive, Houston, TX
                                             3701 Brookwoods                     TX 77092.
         PLEASE TAKE NOTICE
         PLEASE TAKE NOTICE that the oral deposition of            Renee Burgess, will be
                                                     of Plaintiff, Renee
                   August 22, 2019
taken on Thursday, August     2019 at 12:00 p.m., or immediately following the deposition of
                                                                                          of
           Timothy Ranieri, at Dick
Plaintiff, Timothy                  Law Firm, 3701
                               Dick Law            Brookwoods Drive, Houston, Texas 77092,
                                              3701 Brookwoods
                                                        deposition.
before a court reporter lawfully authorized to take the deposition.



                                              Respectfully submitted,

                                              LEWIS BRISBOIS
                                              LEWIS BRISBOIS BISGAARD & SMITH
                                                             BISGAARD & SMITH LLP
                                                                              LLP

                                                        /s/ Sarah R.
                                                        /s/       R.   Smith
                                              Sarah R. Smith
                                                              24056346
                                              Texas Bar No: 24056346
                                              Sarah C. Plaisance
                                                             24102361
                                              Texas Bar No: 24102361
                                                 Greenway Plaza, Suite 1400
                                              24 Greenway              1400
                                                              77046
                                              Houston, Texas 77046
                                                            659-6767
                                              Phone: (713) 659-6767
                                                      (713)759-6830
                                              Fax: (713)   759-6830
                                              sarah.smith@lewisbrisbois.com
                                              sarah.plaisance@lewisbrisbois.c0m
                                              sarah.plaisance@lewisbrisbois.com

                                                                                       &
                                                                       United Property &
                                              Attorneys for Defendant, United
                                                                 Company
                                              Casualty Insurance Company




4811-9039-6315.1                              Page 11
                                              Page
                                                                  EXHIBIT A
4811-9039-6315.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 134 of 179



                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE
                                     of Civil Procedure, II hereby certify that a true and correct
        Pursuant to the Texas Rules of
      of the foregoing instrument has been delivered to all interested parties on July 5, 2019, via
copy of
copy
electronic mail addressed to:
                           to:

        Dick
Eric B. Dick                          Via Eserve
                                      Via Eserve
DICK
D     LAW
  ICK LAW FFIRM,  PLLC
             IRM, PLLC
      Brookwoods Drive
3701 Brookwoods
3701
          TX 77092
Houston, TX    77092
eric@dick1awﬁrm.com
eric@dicklawfirm.com
Attorney for
         for Plaintiffs

                                                       /S/Sarah  R. Smith
                                                       /s/ Sarah R.
                                                       Sarah R. Smith




4811-9039-6315.1
4811-9039-6315.1                              Page 2
                                              Page
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 135 of 179



                                   CAUSE NO. CV-0081964

 TIMOTHY      RANIERI             AND         §            IN THE COUNTY CIVIL COURT
 RENEE BURGESS,                               §
   Plaintiff,                                 §
                                              §
 v.                                           §                          AT LAW NUMBER 3
                                              §
 UNITED PROPERTY &                            §
 CASUALTY INSURANCE                           §
 COMPANY,                                     §
   Defendant.                                 §             GALVESTON COUNTY, TEXAS

                      ORDER ON PLAINTIFF’S MOTION TO QUASH
                      NOTICE OF DEPOSITION OF RENEE BURGESS

After considering Plaintiff’s Motion to Quash Notice of Deposition of RENEE BURGESS and
for Protective Order, the Court finds there is good and sufficient cause for the Motion and that
the Motion should be GRANTED.


IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion is hereby in all
things GRANTED.




SIGNED on ________________________________.



                                             ____________________________________
                                             JUDGE PRESIDING


APPROVED AS TO FORM ONLY:

/s/ Eric B. Dick__________
Eric B. Dick, LL.M.
SBN: 24064316
3701 Brookwoods Dr.
Houston, Texas 77092
(844) 447-3234 Telephone
eric@dicklawfirm.com
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 136 of 179 7/11/2019 12:47Filed
                                                                                             PM
                                                                                                Dwight D. Sullivan
                                                                                                     County Clerk
                                                                                          Galveston County, Texas


                                   CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                        §          IN THE COUNTY CIVIL COURT
BURGESS                                          §
                                                 §
VS.                                              §                              AT LAW NO. 3
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §           GALVESTON COUNTY, TEXAS


                                NOTICE OF ORAL HEARING

         Please take notice that Plaintiff’s, Renee Burgess, Motion to Quash Notice of Deposition

of Renee Burgess and for Protective Order is set for oral hearing on Wednesday, July 17, 2019

at 9:30 a.m., in County Civil Court at Law No. 3, 600 59th Street, Suite 2205, Galveston, Texas

77551-4180.

                                      Respectfully submitted,

                                      LEWIS BRISBOIS BISGAARD & SMITH LLP


                                       /s/ Sarah R. Smith
                                      Sarah R. Smith
                                      Texas Bar No: 24056346
                                      Sarah C. Plaisance
                                      Texas Bar No: 24102361
                                      24 Greenway Plaza, Suite 1400
                                      Houston, Texas 77046
                                      Phone: (713) 659-6767
                                      Fax:(713) 759-6830
                                      sarah.smith@lewisbrisbois.com
                                      sarah.plaisance@lewisbrisbois.com
                                      ATTORNEYS FOR DEFENDANT,
                                      UNITED PROPERTY & CASUALTY INSURANCE
                                      COMPANY




4816-8590-4796.1                                1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 137 of 179



                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded

pursuant to the Texas Rules of Civil Procedure on this 11th day of July, 2019.


Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs

                                             /s/ Sarah R. Smith
                                             Sarah R. Smith




4816-8590-4796.1                                2
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 138 of 179 7/11/2019 12:47Filed
                                                                                             PM
                                                                                            Dwight D. Sullivan
                                                                                                 County Clerk
                                                                                      Galveston County, Texas


                                 CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                     §         IN THE COUNTY CIVIL COURT
BURGESS                                       §
                                              §
VS.                                           §                             AT LAW NO. 3
                                              §
UNITED PROPERTY & CASUALTY                    §
INSURANCE COMPANY                             §          GALVESTON COUNTY, TEXAS


                               NOTICE OF ORAL HEARING

         Please take notice that Plaintiff’s, Timothy Ranieri, Motion to Quash Notice of

Deposition of Timothy Ranieri and for Protective Order is set for oral hearing on Wednesday,

July 17, 2019 at 9:30 a.m., in County Civil Court at Law No. 3, 600 59th Street, Suite 2205,

Galveston, Texas 77551-4180.

                                   Respectfully submitted,

                                   LEWIS BRISBOIS BISGAARD & SMITH LLP


                                    /s/ Sarah R. Smith
                                   Sarah R. Smith
                                   Texas Bar No: 24056346
                                   Sarah C. Plaisance
                                   Texas Bar No: 24102361
                                   24 Greenway Plaza, Suite 1400
                                   Houston, Texas 77046
                                   Phone: (713) 659-6767
                                   Fax:(713) 759-6830
                                   sarah.smith@lewisbrisbois.com
                                   sarah.plaisance@lewisbrisbois.com
                                   ATTORNEYS FOR DEFENDANT,
                                   UNITED PROPERTY & CASUALTY INSURANCE
                                   COMPANY




4826-0511-2732.1                             1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 139 of 179



                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded

pursuant to the Texas Rules of Civil Procedure on this 11th day of July, 2019.


Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiffs

                                             /s/ Sarah R. Smith
                                             Sarah R. Smith




4826-0511-2732.1                                2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 140 of 179




                                  CAUSE NO: CV-0081964

TIMOTHY RANIERI AND RENEE                           §             IN THE COUNTY CIVIL COURT
BURGESS                                             §
                                                    §
VS.                                                 §                                  AT LAW NO. 3
                                                    §
UNITED PROPERTY & CASUALTY                          §
INSURANCE COMPANY                                   §              GALVESTON COUNTY, TEXAS

                  DISCOVERY AND DOCKET CONTROL ORDER

1. AUGUST 15, 2019             New parties shall be joined and served by this date.

2. OCTOBER 15, 2019            Experts for all Plaintiffs shall be designated by this date.*

3. NOVEMBER 15, 2019           Experts for all other parties shall be designated by this date
                               (30 days after date Plaintiff’s experts are ordered to be
                               designated).*

*Any party designating a testifying expert witness is ORDERED to provide no later
than the dates set for such designation, the information set forth in Rule 194.2(f)
and a written report prepared by the expert setting the substance of the experts’
opinions, unless a deposition is taken of the expert. An expert not designated prior
to the ordered deadlines shall not be permitted to testify absent a showing of good
cause.
4. DECEMBER 15, 2019 Discovery shall be completed by this date. Discovery
                            deadlines are controlled by designation of the case. Counsel
                            may, by written agreement, continue discovery beyond this
                            deadline. However, continuation of discovery beyond this
                            deadline shall not delay the trial date.

5. NOVEMBER 1, 2019            Pleadings must be amended or supplemented by this date,
                               except by written agreement of all parties.

6. JANUARY 15, 2020 Mediation shall be completed by this date. Objections to
mediation must be filed no later than four (4) weeks before this date. If parties cannot
agree as to a mediator then the parties shall notify the court and one will be appointed.

7. JANUARY 15, 2020               All dispositive motions shall be filed no later than 30 days
prior to trial. If a party desires a hearing, then a request for oral hearing is to be submitted
along with the accompanying motion.

8. FEBRUARY 10, 2020            (Fourteen (14) days prior to trial). Deadline to file all
motions, except motions in limine and dispositive motions. If a party desires a hearing,
then a request for oral hearing is to be submitted along with the accompanying motion. A
                                                                               Filed
                                             1                                07/15/2019 09:30:28
                                                                               Dwight D. Sullivan
                                                                               County Clerk
                                                                               Galveston County, Texas
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 141 of 179




motion for continuance must be filed at least seven (7) days prior to the pre-trial
conference date.

9. _________________
          02/14/2020 ____ Pre-Trial Conference will be held at10:00_____a.m. Trial counsel
or pro-se parties are ordered to attend and to be prepared to discuss all aspects of the case
and trial. Failure to appear will be grounds for dismissal for want of prosecution. A
motion for continuance must be filed at least seven (7) days prior to the pre-trial
conference date.

 10. _____________________Trial
             N/A                     by jury is set for two-week docket beginning on this
date. Prior to commencement of voir dire, parties are ordered to exchange the following
and discuss what the parties will agree to and what issues are contested:

               Proposed jury instructions and questions
               Motions in Limine
               Exhibit lists and exhibits. Exhibits are to be labeled in accordance with
                      the Court's "Procedures for Exhibits for Trials and Hearings"
               Witness lists (inform court at earliest opportunity of scheduling problems)

11. _____________________
          02/24/2020            Trial before Court is set for one-week docket beginning on
this date. Prior to commencement of trial, parties are ordered to exchange exhibit lists
and exhibits, and witness lists. All exhibits are to be labeled and numbered in accordance
with the Court's "Procedures for Exhibits for Trials and Hearings." Inform court at
earliest opportunity of witness scheduling problems, if any.

Signed by:
DICK LAW FIRM                                 LEWIS BRISBOIS BISGAARD & SMITH, LLP


/s/ Eric B. Dick       ___                    _/s/ Sarah R. Smith_______________
Eric B. Dick, LLM                                     Sarah R. Smith
Texas Bar No. 24064316                                Texas Bar No. 24056346
3701 Brookwoods Drive                                 Sarah C. Plaisance
Houston, Texas 77092                                  Texas Bar No. 24102361
(832) 207-2007 Telephone                              24 Greenway Plaza, Ste. 1400
(713) 893-6931 Facsimile                              Houston, Texas 77046
eric@dicklawfirm.com                                  (713) 659-6767 Telephone
                                                      (713) 759-6830 Facsimile
ATTORNEY FOR PLAINTIFFS                               Sarah.Smith@lewisbrisbois.com
TIMOTHY RANIERI AND                                   Sarah.Plaisance@lewisbrisbois.com
RENEE BURGESS
                                                      ATTORNEYS FOR DEFENDANT,
                                                      UNITED PROPERTY & CASUALTY
                                                      INSURANCE COMPANY




                                             2
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 142 of 179




            12th day of _______________,
SIGNED this _____          July          2019.



                                          ________________________________
                                          JACK D. EWING, JUDGE      Signed: 7/12/2019 04:31 PM
                                          COUNTY COURT AT LAW NO. 3




                                                                                 Filed
                                         3                                       07/15/2019 09:30:32
                                                                                 Dwight D. Sullivan
                                                                                 County Clerk
                                                                                 Galveston County, Texas
                                                                                                                 Filed
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 143 of 179                        7/15/2019 3:58 PM
                                                                                                    Dwight D. Sullivan
                                   NO.      CV-081964            .                                       County Clerk
                                                                                              Galveston County, Texas

 TIMOTHY RANIERI and RENEE                        §    IN THE COUNTY CIVIL COURT
 BURGESS,                                         §
  Plaintiff                                       §
                                                  §
                                                                                 3
 v.                                               §    AT LAW NUMBER                              .
                                                  §
 UNITED PROPERTY & CASUALTY                       §
 INSURANCE COMPANY,                               §
   Defendant                                      §    GALVESTON COUNTY, TEXAS

        PLAINTIFF'S FIRST AMENDED DESIGNATION OF EXPERT WITNESSES

NOW COMES, Plaintiff who files this, it’s Amended Designation of Expert Witnesses, and
designates the following expert witnesses, one or more of whom may testify at trial:

                                                I.
Plaintiff may call the following experts who are not retained:

      1. Richard Gadrow
         30719 Meadow Edge Drive
         Magnolia, Texas 77354
         General Contractor/Estimator

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff’s property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an estimator who is expected to testify regarding his investigation and handling of
Plaintiff’s claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff’s claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

His is expected to opine the following: (1) the insured location sustained covered wind and/or
hail damage during the effective policy period and the proper scope of repairs to address the
aforementioned damages is reflected in the estimate previously produced or to be produced ; (2)
evidence of covered damages warranting replacement of the estimated damages was obvious and
reasonably clear during his site inspection and an insurance carrier adjusting this claim
reasonably and in good faith either knew or should have known to identify and accept coverage
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 144 of 179



for the aforementioned reasonably clear damages; (3) to the extend Defendant failed to
acknowledge and accept coverage for the aforementioned reasonably clear damage, Defendant
adjusted this claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss
and he/she has not been paid to restore the insured’s property back to pre-loss condition; and (5)
the insured was underpaid for this claim and Defendant knew or should have known that its
claim decision constituted an unfair denial because evidence of covered damages warranting
further coverage at all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

   2. Ray Choate
      541 County Road 4106
      Crandall, Texas 75114
      Appraiser

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff’s property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an appraiser who is expected to testify regarding his investigation and handling of
Plaintiff’s claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff’s claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

He may opine the following: (1) the insured location sustained covered wind and/or hail damage
during the effective policy period and the proper scope of repairs to address the aforementioned
damages is reflected in the estimate previously produced or to be produced ; (2) evidence of
covered damages warranting replacement of the estimated damages was obvious and reasonably
clear during his site inspection and an insurance carrier adjusting this claim reasonably and in
good faith either knew or should have known to identify and accept coverage for the
aforementioned reasonably clear damages; (3) to the extend Defendant failed to acknowledge
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 145 of 179



and accept coverage for the aforementioned reasonably clear damage, Defendant adjusted this
claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss and he/she
has not been paid to restore the insured’s property back to pre-loss condition; and (5) the insured
was underpaid for this claim and Defendant knew or should have known that its claim decision
constituted an unfair denial because evidence of covered damages warranting further coverage at
all times was reasonably clear during its claim investigation.



Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

   3. Michel Fleming
      1345 Campbell Road, # 100
      Houston, Texas 77055
      Umpire

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff’s property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an umpire who is expected to testify regarding his investigation and handling of Plaintiff’s
claim, including the cause, origin, scope of damage and costs of repair. He will testify that he
properly identified and estimated the scope and amount of damage made the basis of Plaintiff’s
claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

He may opine the following: (1) the insured location sustained covered wind and/or hail damage
during the effective policy period and the proper scope of repairs to address the aforementioned
damages is reflected in the estimate previously produced or to be produced ; (2) evidence of
covered damages warranting replacement of the estimated damages was obvious and reasonably
clear during his site inspection and an insurance carrier adjusting this claim reasonably and in
good faith either knew or should have known to identify and accept coverage for the
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 146 of 179



aforementioned reasonably clear damages; (3) to the extend Defendant failed to acknowledge
and accept coverage for the aforementioned reasonably clear damage, Defendant adjusted this
claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss and he/she
has not been paid to restore the insured’s property back to pre-loss condition; and (5) the insured
was underpaid for this claim and Defendant knew or should have known that its claim decision
constituted an unfair denial because evidence of covered damages warranting further coverage at
all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

Plaintiff may supplement with any additional data.

   4. Robert W. Von Dohlen
      112 West 4th Street
      Houston, Texas 77007
      Bad Faith Expert

Said expert will base opinions on his respective training, education, experience, and review of
the reports, insurance application, claim file, and data, and other documents previously produced
or to be produced in this case.

The above-named witnesses may be called to testify as insurance professional with regard to
what a reasonable and prudent insurance adjuster and/or insurance company would have done in
processing the insurance claim subject to this lawsuit. More so, what actions taken by an
insurance company and its agents constitute good faith and/or bad faith. Said expert will base
opinions on their respective training, education, experience, and review of the insurance policy
application, data, and other documents previously produced or to be produced in this case.

He is a licensed attorney and licensed adjuster who is expected to testify regarding his
investigation and Defendant’s handling of Plaintiff’s claim. It is expected that he will testify that
the Defendant did not exercise good faith while adjusting Plaintiff’s claim.

He will testify that it is his experience that an insurance company while acting in good faith will
look for ways that an insurance policy will pay benefits. Basically, he will testify that it is
common practice for insurance companies to give policy holders the benefit of the doubt. His
opinions are that the underlying claim was handled in bad faith because Defendant was looking
for ways to avoid paying policy benefits. More specifically, that a sign of an insurance company
acting in bad faith is when they give little to no weight as to the facts and circumstances as
depicted by the insured. Finally, he will testify that the insurance carrier participated in appraisal
in bad faith.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 147 of 179



His opinions are within his claim report, deposition, and claim correspondence – if any. His
mental impressions and opinions are based on his training, experience, inspection and personal
knowledge of his investigation and reviewing the handling of the claim.

The above-named witnesses may be also called to testify as insurance professional and legal
expert with regard to what constitutes a valid defense of fraud. More specifically, he will testify
that the Defendant would be incorrect is claiming fraud because there is a lack of materiality
and/or there no material evidence showing intent to deceive on behalf of the insured.

Plaintiff will supplement documents for a complete statement of his findings and opinions, the
investigation he performed herein, and the facts and data considered by him in forming those
findings and opinions.

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, cause, and value of Plaintiff’s property and similar property. He
may also offer testimony concerning the estimates and reports prepared by individuals utilized
by Plaintiff in connection with their claim. He may also provide an opinion as to the causation
of damages. Said experts will base opinions on their respective training, education, experience,
and review of the reports, estimates, and data, and other documents previously produced or to be
produced in this case and each respective inspection of said property. His estimates will be
supplemented and are incorporated by reference.

His report and resume, if any, will be supplemented if not attached.

Additional information he used in making any opinions will be supplemented


   5. Pooya Koohbanani
      1001 Belleview Street, Suite 308
      Dallas, Texas 75215

The above-named witnesses may be called to testify with regard to the causation, nature,
existence of damage at the insured property Said expert will base opinions on their respective
training, education, experience, and review of the reports, and data, and other documents
previously produced or to be produced in this case. His reports, if not attached, with be produced
and are incorporated by reference. His resume is available at the above indicated website.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

Pooya M. Koohbanani is an engineer who is expected to opine as follows: an event (ie: hail or
high winds) occurred at the insured location during the policy period and said event caused
damaged to the insured property.

Plaintiff will supplement documents, if not attached, for a complete statement of Pooya M.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 148 of 179



Koohbanani’s findings and opinions, the investigation he performed herein, and the facts and
data considered by him in forming those findings and opinions.




Plaintiff may call the following experts who are retained:

   6. Eric Dick, LL.M.
      Rogelio Garcia (of Counsel)
      Chris Carmona (of Counsel)
      Joe Synoradzki (of Counsel)
      Dick Law Firm, PLLC
      3701 Brookwoods Dr.
      Houston, Texas 77092
      (832) 207-2007
      (713) 893-6931 Fax
      www.dicklawfirm.com

The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this
action, pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney’s fees
incurred or recoverable by any party to this lawsuit. Such expert is familiar with the average and
reasonable attorney fees usually and customarily charged by attorneys in various Texas Counties
for the handling of similar claims. The expert identified are aware of the various necessary
efforts expended in prosecuting this suit on behalf of plaintiff, and the reasonable charges
therefore, and are expected to testify that the attorney’s fees incurred by plaintiff in its pursuit of
this matter are reasonable and necessary, and that the attorney’s fees incurred by defendant may
not be reasonable or necessary.

Information regarding Eric Dick:

College:               Thomas M. Cooley
Degree:                Juris Doctorate
Distinctions:          Cum Laude
College:               University of Alabama
Degree:                Masters of Laws and Letters

Notable information: Interned for Michigan’s Attorney General in the Tobacco and Special
Litigation Division and worked on the Master Settlement Agreement which is the largest civil
settlement in United States history. Named by Super Lawyers as a Rising Star.

Mr Dick’s report and resume, if not attached, will be provided to Defendant and are incorporated
by reference.

The mental impressions and opinions are that fees and costs associated with this litigation are
reasonable, necessary and customary in this county and surrounding counties. A reasonable fee
to be charged in this case is $350.00 to 750.00 per hour in consideration with several factors,
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 149 of 179



including:

   •   The nature and complexity of the case;
   •   The nature of the services provided by counsel;
   •   The time required for trial;
   •   The amount of money involved;
   •   The client’s interest that is at stake;
   •   The responsibility imposed on counsel;
   •   The skill and expertise involved; and
   •   Those matters enumerated in State Bar Rule 1.04(b) (1)-(8), which are:
          o The time and labor required, the novelty and difficulty of the questions presented
              and the skill required to perform the legal services properly;
          o The likelihood, if apparent to the client, that acceptance of the particular
              employment will preclude other employment by the lawyer;
          o The fee customarily charged in the locality for similar legal services;
          o The amount involved and the results obtained;
          o The time limitations imposed by the client or the circumstances;
          o The nature and length of the professional relationship with the client;
   •   The experience, reputation and ability of the lawyer or lawyers performing the service.

Plaintiff may call the following expert who is not retained:

   7. Greg Degeyter
      9898 Bissonnet, Suite 620
      Houston, Texas 77036
      Meteorologist
      (713) 505-0524

The above-named witnesses may be called to testify as weather events with regard to the nature,
existence of wind and hail at the insured property Said expert will base opinions on their
respective training, education, experience, and review of the reports, and data, and other
documents previously produced or to be produced in this case. His reports, if not attached, with
be produced and are incorporated by reference.

Greg Degeyter is a meteorologist who is expected to testify that hail or high winds occurred at
the insured location during the policy period.

Greg Degeyter’s opinions are within his claim report, deposition, estimate and claim
correspondence – if any. His mental impressions and opinions are based on his training,
experience, inspection and personal knowledge of his investigation and handling of the claim.

Plaintiff will supplement documents, if not attached, for a complete statement of Greg Degeyter
findings and opinions, the investigation he performed herein, and the facts and data considered
by him in forming those findings and opinions.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 150 of 179



                                                 II.

Plaintiff reserves the right to supplement this designation further within the time limitations
imposed by the Court and/or by any alterations of same by subsequent Court order and/or by
agreement of the parties and/or pursuant to the Texas Rules of Civil Procedure and/or the Texas
Rules of Evidence.

                                                III.

Plaintiff reserves the right to withdraw the designation of any expert witness and to aver
positively that such previously designated expert will not be called as an expert witness at trial
and to re-designate same as a consulting expert, who cannot be called by opposing counsel.

                                                IV.

Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts
designated and called by other parties to this suit.

                                                  V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment,
whose identities and testimony cannot reasonably be foreseen until Defendants have named their
experts or presented its evidence at trial.

                                                VI.

Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would
assist the jury in determining material issues of fact and that would not violate the Texas Rules
of Civil Procedure and/or the Texas Rules of Evidence.


                                                VII.

Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses
designated by Defendants hereto and any and all expert witnesses designated by any party,
whether or not such person or entity is still a party hereto at the time of trial.

                                               VIII.

Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony
under the Texas Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any
orders issued by this Court or leave granted therefrom.

                                                       Respectfully Submitted,
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 151 of 179



                                                     Eric B. Dick, LL.M.
                                                     TBN: 24064316
                                                     FIN: 1082959
                                                     DICK LAW FIRM, PLLC
                                                     3701 Brookwoods Drive
                                                     Houston, Texas 77092
                                                     (832) 207-2007 Office
                                                     www.dicklawfirm.com
                                                     eric@dicklawfirm.com
                                                     ATTORNEY FOR PLAINTIFF


                                      Certificate of Service

I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on July 15, 2019.




                                              Eric B. Dick
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 152 of 179 7/16/2019 10:55Filed
                                                                                             AM
                                                                                                   Dwight D. Sullivan
                                                                                                        County Clerk
                                                                                             Galveston County, Texas


                                      CAUSE NO:
                                      CAUSE NO: CV-0081964
                                                CV-0081964

TIMOTHY RANIERI
TIMOTHY         AND RENEE
        RANIERI AND RENEE                             §§      IN THE
                                                              IN     COUNTY CIVIL
                                                                 THE COUNTY       COURT
                                                                            CIVIL COURT
BURGESS
BURGESS                                               §§
                                                      §§
VS.
VS.                                                   §§                          AT LAW NO.
                                                                                  AT LAW NO. 3
                                                      §§
UNITED PROPERTY
UNITED          & CASUALTY
       PROPERTY & CASUALTY                            §§
INSURANCE COMPANY
INSURANCE COMPANY                                     §§       GALVESTON COUNTY,
                                                               GALVESTON         TEXAS
                                                                         COUNTY, TEXAS
DEFENDANT’S RESPONSE
DEFENDANT’S          TO PLAINTIFFS’
            RESPONSE TO PLAINTIFFS’ MOTIONS TO QUASH
                                    MOTIONS TO OUASH DEPOSITIONS
                                                     DEPOSITIONS
                  AND FOR
                  AND FOR PROTECTIVE   ORDERS
                           PROTECTIVE ORDERS
TO THE
TO     HONORABLE JUDGE
   THE HONORABLE JUDGE OF
                       OF SAID COURT:
                          SAID COURT:

         COMES NOW,
         COMES                      & Casualty Insurance Company
               NOW, United Property &                    Company (“United Property” or

                                                  numbered cause and files
“Defendant”), Defendant in the above-entitled and numbered                          Response to
                                                                     ﬁles this, its Response

Plaintiff,
Plaintiff, Timothy Ranieri’s, Motion    Quash Notice of
                              Motion to Quash        ofDeposition                     and for
                                                                   of Timothy Ranieri and
                                                        Deposition of                     for

Protective Order, and to
                      to Plaintiff,
                         Plaintiff,    Renee Burgess’, Motion to Quash
                                                                 Quash Notice of
                                                                              of Deposition of
                                                                                            of

Renee         and for
Renee Burgess and                Order (collectively
                  for Protective Order (collectively “Plaintiffs’                would
                                                     “Plaintiffs’ Motions”), and would


             Show unto the Court the following:
respectfully show                    following:

                                                I.

         1.
         1.        Plaintiffs’         made no
                   Plaintiffs’ counsel made no attempt to resolve this matter prior to filing
                                                                                       ﬁling the

           Quash for Protective Orders. Therefore, he is in violation of Texas Rule of
Motions to Quash                                                                    Of Civil

          191.2.
Procedure 191.2.

                                                II.

         2.        This lawsuit arises from an insurance dispute wherein Plaintiffs claim Defendant

failed
failed to
       to pay
          pay the amount owed under their
                                    their homeowners’ policy for
                                                             for damages to
                                                                         to their
                                                                            their home


                 by a storm-event.
allegedly caused by   storrn-event. Defendant simply seeks to depose both Plaintiffs in order to


                                                                                   of Civil
obtain information relevant to their claims, as is its right under the Texas Rules of




4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 153 of 179



                                                          one-week period beginning February 24,
Procedure. This matter is currently set for trial for the one-week

2020.

         3.        By correspondence dated June 27, 2019, Defendant requested to take the
                   By

Plaintiffs’
Plaintiffs’ depositions, and offered several dates the undersigned counsel could be available for


                     The letter stated that if
same. See Exhibit A. The                    if no         was received by
                                               no respond was          by July 5, 2019, the

            would be set for August
depositions would            August 22, 2019, beginning at 10:00 am, to take place at the office
                                                           10:00 a.m.,                    ofﬁce

of Plaintiffs’                                                                          on July 5,
   Plaintiffs’ counsel. Exhibit A. Plaintiffs did not respond to the letter, therefore, on


2019, Defendant served Plaintiffs, through counsel, with notices setting their depositions for

August 22, 2019. See Exhibit B.
August

         4.        On July 8, 2019, without attempting to confer with Defendant, Plaintiffs filed the
                   On

                   Quash and
instant Motions to Quash and for Protective Orders “generally objecting” to
                                                                         to the deposition


        on grounds that they were not properly served, and the date, times, and location of the
notices on

                inconvenient. (See Plaintiffs’
depositions are inconvenient.      Plaintiffs’ Motions, pp. 2.)
                                                            2.) Plaintiffs’
                                                                Plaintiffs’ Motions further assert,


without factual support, that
                         that protective orders are necessary to
                                                              to protect Plaintiffs
                                                                         Plaintiffs from “undue


burden, unnecessary expense, harassment, annoyance, or invasion of personal, constitutional,
                                                                             constitutional, or


property rights.” (Id.)
                  (Id.)


         5.                                                             meet their burdens in
                   For the reasons discussed herein, Plaintiffs did not meet

establishing that the properly noticed depositions should be
                                                          be quashed or that Plaintiffs are entitled

                             TEX.
to protection from same. See T       CIV.
                              EX. R. C IV. P. 192.6(b).
                                              192.6(b). Thus, Defendant respectfully requests that

the Court deny Plaintiffs’                                                             on
               Plaintiffs’ Motions and require the depositions move forward as noticed on


August 22,
       22, 2019, beginning at
                           at 10:00
                              10:00 a.m.,
                                    a.m., at
                                          at the office
                                                 ofﬁce of
                                                        of Plaintiffs’
                                                           Plaintiffs’ counsel, or a location


mutually agreed upon by
                     by the Parties within ten (10)
                                               (10) days of the entry of the Court’s Order

denying Plaintiffs’
        Plaintiffs’ Motions.




4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 154 of 179



                              III.   ARGUMENTS &
                                     ARGUMENTS & AUTHORITIES
                                                 AUTHORITIES
         6.        The purpose of
                   The                                                        may be decided by
                               of discovery is to seek the truth, so disputes may               what
                                                                                             by what

facts are revealed, not by what facts are concealed.
                        by what           concealed. Axelson,
                                                     Axelson, Inc. v. Mcllhany,
                                                              Inc. v.               S.W.2d 550,
                                                                      McIlhany, 798 S.W.2d

                           may be obtained about any matter relevant to the subject matter of
          1990). Discovery may
555 (Tex. 1990).                                                                           of

the case. Tex. R. Civ. P.
                       P. 192.3(a).
                          192.3(a). Information is
                                                is discoverable as long as it
                                                                           it “appears reasonably



                                    of admissible evidence.” Id.
calculated to lead to the discovery of                       Id.

         7.        Defense counsel attempted to
                                             to confer with Plaintiffs’
                                                            Plaintiffs’ counsel regarding Plaintiffs’
                                                                                          Plaintiffs’


                                                 no response. Exhibit A. Thus, Defendant noticed
availability for their depositions, but received no

the depositions to occur over 48 days after the notices were served. Exhibit B. Rather than

offering alternative dates for the depositions, Plaintiffs’
                                                Plaintiffs’ moved to
                                                                  to quash the deposition notices


                      from same, arguing that (1)
and sought protection from                                    were not properly served upon
                                              (l) the notices were                     upon the

Plaintiffs; (2) Plaintiffs were not given sufficient advance notice of the depositions; (3) the date

          of the depositions were not agreed to by
and times of                                                                                  of the
                                                by Plaintiffs or their counsel; (4) the place of

depositions (the
            (the office of
                        of Plaintiffs’
                           Plaintiffs’ counsel) is
                                                is inconvenient; and (5)
                                                                     (5) Plaintiffs’
                                                                         Plaintiffs’ counsel is
                                                                                             is not


          on the date and times of
available on                    of the depositions. (See Plaintiffs’
                                                         Plaintiffs’ Motions, pp. 2.)
                                                                                  2.) Plaintiffs’
                                                                                      Plaintiffs’


Motions further argue, without factual support, that protective orders are necessary to protect

Plaintiffs from “undue burden, unnecessary expense, harassment, annoyance, or invasion of
Plaintiffs

personal, constitutional,
          constitutional, or property rights.”
                                      rights.” (Id.)
                                               (Id.) Plaintiffs seek protective orders           which
                                                                                                 which

reschedule the depositions for a “time, date and place more convenient” for Plaintiffs’
                                                                            Plaintiffs’ and their
                                                                                            their


counsel, but do not offer any alternative dates or places for the depositions to occur. (Id.)
                                                                                        (Ia'.)



         A.                               Quash Should be Denied
                   Plaintiffs’ Motions to Quash

         8.        Because the undersigned counsel attempted (unsuccessfully) to seek Plaintiffs’
                                                                                      Plaintiffs’


                                                                 Plaintiffs’ conclusory statements
input and secure mutually agreeable times for their depositions, Plaintiffs’




4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 155 of 179



                      and place of the depositions are inconvenient are not legitimate grounds for
that the date, times, and

quashing the depositions.

         9.        Plaintiffs further complain that they were not given “sufficient
                                                                        “sufﬁcient advance notice” of
                                                                                                   of

                       199.2(a) and (b)(2) of
the depositions. Rules 199.2(a)                               of Civil Procedure state that notice
                                           of the Texas Rules of

              must be served a reasonable time before the date of
of deposition must                                                deposition. “As a general rule,
                                                               of deposition.               rule,

    days‘ notice should be reasonable, but depending on the circumstances, a shorter time might
ten days'

also be reasonable.” Michol O'Connor et
                                     et al., O’Connor’s Texas Rules--Civil
                                        al., O'Connor's       Rules——Cz'vil Trials (2010),


Chapter 6, Part F, §§ 4.5. Defendant’s deposition notices gave Plaintiffs 48 days’
                                                                             days’ notice, far in

                                     days‘ notice.
excess of the generally accepted ten days'

         10.
         10.       Plaintiffs also argue that the notices were                                  shown
                                                          were not properly served. However, as shown

in Exhibit B, Defendant served the deposition notices to
                                                      to Plaintiffs’
                                                         Plaintiffs’ counsel electronically


through eFileTexas.gov, to
                        to the email address listed
                                             listed for Plaintiffs’
                                                        Plaintiffs’ counsel in
                                                                            in the Plaintiffs’
                                                                                   Plaintiffs’


                                                  of the Texas Rules of
                                           2la(l) of
Original Petition, in accordance with Rule 21a(1)                    of Civil Procedure.

         11.
         11.                                                of the depositions is inconvenient, but do
                   Next, Plaintiffs state that the location of

                                                                While this lawsuit is set in
not offer an alternative location for the depositions to occur. While

Galveston, Texas, Defendant noticed the depositions to
                                                    to occur at
                                                             at the office of
                                                                           of Plaintiffs’
                                                                              Plaintiffs’ counsel,


which                                                     amend the deposition notices to take
which is located in Houston, Texas. Defendant will gladly amend

place in Galveston or Dickinson, where the Plaintiffs’
                                           Plaintiffs’ reside,
                                                       reside, as prescribed by
                                                                             by Rule 199.2(b)(2)
                                                                                     l99.2(b)(2)

                   of Civil Procedure.
of the Texas Rules of

         12.
         12.       Because Defendant’s deposition notices were
                                                          were reasonable as to time and place, and

                        amend the notices to occur in Galveston or Dickinson, Texas, Defendant
Defendant has agreed to amend

respectfully asks the court to deny Plaintiffs’
                                    Plaintiffs’ Motions to
                                                        to Quash.




4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 156 of 179



         B.        Plaintiffs’ Motions for Protective Orders Should be Denied

         13.
         13.       Plaintiffs ask the Court to enter a protective order, “as follows:
                                                                             follows: The deposition[s]
                                                                                          deposition[s]

rescheduled for a time, date and place convenient for
                                                  for Movant[s] and Plaintiff’s
                                                                    Plaintiffs counsel.” (See

Plaintiffs’
Plaintiffs’ Motions, at
                     at pp. 2.)
                            2.) Plaintiffs,                                           speciﬁcity
                                Plaintiffs, however, do not state with any reasonable specificity


what                      would be convenient for them
what time, date, or place would                   them and
                                                       and their counsel. Aside from making the
                                                                                from making

conclusory statements that Plaintiffs
                           Plaintiffs need to be protected from “undue burden,
                                                                       burden, unnecessary

                                                        constitutional, or property rights,”
expense, harassment, annoyance or invasion of personal, constitutional,

                              how the noticed depositions will constitute undue
Plaintiffs have not explained how                                         undue burden,

                                                          what personal, constitutional, or
                                    annoyance, or exactly what
unnecessary expense, harassment, or annoyance,

property rights Plaintiffs anticipate being violated.

         14.
         14.       To prove undue
                   To                                                                 make
                            undue burden, the party resisting discovery cannot simply make

                                                              burdensome. In re Alford
conclusory allegations that the requested discovery is unduly burdensome.

Chevrolet-Geo,     S.W.2d 173,
               997 S.W.2d
ChevroZet—Geo, 997             181 (Tex. 1999).
                          173, 181              To support a motion for protect order, the
                                         1999). To

movant must attach evidence and “must show particular,
movant                                     particular, specific
                                                       speciﬁc and demonstrable injury
                                                                                injury by
                                                                                       by

                    justify a protective order.” Masinga
facts sufficient to justify                      Masinga v.
                                                         v. Whittington,     S.W.2d 940 (Tex.
                                                            Whittington, 792 S.W.2d

1990); In re Amaya,
1990);       Amaya, 34 S.W.3d                  App.—Waco 2001, orig. proceeding).
                       S.W.3d 354, 367-7 (Tex. App.—Waco

         15.
         15.                                                                                      show
                   Plaintiffs provide absolutely no facts in their motions, and therefore, cannot show

particular, specific                                           by Texas law. Accordingly, Defendant
                       and demonstrable injury, as is required by

respectfully asks the court to
                            to deny Plaintiffs’
                                    Plaintiffs’ Motions for Protective Orders.


                                                PRAYER
                                                PRAYER

         WHEREF ORE, PREMISES
         WHEREFORE,  PREMISES CONSIDERED,                            & Casualty
                              CONSIDERED, Defendant, United Property &
          Company, respectfully prays that this Court deny Plaintiff,
Insurance Company,                                         Plaintiff, Timothy Ranieri’s, Motion
                                                                                         Motion

                of Deposition of
to Quash Notice of                               and for
                              of Timothy Ranieri and                                      Renee
                                                     for Protective Order, and Plaintiff, Renee

Burgess’, Motion    Quash Notice of
          Motion to Quash        ofDepositi0n  of Renee
                                    Deposition of               and for
                                                  Renee Burgess and                Order and
                                                                    for Protective Order



4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 157 of 179



                        move forward as noticed, on
require the depositions move                     on August 22, 2019, beginning at 10:00 am., at
                                                                                  10:00 a.m.,

the office of
           of Plaintiffs’                                        upon by
              Plaintiffs’ counsel, or a location mutually agreed upon by the Parties within ten (10)

days of the entry of
                  of the Court’s Order denying Plaintiffs’
                                               Plaintiffs’ Motions. Defendant further prays for


this
this Court to
           to award it
                    it its
                       its reasonable expenses and costs incurred in
                                                                  in responding to Plaintiffs’
                                                                                   Plaintiffs’


             and all such further relief
Motions, any and                            may be deemed
                                  relief it may    deemed justly entitled.


                                             Respectfully Submitted,

                                             LEWIS BRISBOIS
                                             LEWIS BRISBOIS BISGAARD & SMITH
                                                            BISGAARD & SMITH LLP
                                                                             LLP

                                             By: /s/Sarah  R. Smith
                                                 /s/ Sarah R.
                                                 Sarah R. Smith
                                                 Texas State Bar No.  24056346
                                                                  No. 24056346
                                                 Sarah C. Plaisance
                                                              Bar No.
                                                 Texas State Bar      24102361
                                                                  No. 24102361
                                                     Greenway Plaza, Suite 1400
                                                 24 Greenway               1400
                                                                  77046
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Telephone:
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisb0is.c0rn
                                                 sarah.smith@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com

                                                  ATTORNEYS FOR
                                                  ATTORNEYS FOR DEFENDANT,
                                                                DEFENDANT,
                                                  UNITED PROPERTY
                                                  UNITED          & CASUALTY
                                                         PROPERTY & CASUALTY
                                                            COMPANY
                                                  INSURANCE COMPANY
                                                  INSURANCE




                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE



4815-9840-1436.1
4815-9840-1436.1
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 158 of 179



                                                         of the above pleading has been forwarded
                                                    copy of
         This is to certify that a true and correct copy
pursuant to the Texas Rules of                 on this 16th
                            of Civil Procedure on               of July, 2019.
                                                       16th day of       2019‘


        Dick
Eric B. Dick                          Via Eserve
                                      Via Eserve
DICK
D     LAW
  ICK LAW FFIRM,  PLLC
             IRM, PLLC
      Brookwoods Drive
3701 Brookwoods
3701
                 77092
Houston, Texas 77092
eric@dick1awﬁrm.com
eric@dicklawfirm.com
Attorney for
         for Plaintiffs
                                                    /s/Sarah  R. Smith
                                                    /s/ Sarah R.
                                                    Sarah R. Smith




4815-9840-1436.1
4815-9840-1436.1
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 159 of 179




                             A
                     EXHIBIT A
                     EXHIBIT
        Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 160 of 179


                                                                                                                                            Sarah R. Smith
                                                                                                                                            Sarah
                                                                                                                                Greenway Plaza,
                                                                                                                             24 Greenway
                                                                                                                            24                        1400
                                                                                                                                         Plaza, Suite 1400
                                                                                                                                                     77046
                                                                                                                                               Texas 77046
                                                                                                                                     Houston, Texas
                                                                                                                            Sarah.Smith@|ewisbrisbois.com
                                                                                                                            Sarah.Smith@lewisbrisbois.com
                            BR S   I                      I   S                                                                               832.460.4622
                                                                                                                                      Direct: 832.460.4622

    LEWIS BRISBOIS BISGAARD                      &   SMITH LLP                                                                           Sarah C.
                                                                                                                                         Sarah  C_ Plaisance
                                                                                                                         Sarah.Plaisance@lewisbrisbois.com
                                                                                                                         Sarah.Plaisance@lewisbrisbois.com
                                                                                                                                               346-241-4950
                                                                                                                                       Direct: 346-241-4950



             2019
    June 27, 2019
    June                                                                                                                                        39552168
                                                                                                                                       File No. 39552.168

   Eric Dick                                                                               VIA
                                                                                           VIA FACSIMILE AND ELECTRONIC
                                                                                               FACSIMILE AND ELECTRONIC MAIL
                                                                                                                        MAIL
        Law Firm,
   Dick Law        PLLC
             Firm, PLLC                                                                                893-6931
                                                                                           Fax: (713) 893-6931
   3701  Brookwoods Drive
   3701 Brookwoods                                                                                 eric@dick|awfirm.com
                                                                                           E-Mail: eric@dicklawfirm.com
                                                                                           E-Mail:
   Houston, Texas
   Houston,         77092
             Texas 77092                                                                   dickdidit911    mai|.com
                                                                                           dickdidit911@gmail.com


                 Re:        Cause No. CV-0081964;
                            Cause      CV-0081964; Timothy
                                                       Timothy Ranieri and Renee Burgess
                                                                       and Renee   Burgess v.                 &
                                                                                              United Property &
                                                                                           v. United
                                                                      Law No. 3 of Galveston County,
                                                      County Court at Law
                            Casualty Ins. Co.; in the County                                         Texas
                                                                                             County, Texas

   Dear Mr. Dick:
   Dear

            would like to schedule the depositions of Plaintiffs,
          I wouldI                                    Plaintiffs, Timothy Ranieri and Renee Burgess,
                                                                                  and Renee
   and currently have
   and           have the following dates available:
                                          available:

                        August 12,
                        August     2019; August
                               12, 2019;            2019; August
                                         August 15, 2019;                  and August
                                                                     2019; and
                                                          August 22, 2019;                2019
                                                                               August 23, 2019

            Please let meme know
                             know which   one of these dates works
                                   which one                    works best for you                   These
                                                                                   and your clients. These
                                                                               you and
           can only be
   dates can           be held until July                 have not heard back
                                     July 5, 2019. IfIf I have           back from you
                                                                                    you by
                                                                                         by that time, I will
                                                                                                AM in your
                                                                                  I                                                                     I




   notice Plaintiffs’                        on Thursday, August
                       depositions to occur on
           Plaintiffs‘ depositions                           August 22, 2019, to begin at 10:00 AM
   office.
   office.


          Thank you
          Thank you for your anticipated                            and I look forward
                             anticipated cooperation in this regard and        forward to hearing from               I




   you soon.
   you

                                                                                Very truly yours,
                                                                                Very

                                                                                  /s/ Sarah C.
                                                                                  /s/ Sarah C. Plaisance

                                                                                Sarah C. Plaisance with
                                                                                Sarah
                                                                                LEWIS BRISBOIS
                                                                                LEWIS             BISGAARD && SMITH
                                                                                       BRISBOIS BISGAARD      SMITH LLP
                                                                                                                    LLP
   SCPI
   SCP/

       Sarah R. Smith
   cc: Sarah    Smith (firm)




ARIZONA •- CALIFORNIA
ARIZONA                  COLORADO •- CONNECTICUT
           CALIFORNIA •- COLORADO    CONNECTICUT •- FLORIDA    GEORGIA •- ILLINOIS •- INDIANA
                                                    FLORIDA •- GEORGIA                INDIANA •- KANSAS    KENTUCKY
                                                                                                 KANSAS •- KENTUCKY
LOUISIANA
LOUISIANA   •-       MARYLAND
                     MARYLAND          •-        MASSACHUSETTS
                                                 MASSACHUSETTS         •-   MISSOURI
                                                                            MISSOURI       •-   NEVADA
                                                                                                NEVADA   •-   NEW JERSEY
                                                                                                              NEW JERSEY         •-   NEW MEXICO
                                                                                                                                      NEW MEXICO   •-   NEW YORK
                                                                                                                                                        NEW YORK
NORTH CAROLINA
NORTH CAROLINA         •-   OHIO
                            OHIO            •-   OREGON
                                                 OREGON       •-   PENNSYLVANIA
                                                                   PENNSYLVANIA       •-   RHODE ISLAND
                                                                                           RHODE ISLAND       •-   TEXAS
                                                                                                                   TEXAS    •-   WASHINGTON
                                                                                                                                 WASHINGTON   •-   WESTVIRGINIA
                                                                                                                                                   WEST VIRGINIA
   4840-0403-8297.1
   4840-0403-8297.1
             Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 161 of 179


Plaisance, Sarah

From:                                     Plaisance, Sarah
Sent:                           ~
                                         Thursday, June 27, 2019 11:20 AM
To:                                      eric@dicklawfirm.com; Deanna Dick
Cc:                                      Smith, Sarah; VanHoose, Ronnette; Ityonzughul, Shayla
Subject:                                 Ranieri v. UPC ~ Plaintiffs‘ depositions
Attachments:                             Ranieri — Letter to OC re Plaintiffs‘ Depositions .pdf




Counsel,

Please see the attached correspondence.

Thank you,
Sarah




                                                 Sarah    C.   Plaisance
                                                 Attorney
      *
                                                 Sarah.P|aisang§@lewisbrggiscom
 _
 7‘
                                                 T:   346.241.4950 F:713.7S9.6830

24 Greenway Plaza, Suite 1400, Houston, Texas 77046            1
                                                                   l.ewisBrisbois.com


Representing clients from coast to coast. View our locations nationwide.

This email may contain or attach privileged, confidential or protected information intended only for trie use or the intended recipient if you are not the
intended recipient, any review or use of it is strictly prohibited. if you have received this email in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 162 of 179




                             B
                     EXHIBIT B
                     EXHIBIT
                           Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 163 of 179

                                                                           Proof of Service


This Proof of Service serves as notice that eservice submission below has been delivered to the recipients below at the indicated time.

Submission         ID      :   34911725
SubmittedDate 07/05/19 02:16
                           :                   PM CDST
Jurisdiction       :   Galveston County - County Court at         Law    No. 3

Case Number CV-0081964 :




Case   Style   :   Timothy Ranieri, et a|vs.United Property          &   Casualty Insurance   Company
Case Matter Number: 39552-168
Client   :




   eserved Document                       Detail(s)

  Filing     Code                  Document                                                                                   Type
  3eTVi°e Om)’                      Document Name                                                       Type   Security       BSGFVG

                                    Stamped_Notice       of Deposition to Plaintiff Ranieri.pdf


Service Status             2




  Status     code                 Name           Email
  Sent                            Eric Dick      eric@dick|awﬁrm.com
                                Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 164 of 179
Filing Details
                                                                                                                                                                                         ﬁl<atime\~>
 Submission      id:   34911725
                                                                                                                                                            Fees Breakdown

 Submission Date and         ‘|'lme:   07/05/19 02:16   PM                                                                                                 Cour!     Fun
 Submission Status: served
                                                                                                                                                           Filing   Fee                                            $0.00
 Filing   Acoeplance Dale and Time: 07/05/19 02:17            PM
 Clerk Nolesz                                                                                                                                              Total     Foo For Thlt   Flllng                         $0.00

 Filing   Comments:                                                                                                                                        Suhmlsslcn FOO:
                                                                                                                                                           eFiIing   Manager Convenience Fee                       $0.09
                                                                                                                                                           Fi|e'|'lrne   Service Fee                               $2.99
  can lnfonnation                                                                                                                                          Sales Tax on FiIeTlme Fee                               $0.25
 Case     1'llie:Tlmolny Ranieri. at a|vs.United Property       3.   Casualty Insurance    Company
                                                                                                                                                           Total     Suhrnlnlon FIII                               $3.33
 Location: Galvoslon County            -   Counly Court at Law No. 3            Client ID:   39552-168
 Court: Galveston       County County Court at Law No. 3
                                 -                                              Anomey: Sarah Plaisance                                                    Total     Fou lot this Submission                       $3.33

 Case Category: Clvll - Contract                                                Filer:   Shayla llyonzughul
 Case Type: Dehi/Contract- Debt Culleclion                                      Payment Account: Comerica - Kraoger                                         credit Card Information                Breakdown
 Case Number: CV—00819S4
                                                                                                                                                           Your crodll card Itaiomunt will show:

  Parties                                                                                                                                                  Pleading
                                                                                                                                                           Jurisdiction    (TXEFILE)                               $0.00
 Party Typo                   Name                                                                                         Altomey                         eFl|ing   Manager    (Tyler (TX)i'|ln   conv Fee)       $3.13
  Plaintiff                   Timothy Ranieri                                                                                                              Bllllng   Tlmo Ind DI ~           07/05/19 02:17   PM
  Delendant                   United Property       a casualty Insurance Company                                           Sarah Plaisance

 Plalntlfi                    Renee Burgess


  Flllng

 Filing    Code        Document                                                                                                                   Typo
 SI‘-NICO     only      Documont Nlmo                                                       1ypo              Socurlly                            959"“?

                        Notice of Depositlon tn Plaintiil Ranieripdt                        Lead Dncumant     Does not contain   sensitive data

                        S(amped_Nolioe of Deposition          to Flainliit Ranieri.pdi



  Court Services Requested


  Firm Service contacts
 Name                                                        Email   Addrux
 Sarah Smith                                                 SerahlSmiih@lewisbrisbois.com

  Ronnette VanHnose                                          Rurlnette.VanHnclsa@|ew|sbrisbuIs.G0rvl

 Sarah Plaisance                                             SarahlPlaisance@|ewisbrisbois‘onm


  ~ ng        eservics Recipients
 Statui coda               Nlme                Email

 Sent                      Eric Dick           eric@dicklawﬁrm.oorn


  Fax Service
 Nam:                  Number                   Page:          Status             Lut Delivery Atttrnpt                             Rupnnn


                                                                                                         © 2019 Fi|eTlmo. All rights reserved.
                                                                                                                                                             BPrint
                                       Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 165 of 179

                                                                                              Proof of eservice

This Proof of eservioe serves as notice that me following service below has been successfully sent to the individuaI(s) indicated below




                                   \                                                                                                         Fast and Reliable

F:
     .



         I   at
                  .

                  l   m 3:7
RE: Client ID - 39552-168
Dear Shayla,

Your eservice          to:
 -       Recipient    -       Eric Dick
 -       Firm —
 -       Recipient    Number —
 -       Recipient Email            — eric@dick|awﬁrm.com
 -       Case Number - CV-0081964
 -       Jurisdiction         -   Galveston County      -   County Court   at   Law No.   3



     Filing Details



     Flllng           Document                                                                                                                            Type
     Code
     service          Document Name                                                                                                       Type Security    959'“
     Only
                      Notice ol Deposition Plaintifl Renee Burgesspdl (/FiIingNiewDocumentl628<-3627?
                      fnlingId=2796472&ﬁleName=Netics%2007%20Daposition%20Pla|ntifl%2O%20Renee%20Burgess.pdl)

                      Stamped_No|ice of Deposition Plaintiff Renee Burgesspdf (/FilingNiewDocumenlI6321372?
                      li|ingId=2796472&ﬂ|eName=Stamped__Notioe%20ol%20Deposition%20Plaintill%2ORenee%2OBurgess.pd1)




Thanks for using                  Fi|eT'Ime eservice.


Contact Us
800-658-1233
Support@Fi|eTIme.com (mai|to:Support@FiIe11me.ccm)
FIIeTIme
PO Box 34165 San Antonio TX 78265
                          |                                   |
                                                                  800-658-1233
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 166 of 179



                                   CAUSE NO:
                                   CAUSE NO: CV-0081964
                                             CV-0081964

TIMOTHY RANIERI
TIMOTHY         AND RENEE
        RANIERI AND RENEE                        §§        IN THE
                                                           IN     COUNTY CIVIL
                                                              THE COUNTY       COURT
                                                                         CIVIL COURT
BURGESS
BURGESS                                          §§
                                                 §§
VS.
VS.                                              §§                             AT LAW NO.
                                                                                AT LAW No. 3
                                                 §§
UNITED PROPERTY
UNITED          & CASUALTY
       PROPERTY & CASUALTY                       §§
INSURANCE COMPANY
INSURANCE COMPANY                                §§         GALVESTON COUNTY,
                                                            GALVESTON         TEXAS
                                                                      COUNTY, TEXAS

    DEFENDANT’S NOTICE
    DEFENDANT’S            OF INTENTION
                   NOTICE OF  INTENTION TOTO TAKE   ORAL DEPOSITION
                                              TAKE ORAL   DEPOSITION OFOF
                                   TIMOTHY RANIERI
                        PLAINTIFF, TIMOTHY
                        PLAINTIFF,            RANIERI
______________________________________________________________________________

TO:
TO:                                      Renee Burgess, by
         Plaintiffs, Timothy Ranieri and Renee                                        of record,
                                                        by and through their attorney of
                             Law Firm, PLLC,
                        Dick Law
         Eric B. Dick, Dick            PLLC, 3701 Brookwoods Drive, Houston, TX
                                             3701 Brookwoods                    TX 77092.
         PLEASE TAKE NOTICE
         PLEASE TAKE                                               Timothy Ranieri, will be
                     NOTICE that the oral deposition of Plaintiff, Timothy
                   August 22, 2019
taken on Thursday, August                                 Law Firm, 3701
                              2019 at 10:00 a.m., at Dick Law            Brookwoods Drive,
                                                                    3701 Brookwoods
Houston, Texas 77092, before a court reporter lawfully authorized to take the deposition.



                                             Respectfully submitted,

                                             LEWIS BRISBOIS
                                             LEWIS BRISBOIS BISGAARD & SMITH
                                                            BISGAARD & SMITH LLP
                                                                             LLP

                                                     /S/Sarah  R. Smith
                                                     /s/ Sarah R.
                                             Sarah R. Smith
                                                              24056346
                                                    Bar No: 24056346
                                             Texas Bar
                                             Sarah C. Plaisance
                                                             24102361
                                             Texas Bar No: 24102361
                                             24 Greenway Plaza, Suite 1400
                                             24 Greenway                1400
                                                              77046
                                             Houston, Texas 77046
                                                            659-6767
                                             Phone: (713) 659-6767
                                             Fax: (713) 759-6830
                                             sarah.smith@1ewisbrisbois.com
                                             sarah.smith@lewisbrisbois.com
                                             sarah.plaisance@lewisbrisbois.com

                                                                                      &
                                             Attorneys for Defendant, United Property &
                                                                Company
                                             Casualty Insurance Company




4817-5813-46831
4817-5813-4683.1                             Page 11
                                             Page
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 167 of 179



                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE
                                     of Civil Procedure, II hereby certify that a true and correct
        Pursuant to the Texas Rules of
      of the foregoing instrument has been delivered to all interested parties on July 5, 2019, via
copy of
copy
electronic mail addressed to:
                           to:

        Dick
Eric B. Dick                          Via Eserve
                                      Via Eserve
DICK
D     LAW
  ICK LAW FFIRM,  PLLC
             IRM, PLLC
      Brookwoods Drive
3701 Brookwoods
3701
          TX 77092
Houston, TX    77092
eric@dick1awﬁrm.com
eric@dicklawfirm.com
Attorney for
         for Plaintiffs

                                                       /S/Sarah  R. Smith
                                                       /s/ Sarah R.
                                                       Sarah R. Smith




4817-5813-46831
4817-5813-4683.1                              Page 2
                                              Page
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 168 of 179



                                    CAUSE NO:
                                    CAUSE NO: CV-0081964
                                              CV-0081964

TIMOTHY RANIERI
TIMOTHY         AND RENEE
        RANIERI AND RENEE                         §§           IN THE
                                                               IN     COUNTY CIVIL
                                                                  THE COUNTY       COURT
                                                                             CIVIL COURT
BURGESS
BURGESS                                           §§
                                                  §§
VS.
VS.                                               §§                             AT LAW NO.
                                                                                 AT LAW No. 3
                                                  §§
UNITED PROPERTY
UNITED          & CASUALTY
       PROPERTY & CASUALTY                        §§
INSURANCE COMPANY
INSURANCE COMPANY                                 §§            GALVESTON COUNTY,
                                                                GALVESTON         TEXAS
                                                                          COUNTY, TEXAS

    DEFENDANT’S NOTICE
    DEFENDANT’S            OF INTENTION
                   NOTICE OF  INTENTION TOTO TAKE   ORAL DEPOSITION
                                              TAKE ORAL   DEPOSITION OFOF
                                     RENEE BURGESS
                         PLAINTIFF, RENEE
                         PLAINTIFF,         BURGESS
______________________________________________________________________________

TO:
TO:      Plaintiffs, Timothy Ranieri and Renee Burgess, by
                                     and Renee          by and through their attorney of record,
                            Law Firm, PLLC,
                       Dick Law
         Eric B. Dick, Dick            PLLC, 3701 Brookwoods Drive, Houston, TX
                                             3701 Brookwoods                     TX 77092.
         PLEASE TAKE NOTICE
         PLEASE TAKE NOTICE that the oral deposition of            Renee Burgess, will be
                                                     of Plaintiff, Renee
                   August 22, 2019
taken on Thursday, August     2019 at 12:00 p.m., or immediately following the deposition of
                                                                                          of
           Timothy Ranieri, at Dick
Plaintiff, Timothy                  Law Firm, 3701
                               Dick Law            Brookwoods Drive, Houston, Texas 77092,
                                              3701 Brookwoods
before a court reporter lawfully authorized to take the deposition.
                                                        deposition.




                                              Respectfully submitted,

                                              LEWIS BRISBOIS
                                              LEWIS BRISBOIS BISGAARD & SMITH
                                                             BISGAARD & SMITH LLP
                                                                              LLP

                                                        /s/ Sarah R.
                                                        /s/       R.   Smith
                                              Sarah R. Smith
                                                              24056346
                                              Texas Bar No: 24056346
                                              Sarah C. Plaisance
                                                             24102361
                                              Texas Bar No: 24102361
                                                 Greenway Plaza, Suite 1400
                                              24 Greenway              1400
                                                              77046
                                              Houston, Texas 77046
                                                            659-6767
                                              Phone: (713) 659-6767
                                                      (713)759-6830
                                              Fax: (713)   759-6830
                                              sarah.smith@lewisbrisbois.com
                                              sarah.plaisance@lewisbrisbois.c0m
                                              sarah.plaisance@lewisbrisbois.com

                                                                                       &
                                                                       United Property &
                                              Attorneys for Defendant, United
                                                                 Company
                                              Casualty Insurance Company




4811-9039-6315.1
4811-9039-6315.1                              Page 11
                                              Page
   Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 169 of 179



                                CERTIFICATE OF SERVICE
                                CERTIFICATE OF SERVICE
                                     of Civil Procedure, II hereby certify that a true and correct
        Pursuant to the Texas Rules of
      of the foregoing instrument has been delivered to all interested parties on July 5, 2019, via
copy of
copy
electronic mail addressed to:
                           to:

        Dick
Eric B. Dick                          Via Eserve
                                      Via Eserve
DICK
D     LAW
  ICK LAW FFIRM,  PLLC
             IRM, PLLC
      Brookwoods Drive
3701 Brookwoods
3701
          TX 77092
Houston, TX    77092
eric@dick1awﬁrm.com
eric@dicklawfirm.com
Attorney for
         for Plaintiffs

                                                       /S/Sarah  R. Smith
                                                       /s/ Sarah R.
                                                       Sarah R. Smith




4811-9039-6315.1
4811-9039-6315.1                              Page 2
                                              Page
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 170 of 179
Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 171 of 179
     Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 172 of 179 10/15/2019 1:34Filed
                                                                                               PM
                                                                                                    Dwight D. Sullivan
                                         NO. CV-0081964                                                  County Clerk
                                                                                              Galveston County, Texas

TIMOTHY RANIERI and RENEE                         §           IN THE COUNTY CIVIL COURT
BURGESS,                                          §
 Plaintiff                                        §
                                                  §
v.                                                §                           AT LAW NUMER 3
                                                  §
UNITED PROPERTY & CASUALTY                        §
INSURANCE COMPANY,                                §
 Defendant                                        §            GALVESTON COUNTY, TEXAS

      PLAINTIFF'S SECOND AMENDED DESIGNATION OF EXPERT WITNESSES

NOW COMES, Plaintiff who files this, it’s Amended Designation of Expert Witnesses, and
designates the following expert witnesses, one or more of whom may testify at trial:

                                                I.
Plaintiff may call the following experts who are not retained:

     1. Richard Gadrow
        30719 Meadow Edge Drive
        Magnolia, Texas 77354
        General Contractor/Estimator

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff’s property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an estimator who is expected to testify regarding his investigation and handling of
Plaintiff’s claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff’s claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

His is expected to opine the following: (1) the insured location sustained covered wind and/or
hail damage during the effective policy period and the proper scope of repairs to address the
aforementioned damages is reflected in the estimate previously produced or to be produced ; (2)
evidence of covered damages warranting replacement of the estimated damages was obvious and
reasonably clear during his site inspection and an insurance carrier adjusting this claim
reasonably and in good faith either knew or should have known to identify and accept coverage
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 173 of 179



for the aforementioned reasonably clear damages; (3) to the extend Defendant failed to
acknowledge and accept coverage for the aforementioned reasonably clear damage, Defendant
adjusted this claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss
and he/she has not been paid to restore the insured’s property back to pre-loss condition; and (5)
the insured was underpaid for this claim and Defendant knew or should have known that its
claim decision constituted an unfair denial because evidence of covered damages warranting
further coverage at all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

   2. Ray Choate
      541 County Road 4106
      Crandall, Texas 75114
      Appraiser

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff’s property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an appraiser who is expected to testify regarding his investigation and handling of
Plaintiff’s claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff’s claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

He may opine the following: (1) the insured location sustained covered wind and/or hail damage
during the effective policy period and the proper scope of repairs to address the aforementioned
damages is reflected in the estimate previously produced or to be produced ; (2) evidence of
covered damages warranting replacement of the estimated damages was obvious and reasonably
clear during his site inspection and an insurance carrier adjusting this claim reasonably and in
good faith either knew or should have known to identify and accept coverage for the
aforementioned reasonably clear damages; (3) to the extend Defendant failed to acknowledge
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 174 of 179



and accept coverage for the aforementioned reasonably clear damage, Defendant adjusted this
claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss and he/she
has not been paid to restore the insured’s property back to pre-loss condition; and (5) the insured
was underpaid for this claim and Defendant knew or should have known that its claim decision
constituted an unfair denial because evidence of covered damages warranting further coverage at
all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

   3. Robert W. Von Dohlen
      112 West 4th Street
      Houston, Texas 77007
      Bad Faith Expert

Said expert will base opinions on his respective training, education, experience, and review of
the reports, insurance application, claim file, and data, and other documents previously produced
or to be produced in this case.

The above-named witnesses may be called to testify as insurance professional with regard to
what a reasonable and prudent insurance adjuster and/or insurance company would have done in
processing the insurance claim subject to this lawsuit. More so, what actions taken by an
insurance company and its agents constitute good faith and/or bad faith. Said expert will base
opinions on their respective training, education, experience, and review of the insurance policy
application, data, and other documents previously produced or to be produced in this case.

He is a licensed attorney and licensed adjuster who is expected to testify regarding his
investigation and Defendant’s handling of Plaintiff’s claim. It is expected that he will testify that
the Defendant did not exercise good faith while adjusting Plaintiff’s claim.

He will testify that it is his experience that an insurance company while acting in good faith will
look for ways that an insurance policy will pay benefits. Basically, he will testify that it is
common practice for insurance companies to give policy holders the benefit of the doubt. His
opinions are that the underlying claim was handled in bad faith because Defendant was looking
for ways to avoid paying policy benefits. More specifically, that a sign of an insurance company
acting in bad faith is when they give little to no weight as to the facts and circumstances as
depicted by the insured. Finally, he will testify that the insurance carrier participated in appraisal
in bad faith.

His opinions are within his claim report, deposition, and claim correspondence – if any. His
mental impressions and opinions are based on his training, experience, inspection and personal
knowledge of his investigation and reviewing the handling of the claim.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 175 of 179



The above-named witnesses may be also called to testify as insurance professional and legal
expert with regard to what constitutes a valid defense of fraud. More specifically, he will testify
that the Defendant would be incorrect is claiming fraud because there is a lack of materiality
and/or there no material evidence showing intent to deceive on behalf of the insured.

Plaintiff will supplement documents for a complete statement of his findings and opinions, the
investigation he performed herein, and the facts and data considered by him in forming those
findings and opinions.

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, cause, and value of Plaintiff’s property and similar property. He
may also offer testimony concerning the estimates and reports prepared by individuals utilized
by Plaintiff in connection with their claim. He may also provide an opinion as to the causation
of damages. Said experts will base opinions on their respective training, education, experience,
and review of the reports, estimates, and data, and other documents previously produced or to be
produced in this case and each respective inspection of said property. His estimates will be
supplemented and are incorporated by reference.

His report and resume, if any, will be supplemented if not attached.

Additional information he used in making any opinions will be supplemented


   4. Pooya Koohbanani
      1001 Belleview Street, Suite 308
      Dallas, Texas 75215

The above-named witnesses may be called to testify with regard to the causation, nature,
existence of damage at the insured property Said expert will base opinions on their respective
training, education, experience, and review of the reports, and data, and other documents
previously produced or to be produced in this case. His reports, if not attached, with be produced
and are incorporated by reference. His resume is available at the above indicated website.

His opinions are within his claim report, deposition, estimate and claim correspondence – if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

Pooya M. Koohbanani is an engineer who is expected to opine as follows: an event (ie: hail or
high winds) occurred at the insured location during the policy period and said event caused
damaged to the insured property.

Plaintiff will supplement documents, if not attached, for a complete statement of Pooya M.
Koohbanani’s findings and opinions, the investigation he performed herein, and the facts and
data considered by him in forming those findings and opinions.


Plaintiff may call the following experts who are retained:
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 176 of 179




   5. Eric Dick, LL.M.
      Chris Carmona (of Counsel)
      Joseph Synoradzki (of Counsel)
      Dick Law Firm, PLLC
      3701 Brookwoods Dr.
      Houston, Texas 77092
      (832) 207-2007
      www.dicklawfirm.com

The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this
action, pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney’s fees
incurred or recoverable by any party to this lawsuit. Such expert is familiar with the average and
reasonable attorney fees usually and customarily charged by attorneys in various Texas Counties
for the handling of similar claims. The expert identified are aware of the various necessary
efforts expended in prosecuting this suit on behalf of plaintiff, and the reasonable charges
therefore, and are expected to testify that the attorney’s fees incurred by plaintiff in its pursuit of
this matter are reasonable and necessary, and that the attorney’s fees incurred by defendant may
not be reasonable or necessary.

Information regarding Eric Dick:

College:               Thomas M. Cooley
Degree:                Juris Doctorate
Distinctions:          Cum Laude
College:               University of Alabama
Degree:                Masters of Laws and Letters

Notable information: Interned for Michigan’s Attorney General in the Tobacco and Special
Litigation Division and worked on the Master Settlement Agreement which is the largest civil
settlement in United States history. Named by Super Lawyers as a Rising Star.

Mr Dick’s report and resume, if not attached, will be provided to Defendant and are incorporated
by reference.

The mental impressions and opinions are that fees and costs associated with this litigation are
reasonable, necessary and customary in this county and surrounding counties. A reasonable fee
to be charged in this case is $450.00 per hour in consideration with several factors, including:

   •   The nature and complexity of the case;
   •   The nature of the services provided by counsel;
   •   The time required for trial;
   •   The amount of money involved;
   •   The client’s interest that is at stake;
   •   The responsibility imposed on counsel;
   •   The skill and expertise involved; and
   •   Those matters enumerated in State Bar Rule 1.04(b) (1)-(8), which are:
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 177 of 179



          o The time and labor required, the novelty and difficulty of the questions presented
              and the skill required to perform the legal services properly;
          o The likelihood, if apparent to the client, that acceptance of the particular
              employment will preclude other employment by the lawyer;
          o The fee customarily charged in the locality for similar legal services;
          o The amount involved and the results obtained;
          o The time limitations imposed by the client or the circumstances;
          o The nature and length of the professional relationship with the client;
   •   The experience, reputation and ability of the lawyer or lawyers performing the service.

Plaintiff may call the following expert who is not retained:

   6. Greg Degeyter
      9898 Bissonnet, Suite 620
      Houston, Texas 77036
      Meteorologist
      (713) 505-0524

The above-named witnesses may be called to testify as weather events with regard to the nature,
existence of wind and hail at the insured property Said expert will base opinions on their
respective training, education, experience, and review of the reports, and data, and other
documents previously produced or to be produced in this case. His reports, if not attached, with
be produced and are incorporated by reference.

Greg Degeyter is a meteorologist who is expected to testify that hail or high winds occurred at
the insured location during the policy period.

Greg Degeyter’s opinions are within his claim report, deposition, estimate and claim
correspondence – if any. His mental impressions and opinions are based on his training,
experience, inspection and personal knowledge of his investigation and handling of the claim.

Plaintiff will supplement documents, if not attached, for a complete statement of Greg Degeyter
findings and opinions, the investigation he performed herein, and the facts and data considered
by him in forming those findings and opinions.

                                                 II.

Plaintiff reserves the right to supplement this designation further within the time limitations
imposed by the Court and/or by any alterations of same by subsequent Court order and/or by
agreement of the parties and/or pursuant to the Texas Rules of Civil Procedure and/or the Texas
Rules of Evidence.

                                                III.

Plaintiff reserves the right to withdraw the designation of any expert witness and to aver
positively that such previously designated expert will not be called as an expert witness at trial
and to re-designate same as a consulting expert, who cannot be called by opposing counsel.
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 178 of 179




                                                IV.

Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts
designated and called by other parties to this suit.

                                                  V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment,
whose identities and testimony cannot reasonably be foreseen until Defendants have named their
experts or presented its evidence at trial.

                                                VI.

Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would
assist the jury in determining material issues of fact and that would not violate the Texas Rules
of Civil Procedure and/or the Texas Rules of Evidence.


                                               VII.

Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses
designated by Defendants hereto and any and all expert witnesses designated by any party,
whether or not such person or entity is still a party hereto at the time of trial.

                                               VIII.

Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony
under the Texas Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any
orders issued by this Court or leave granted therefrom.

                                                       Respectfully Submitted,




                                                       Eric B. Dick, LL.M.
                                                       TBN: 24064316
                                                       FIN: 1082959
                                                       DICK LAW FIRM, PLLC
                                                       3701 Brookwoods Drive
                                                       Houston, Texas 77092
                                                       (832) 207-2007 Office
                                                       www.dicklawfirm.com
                                                       eric@dicklawfirm.com
                                                       ATTORNEY FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE
  Case 3:19-cv-00370 Document 1-2 Filed on 11/06/19 in TXSD Page 179 of 179




        I certify that on October 15, 2019, a true and correct copy of the above was served to
parties of record in a method appropriate under Texas Rules of Civil Procedure.




Eric Dick
Texas Bar #24064316
